Execution Version
Exhibit 10.2
NINTH AMENDMENT TO CREDIT AGREEMENT
NINTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of June 26,
2020, by and among WEX INC., a Delaware corporation (the “Company”), WRIGHT
EXPRESS INTERNATIONAL HOLDINGS LIMITED, as a Designated Borrower (as defined in
the Existing Credit Agreement referred to below), WEX CARD HOLDINGS AUSTRALIA
PTY LTD. (the “Specified Designated Borrower” and, together with the Company and
the Designated Borrower, the “Amendment Loan Parties”), BANK OF AMERICA, N.A.,
as the Administrative Agent (as defined in the Existing Credit Agreement
referred to below) and the Lenders (as defined in the Existing Credit Agreement
referred to below) party hereto.
W I T N E S S E T H:
WHEREAS, the Company, the Designated Borrowers from time to time party thereto,
the Specified Designated Borrower, the Lenders from time to time party thereto
and the Administrative Agent are party to that certain Credit Agreement, dated
as of July 1, 2016 (as amended as of July 3, 2017, October 30, 2017, January 17,
2018, August 24, 2018, January 18, 2019, February 27, 2019, May 17, 2019,
November 19, 2019 and February 10, 2020 and as it may be further amended,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”);
WHEREAS, Section 10.01 of the Existing Credit Agreement permits the Company to
amend certain provisions of the Existing Credit Agreement with the written
consent of the Required Lenders, the Required Financial Covenant Lenders or each
affected Lender, as applicable;
WHEREAS, the parties hereto wish to amend the Existing Credit Agreement on the
terms and subject to the conditions set forth herein;
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the respective meanings assigned to such terms in the Existing Credit
Agreement, as amended by this Amendment (the “Amended Credit Agreement”).
SECTION 2. Amendments.
(a) Subject to Section 2(b) below with respect to the amendment to clause
(a)(iii)(x) of the definition of the “Consolidated Leverage Ratio” of the
Amended Credit Agreement (such amendment, the “100% Financial Covenant Lender
Amendment” and all other amendments referred to herein, the “Other Amendments”),
effective as of the Ninth Amendment Effective Date, the Existing Credit
Agreement is hereby amended to delete the stricken text (indicated textually in
the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Amended Credit
Agreement attached as Exhibit A hereto.
(b) Effective as of the 100% Financial Covenant Lender Amendment Effective Date,
the Existing Credit Agreement is hereby amended to include the 100% Financial
Covenant Lender Amendment.









--------------------------------------------------------------------------------



(c) Effective as of the Ninth Amendment Effective Date, Exhibit E to the
Existing Credit Agreement is hereby replaced in its entirety as set forth on
Exhibit B hereto.
(d) The amendments set forth in the Amended Credit Agreement shall supersede the
amendments to be set forth in the Amended Credit Agreement (as defined in the
Eighth Amendment to the Credit Agreement dated as of February 10, 2020 (the
“Eighth Amendment”)) and the amendments to be set forth in the Amended Credit
Agreement (as defined in the Eighth Amendment) shall not become effective on the
Eighth Amendment Effective Date (as defined in the Eighth Amendment) (it being
understood that the fees set forth in Sections 3(b) and 3(c) of the Eighth
Amendment shall nevertheless be due and payable by the Company upon satisfaction
of the condition set forth in Section 3(e) of the Eighth Amendment).
SECTION 3. Conditions to Effectiveness of Other Amendments. The effectiveness of
the Other Amendments is subject to satisfaction of the following conditions
precedent (the date of such satisfaction being the “Ninth Amendment Effective
Date”):
(a) (i) each of the Amendment Loan Parties shall have executed and delivered
counterparts of this Amendment to the Administrative Agent, (ii) the Lenders
constituting the Required Financial Covenant Lenders and the Required Lenders
shall have executed and delivered a counterpart of this Amendment to the
Administrative Agent, (iii) each Domestic Subsidiary Guarantor shall have
executed an acknowledgement and reaffirmation in the form attached hereto and
(iv) the Administrative Agent shall have executed a counterpart of this
Amendment;
(b) the representations and warranties of the Amendment Loan Parties contained
in Section 5 of this Amendment shall be true and correct on and as of the Ninth
Amendment Effective Date; provided that to the extent that any representation
and warranty specifically refers to an earlier date, it shall be true and
correct as of such earlier date;
(c) immediately prior to giving effect to and immediately after giving effect to
the Ninth Amendment Effective Date, no Default or Event of Default shall have
occurred and be continuing;
(d) the Administrative Agent shall have received a certificate of the Company
signed by a Responsible Officer thereof certifying that the conditions set forth
in Sections 3(b) and 3(c) hereof have been satisfied;
(e) the Company shall have paid to the Administrative Agent, for the account of
each Term A-3 Lender and Revolving Credit Lender that executes and delivers a
counterpart of this Amendment prior to 5:00 p.m. (New York City time) on June
26, 2020 (to the extent such Term A-3 Lender or Revolving Credit Lender is a
Lender on the Ninth Amendment Effective Date) (the “Ninth Amendment Signature
Deadline”), a consent fee equal to 0.25% of the aggregate principal amount of
each such Lender’s Term A-3 Loans and Revolving Credit Commitments as of the
date hereof; and
(f) all expenses of the Administrative Agent required to be paid by the Company
pursuant to the Existing Credit Agreement shall have been paid to the extent an
invoice has been received prior to the date hereof.
It is understood and agreed that the Ninth Amendment Effective Date may occur
with or without the occurrence of the 100% Financial Covenant Lender Amendment
Effective Date, so long as the conditions specified above for the Other
Amendments are satisfied.
2



--------------------------------------------------------------------------------



SECTION 4. Conditions to Effectiveness of 100% Financial Covenant Lender
Amendment. The effectiveness of the 100% Financial Covenant Lender Amendment is
subject to satisfaction of the following conditions precedent (the date of such
satisfaction being the “100% Financial Covenant Lender Amendment Effective
Date”):
(a) the Ninth Amendment Effective Date shall have occurred;
(b) each of the Revolving Credit Lenders and Term A-3 Lenders shall have
executed and delivered a counterpart of this Amendment to the Administrative
Agent (it being understood that each Lender party hereto on the Ninth Amendment
Effective Date pursuant to Section 3(a) shall be deemed to have satisfied this
Section 4(b) with respect to such Lender’s Term A-3 Loans and/or Revolving
Credit Commitments that are outstanding on the Ninth Amendment Effective Date);
and
(c) the Company shall have paid to the Administrative Agent, for the account of
each Term A-3 Lender and Revolving Credit Lender that executes and delivers a
counterpart of this Amendment after the Ninth Amendment Signature Deadline and
on or prior to the 100% Financial Covenant Lender Amendment Effective Date a
consent fee equal to 0.25% of the aggregate principal amount of each such
Lender’s Term A-3 Loans and Revolving Credit Commitments on the 100% Financial
Covenant Lender Amendment Effective Date; provided, that the consent fee payable
pursuant to this Section 4(c) shall be without duplication for any consent fee
paid with respect to any Lender’s Term A-3 Loans and Revolving Credit
Commitments outstanding on the Ninth Amendment Effective Date pursuant to
Section 3(e).
SECTION 5. Representations and Warranties. Each Amendment Loan Party hereby
represents and warrants on the Ninth Amendment Effective Date that:
(a) the representations and warranties of the Borrowers contained in Article V
of the Amended Credit Agreement and the representations and warranties of each
Loan Party contained in each other Loan Document shall be true and correct on
and as of the Ninth Amendment Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that the
representations and warranties contained in subsections (a) and (b) of Section
5.05 of the Existing Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Existing Credit Agreement;
(b) this Amendment has been duly executed and delivered by each Amendment Loan
Party and this Amendment, the Amended Credit Agreement and each other Loan
Document constitute legal, valid and binding obligations of such Amendment Loan
Party, enforceable against such Amendment Loan Party in accordance with their
respective terms, except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law);
(c) the Guaranties do, and shall continue to, guarantee the Obligations (or
Foreign Obligations, as applicable);
(d) the Collateral Documents and all of the Collateral described therein do, and
shall continue to, secure the payment of all of the Obligations (or Foreign
Obligations, as applicable); and
3



--------------------------------------------------------------------------------



(e) the execution, delivery and performance by each Amendment Loan Party of this
Amendment and the performance by each Amendment Loan Party of the Amended Credit
Agreement have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Amendment Loan Party’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Amendment Loan Party is a party or affecting such Amendment Loan Party or
the properties of such Amendment Loan Party or any of its Subsidiaries or (ii)
any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Amendment Loan Party or its property is subject; or
(c) violate any Law in any manner that is materially adverse to the Company and
its Subsidiaries, except, in each case referred to (x) in clause (b)(i), or (y)
to the extent relating to any order, injunction, writ or decree of any
Governmental Authority not specifically relating to such Person or its property,
in clause (b)(ii), to the extent that the same could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
SECTION 6. Effects on Loan Documents.
(a) On and after the Ninth Amendment Effective Date, each reference in any Loan
Document to “the Credit Agreement” shall mean and be a reference to the Amended
Credit Agreement and each reference in the Existing Credit Agreement to “this
Agreement,” “hereunder,” “hereof” or words of like import shall mean and be a
reference to the Amended Credit Agreement.
(b) Except as specifically amended herein, all Loan Documents (including the
Guaranties and all Liens granted thereunder in respect of the Obligations) shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. Each Amendment Loan Party reaffirms its Guaranties and any prior
grant and the validity of any Liens granted by it pursuant to the Collateral
Documents, with all such Liens continuing to secure the applicable Obligations
in full force and effect after giving effect to this Amendment.
(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of the Loan Documents or in any way limit, impair or otherwise
affect the rights and remedies of the Administrative Agent or the Lenders under
the Loan Documents. This Amendment and the Amended Credit Agreement shall not
constitute a novation of the Existing Credit Agreement or the other Loan
Documents.
(d) The Company and the other parties hereto acknowledge and agree that, on and
after the Ninth Amendment Effective Date, this Amendment shall constitute a Loan
Document for all purposes of the Amended Credit Agreement.
SECTION 7. GOVERNING LAW.  THIS AMENDMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
SECTION 8. Miscellaneous.
4



--------------------------------------------------------------------------------



(a) This Amendment shall be binding upon and inure to the benefit of the Loan
Parties and their respective successors and permitted assigns, and upon the
Administrative Agent and the Lenders and their respective successors and
permitted assigns.
(b) Each Lender party hereto agrees that its consent to this Amendment is
irrevocable and to the extent any Lender party hereto assigns any of its
Revolving Credit Commitments, Term A-3 Loans or Term B-3 Loans on or after the
date hereof, such consent shall be binding on any such assignees.
(c) In accordance with Section 10.20 of the Existing Credit Agreement, each
Lender party hereto agrees to the terms of the CAM Agreement and further agrees
to be bound by the terms thereof as if originally a party thereto.
(d) To the extent permitted by applicable Law, any provision of this Amendment
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
(e) This Amendment may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
[Remainder of page intentionally left blank.]


5




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.
WEX INC.
By:  /s/ Roberto Simon 
Name: Roberto Simon
Title: Chief Financial Officer
DESIGNATED BORROWER:  WRIGHT EXPRESS INTERNATIONAL HOLDINGS LIMITED
By:  /s/ Roberto Simon Rabanal 
        Name: Roberto Simon Rabanal
        Title: Director
SPECIFIED DESIGNATED BORROWER:


Executed in accordance with section 127 of the Corporations Act 2001 (Cth) by


WEX CARD HOLDINGS AUSTRALIA PTY LTD
(ACN 123 181 635)


By:  /s/ Roberto Simon Rabanal \
        Name: Roberto Simon Rabanal
        Title: Director


By: /s/ Hilary Ann Rapkin 
        Name: Hilary Ann Rapkin
        Title: Director


[Signature Page to Ninth Amendment to Credit Agreement (WEX)]




--------------------------------------------------------------------------------





Each of the undersigned (i) acknowledges and agrees to the foregoing Ninth
Amendment, (ii) reaffirms any Guaranties executed by it and reaffirms that such
Guaranties do, and shall continue to, guarantee the Obligations, and (iii)
reaffirms any prior grant and the validity of any Liens granted by it pursuant
to the Collateral Documents, with all such Liens and Guaranties continuing in
full force and effect after giving effect to the Ninth Amendment.
SUBSIDIARY GUARANTORS:
FLEETONE HOLDINGS, LLC
By: /s/ Roberto Simon Rabanal  Name: Roberto Simon Rabanal
Title: Treasurer
TRANSPLATINUM SERVICE, LLC
By: /s/ Roberto Simon Rabanal  Name: Roberto Simon Rabanal
Title: Treasurer
FLEETONE, L.L.C.
By: /s/ Roberto Simon Rabanal  Name: Roberto Simon Rabanal Title: Treasurer
WRIGHT EXPRESS HOLDINGS 2, LLC
By: /s/ Roberto Simon Rabanal  Name: Roberto Simon Rabanal Title: Manager
WRIGHT EXPRESS HOLDINGS 3, LLC
By: /s/ Roberto Simon Rabanal  Name: Roberto Simon Rabanal Title: Manager
WEX HEALTH, INC.
By: /s/ Lynda Godkin  Name: Lynda Godkin Title: Secretary
ELECTRONIC FUNDS SOURCE LLC
[Signature Page to Ninth Amendment to Credit Agreement (WEX)]



--------------------------------------------------------------------------------



By: /s/ Roberto Simon Rabanal  Name: Roberto Simon Rabanal Title: Treasurer
EFS PAYMENTS LLC
By: /s/ Roberto Simon Rabanal  Name: Roberto Simon Rabanal Title: Treasurer
OTR TOPCO LLC
By: /s/ Roberto Simon Rabanal  Name: Roberto Simon Rabanal Title: Treasurer
OTR HOLDINGS LLC
By: /s/ Roberto Simon Rabanal  Name: Roberto Simon Rabanal Title: Treasurer
TRUCKERS B2B, LLC
By: /s/ Roberto Simon Rabanal  
Name: Roberto Simon Rabanal 
Title: Treasurer
[Signature Page to Ninth Amendment to Credit Agreement (WEX)]




--------------------------------------------------------------------------------



OTR BLOCKER LLC
By: /s/ Roberto Simon Rabanal  Name: Roberto Simon Rabanal Title: Treasurer
TCH CANADA INC.
By: /s/ Roberto Simon Rabanal  Name: Roberto Simon Rabanal Title: Treasurer
WRIGHT EXPRESS FUELING SOLUTIONS, INC.
By: /s/ Hilary A. Rapkin  Name: Hilary A. Rapkin Title: Secretary
WEX PAYMENTS INC.
By: /s/ Jay Dearborn  
Name: Jay Dearborn 
Title: Director
PO HOLDING LLC
By: /s/ Roberto Simon Rabanal 
        Name: Roberto Simon Rabanal
        Title: Treasurer


DISCOVERY BENEFITS, LLC
By: PO Holding LLC, as Managing Member
By: /s/ Roberto Simon Rabanal  
Name: Roberto Simon Rabanal  Title: Treasurer
WEX FLEET US LLC
By: WEX Inc., as Sole Member
By: /s/ Roberto Simon 
Name: Roberto Simon 
Title: Chief Financial Officer
[Signature Page to Ninth Amendment to Credit Agreement (WEX)]

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as Administrative Agent

By:/s/ Angela Larkin
Name: Angela Larkin
Title: Vice President
Title: Vice President



        


[Signature Page to Ninth Amendment to Credit Agreement (WEX)]


--------------------------------------------------------------------------------





LENDER SIGNATURE PAGES ON FILE WITH ADMINISTRATIVE AGENT.










--------------------------------------------------------------------------------



EXHIBIT A
AMENDED CREDIT AGREEMENT
[Attached]











--------------------------------------------------------------------------------



CREDIT AGREEMENT1
Dated as of July 1, 2016
among
WEX INC.
and
CERTAIN SUBSIDIARIES,
as Borrowers,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
L/C Issuer,


and


The Other Lenders Party Hereto
BANK OF AMERICA, N.A.,
SUNTRUST ROBINSON HUMPHREY, INC.,
MUFG UNION BANK, N.A.,
and
CITIZENS BANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners


BANK OF MONTREAL,
as Documentation Agent


and


BANK OF AMERICA, N.A.,
MUFG UNION BANK, N.A.,
SUNTRUST ROBINSON HUMPHREY, INC.,
and CITIZENS BANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners with respect to the First
Amendment, the Third Amendment and the Fourth Amendment



1 This marked version is marked against the Credit Agreement, dated as of July
1, 2016, the First Amendment, dated as of July 3, 2017, the Second Amendment,
dated as of October 30, 2017, the Third Amendment, dated as of January 17, 2018,
the Fourth Amendment, dated as of August 24, 2018, the Fifth Amendment, dated as
of January 18, 2019, the Consent and Amendment, dated as of February 27, 2019,
the Sixth Amendment, dated as of May 17, 2019, andas amended through the Seventh
Amendment, dated as of November 19, 2019.2019, and shows changes made pursuant
to the Ninth Amendment, dated as of June 26, 2020.









--------------------------------------------------------------------------------



BANK OF MONTREAL,
as Documentation Agent with respect to the First Amendment, the Third Amendment
and the Fourth Amendment


and


BANK OF AMERICA, N.A.,
MUFG UNION BANK, N.A.,
SUNTRUST ROBINSON HUMPHREY, INC.,
CITIZENS BANK, N.A.,
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners with respect to the Fifth
Amendment


BANK OF MONTREAL
and
SANTANDER BANK, N.A.,
as Documentation Agent with respect to the Fifth Amendment


BANK OF AMERICA, N.A.,
CITIZENS BANK, N.A.,
MUFG BANK, LTD.,
WELLS FARGO SECURITIES, LLC,
SUNTRUST ROBINSON HUMPHREY, INC.,
SANTANDER BANK, N.A.,
BMO CAPITAL MARKETS CORP.,
KEYBANC CAPITAL MARKETS INC.,
REGIONS CAPITAL MARKETS
and
JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners with respect to the Sixth
Amendment










--------------------------------------------------------------------------------

Execution Version
EXHIBIT A
Published CUSIP Number: 96208UAG6



This is a Syndicated Facility Agreement






--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01 Defined Terms 1
1.02 Other Interpretive Provisions 6065
1.03 Accounting Terms 6065
1.04 Rounding 6166
1.05 Exchange Rates; Currency Equivalents 6166
1.06 Additional Alternative Currencies 6166
1.07 Change of Currency 6267
1.08 Times of Day 6368
1.09 Letter of Credit Amounts 6368
1.10 Limited Condition Transaction 6368
1.11 Interest Rates 6469
1.12 Basket Calculations 6469
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01 The Loans 6470
2.02 Borrowings, Conversions and Continuations of Loans 6671
2.03 Letters of Credit 6874
2.04 Swing Line Loans 7682
2.05 Prepayments 7985
2.06 Termination or Reduction of Commitments 8389
2.07 Repayment of Loans 8490
2.08 Interest 8491
2.09 Fees 8592
2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate 8693
2.11 Evidence of Debt 8693
2.12 Payments Generally; Administrative Agent’s Clawback 8794
2.13 Sharing of Payments by Lenders 8996
2.14 Designated Borrowers 8996
2.15 Defaulting Lenders 9198
2.16 Designated Lenders 9299
2.17 Incremental Commitments 92100
2.18 Refinancing Facilities 95103
2.19 Amend and Extend Transactions 96104
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01 Taxes 98105
3.02 Illegality 102110
3.03 Inability to Determine Rates 103111
3.04 Increased Costs; Reserves on Eurocurrency Rate Loans 105113
3.05 Compensation for Losses 106114
3.06 Mitigation Obligations; Replacement of Lenders 107115
3.07 Survival 108116
3.08 Obligations Under Article III 108116
-1-



--------------------------------------------------------------------------------

Page
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01 Conditions of Initial Credit Extension 108116
4.02 Conditions to All Credit Extensions 111119
4.03 Conditions to Credit Extension to Specified Designated Borrower 112120
ARTICLE V
REPRESENTATIONS AND WARRANTIES
5.01 Existence, Qualification and Power 112121
5.02 Authorization; No Contravention 112121
5.03 Governmental Authorization; Other Consents 113121
5.04 Binding Effect 113121
5.05 Financial Statements; No Material Adverse Effect 113122
5.06 Litigation 114122
5.07 No Default 114123
5.08 Ownership of Property; Liens 114123
5.09 Environmental Compliance 114123
5.10 Insurance 114123
5.11 Taxes 114123
5.12 ERISA Compliance 115123
5.13 Subsidiaries; Equity Interests 116124
5.14 Margin Regulations; Investment Company Act 116125
5.15 Disclosure 116125
5.16 Compliance with Laws 116125
5.17 Taxpayer Identification Number; Other Identifying Information 117125
5.18 Intellectual Property; Licenses, Etc. 117126
5.19 Representations as to Foreign Loan Parties and the Specified Designated
Borrower 117126
5.20 Solvency 118127
5.21 OFAC 118127
5.22 Anti-Corruption Laws 118127
5.23 PATRIOT Act 119127
5.24 Use of Proceeds 119128
5.25 Collateral Documents 119128
5.26 EEA Financial Institution 119128
ARTICLE VI
AFFIRMATIVE COVENANTS
6.01 Financial Statements 119128
6.02 Certificates; Other Information 121130
6.03 Notices 122132
6.04 Payment of Obligations 123132
6.05 Preservation of Existence, Etc. 123132
6.06 Maintenance of Properties 123132
6.07 Maintenance of Insurance 123133
6.08 Compliance with Laws 124133
6.09 Books and Records 124133
6.10 Inspection Rights 124133
6.11 Use of Proceeds 124133
6.12 Approvals and Authorizations 125134
-2-



--------------------------------------------------------------------------------

Page
6.13 Additional Guarantors and Collateral; Redesignation of Immaterial
Subsidiaries; Designation of Stock Pledge Subsidiaries 125134
6.14 Compliance with Regulatory Requirements 128138
6.15 Further Assurances 129138
6.16 Post-Closing Covenant 129138
6.17 People with Significant Control Regime (UK) 129138
ARTICLE VII
NEGATIVE COVENANTS
7.01 Liens 129139
7.02 Investments 131141
7.03 Indebtedness 134144
7.04 Fundamental Changes 137147
7.05 Dispositions 137148
7.06 Restricted Payments 138149
7.07 Change in Nature of Business; Bank Regulated Subsidiaries 139150
7.08 Transactions with Affiliates 140150
7.09 Burdensome Agreements 140150
7.10 Use of Proceeds 141151
7.11 Financial Covenants 141152
7.12 Sale and Leasebacks 141153
7.13 Accounting Changes 142153
7.14 Tax Receivable Agreement; Prepayments 142153
7.15 Amendments 142153
7.16 Permitted Securitization Transactions 142153
7.17 Changes in Locations, Name, etc. 142154
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01 Events of Default 143154
8.02 Remedies Upon Event of Default 145157
8.03 Application of Funds 147158
ARTICLE IX
ADMINISTRATIVE AGENT
9.01 Appointment and Authority 148159
9.02 Rights as a Lender 148160
9.03 Exculpatory Provisions 148160
9.04 Reliance by Administrative Agent 149161
9.05 Delegation of Duties 150162
9.06 Resignation of Administrative Agent 150162
9.07 Non-Reliance on the Administrative Agent, the Joint Lead Arrangers and the
Other Lenders 151163
9.08 No Other Duties, Etc. 151164
9.09 Administrative Agent May File Proofs of Claim 151164
9.10 Collateral and Guaranty Matters 152165
9.11 Specified Cash Management Agreements and Specified Hedge Agreements 153166
ARTICLE X MISCELLANEOUS
10.01 Amendments, Etc. 154166
10.02 Notices; Effectiveness; Electronic Communication 156169
-3-



--------------------------------------------------------------------------------

Page
10.03 No Waiver; Cumulative Remedies; Enforcement 158171
10.04 Expenses; Indemnity; Damage Waiver 158171
10.05 Payments Set Aside 160173
10.06 Successors and Assigns 160173
10.07 Treatment of Certain Information; Confidentiality 166179
10.08 Right of Setoff 167180
10.09 Interest Rate Limitation 167181
10.10 Counterparts; Integration; Effectiveness 168181
10.11 Survival of Representations and Warranties 168181
10.12 Severability 168182
10.13 Replacement of Lenders 168182
10.14 Governing Law; Jurisdiction; Etc. 169183
10.15 Waiver of Jury Trial 170184
10.16 No Advisory or Fiduciary Responsibility 171184
10.17 Electronic Execution of Assignments and Certain Other Documents 171185
10.18 USA PATRIOT Act 171185
10.19 Judgment Currency 172185
10.20 CAM Agreement 172186
10.21 Certain Representations and Confirmations 172186
10.22 [Reserved] 173186
10.23 Parallel Debt 173186
10.24 Additional Appointment 174188
10.25 Appointment of Company 174188
10.26 Acknowledgement and Consent to Bail-In of EEAAffected Financial
 Institutions 174188
10.27 ERISA 175189
10.28 Acknowledgement Regarding Any Supported QFCs 176190





SCHEDULES
1.01A  Agreed Credit Support Principles
1.01B  Existing Letters of Credit
2.01  Commitments and Applicable Percentages
4.01(a)(i) Initial Foreign Subsidiary Guarantors
4.01(a)(iv) Mortgaged Property
4.01(a)(x) Local Counsel
5.13  Subsidiaries; Other Equity Investments; Equity Interests in the Company
5.17 Identification Numbers for Designated Borrowers that are Foreign
Subsidiaries
6.16 Post-Closing Actions
7.01 Existing Liens
7.02 Existing Investments
7.03 Existing Indebtedness
7.09 Burdensome Agreements
10.02 Administrative Agent’s Office; Certain Addresses for Notices
-4-



--------------------------------------------------------------------------------



EXHIBITS
Form of
A Loan Notice
B Swing Line Loan Notice
C-1 Term Note
C-2 Revolving Credit Note
D Compliance Certificate
E Assignment and Assumption
F Company Guaranty
G Domestic Subsidiary Guaranty
H Foreign Subsidiary Guaranty
I U.S. Security Agreement
J Perfection Certificate
K Designated Borrower Request and Assumption Agreement
L Designated Borrower Notice
M-1 Form of U.S. Tax Compliance Certificate (Foreign Lenders that are Not
 Partnerships)
M-2 Form of U.S. Tax Compliance Certificate (Foreign Participants that are Not
 Partnerships)
M-3 Form of U.S. Tax Compliance Certificate (Foreign Participants that are
 Partnerships)
M-4 Form of U.S. Tax Compliance Certificate (Foreign Lenders that are
Partnerships)
N Solvency Certificate
O Notice of Loan Prepayment


-5-




--------------------------------------------------------------------------------



CREDIT AGREEMENT
This CREDIT AGREEMENT (“Agreement”) is entered into as of July 1, 2016 among WEX
INC., a Delaware corporation (the “Company”), the Designated Borrowers (as
defined herein and, together with the Company, collectively the “Borrowers” and,
each a “Borrower”), the Specified Designated Borrower (as defined herein), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), BANK OF AMERICA, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer and BANK OF AMERICA, N.A., (“BANA”), SUNTRUST
ROBINSON HUMPHREY, INC. (“STRH”), MUFG UNION BANK, N.A. (“MUFG”) and CITIZENS
BANK, N.A. (“Citizens”), as joint lead arrangers and joint bookrunners
(collectively, the “Joint Lead Arrangers”) and BANK OF MONTREAL, as
documentation agent (the “Documentation Agent”).
RECITALS:
WHEREAS, the Company intends to acquire (the “EFS Acquisition”), directly or
indirectly, Electronic Funds Source LLC (“EFS”) through the acquisition of
membership interests in a blocker entity and holding company of EFS pursuant to
that certain Unit Purchase Agreement dated October 18, 2015 (as amended,
supplemented, or modified in accordance with the terms hereof, the “Acquisition
Agreement”).
WHEREAS, the Company has requested that concurrently with the consummation of
the EFS Acquisition, the Lenders extend credit in the form of (i) the Term A-1
Loans (as defined herein) on the Closing Date in an initial aggregate principal
amount of $455,000,000, (ii) the Term B-1 Loans (as defined herein) on the
Closing Date in an initial aggregate principal amount of $1,200,000,000 and
(iii) the Revolving Credit Facility (as defined herein) in an initial aggregate
principal amount of $570,000,000.
WHEREAS, the proceeds of (i) the Term Loans (as defined herein), (ii) amounts
drawn under the Revolving Credit Facility on the Closing Date, (iii) the Equity
Issuance (as defined herein) and (iv) cash on the balance sheet of the Company
will be used by the Company to finance the EFS Acquisition and the Refinancing
(as defined herein) and to pay fees and expenses incurred in connection the
foregoing.
WHEREAS, the Lenders have indicated their willingness to lend and the L/C Issuer
(as defined herein) has indicated its willingness to issue letters of credit, in
each case, on the terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“2023 Senior Notes” means the Company’s 4.750% Senior Notes due 2023, issued
under the Indenture, dated as of January 30, 2013, among the Company, The Bank
of New York Mellon Trust Company, N.A., as Trustee, and the Guarantors party
thereto.





--------------------------------------------------------------------------------



“Acquired Entity or Business” means any Person, property, business or asset
acquired by the Company or any Subsidiary, including pursuant to the
Transactions or pursuant to a transaction consummated prior to or after the
Closing Date, and not subsequently so disposed of.
“Acquisition” means (a) an investment (through the acquisition of Equity
Interests or otherwise) by the Company or any Subsidiary in any other Person
pursuant to which such Person shall become a Subsidiary or shall be merged with
or into the Company or any Subsidiary, or (b) the acquisition (by purchase,
merger, consolidation or otherwise) by the Company or any Subsidiary of the
assets of any Person which constitute all or substantially all of the assets of
such Person or any division, business unit, product line or line of business of
such Person.
“Acquisition Agreement” has the meaning specified in the recitals hereto.
“Acquisition Agreement Representations” means the representations made by or
with respect to EFS and its subsidiaries in the Acquisition Agreement as are
material to the interests of the Lenders, but only to the extent that the
Company has the right to terminate the Company’s obligations under the
Acquisition Agreement, or to decline to consummate the EFS Acquisition pursuant
to the Acquisition Agreement, as a result of a breach of such representations in
the Acquisition Agreement.
“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent and the Company, be in the
form of an amendment and restatement of this Agreement) providing for any (i)
Incremental Facilities pursuant to Section 2.17, (ii) Credit Agreement
Refinancing Indebtedness pursuant to Section 2.18 and/or (iii) Extended
Revolving Credit Commitments or Extended Term Loans pursuant to Section 2.19,
which shall be consistent with the applicable provisions of this Agreement and
otherwise reasonably satisfactory to the Administrative Agent. Each Additional
Credit Extension Amendment shall be executed by the L/C Issuer and/or the Swing
Line Lender (to the extent Section 10.01 would require the consent of the L/C
Issuer and/or the Swing Line Lender, respectively, for the amendments effected
in such Additional Credit Extension Amendment), the Administrative Agent, the
Loan Parties and the other parties specified in Section 2.17, 2.18 or 2.19, as
applicable, of this Agreement (but not any other Lender not specified in Section
2.17, 2.18 or 2.19, as applicable, of this Agreement), but shall not effect any
amendments that would require the consent of each affected Lender or all Lenders
pursuant to the first proviso in the first paragraph of Section 10.01. Any
Additional Credit Extension Amendment may include conditions for delivery of
opinions of counsel and other documentation consistent with the conditions in
Section 4.01 of this Agreement and certificates confirming satisfaction of
conditions consistent with Section 4.02.
“Additional Term A-3 Commitment” means, with respect to the Additional Term A-3
Lender, its commitment to make a Term A-3 Loan on the Fourth Amendment Effective
Date in an amount equal to $2,907,667.68.
“Additional Term A-3 Lender” means the Person identified as such on the
signature page to the Fourth Amendment.
“Additional Term B-2 Commitment” means, with respect to the Additional Term
Lender, its commitment to make a Term B-2 Loan on the First Amendment Effective
Date in an amount equal to $78,193,138.71.
“Additional Term B-3 Commitment” means, with respect to the Additional Term B-3
Lender, its commitment to make a Term B-3 Loan on the Sixth Amendment Effective
Date in an amount equal to $265,073,336.23.
-2-



--------------------------------------------------------------------------------



“Additional Term B-3 Lender” means the Person identified as such on the
signature page to the Sixth Amendment.
“Additional Term Lender” means the Person identified as such on the signature
page to the First Amendment.
“Administrative Agent” means Bank of America (or any of its designated branch
offices or affiliates) in its capacity as administrative agent under any of the
Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
of supplied by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution, or (b)
any UK Financial Institution.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agreed Credit Support Principles” means the principles set forth on Schedule
1.01A.
“Agreement” has the meaning specified in the introductory paragraph hereto.
“A.L.T.A.” has the meaning specified in Section 6.13(c)(ii).
“Alternative Currency” means each of Euro, Sterling, Australian Dollars,
Canadian Dollars, and each additional currency (other than Dollars) that is
approved in accordance with Section 1.06; provided that each such additional
currency is an Eligible Currency.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Alternative Currency Sublimit” means an amount equal to the lesser of the
Revolving Credit Facility and $500,000,000. The Alternative Currency Sublimit is
part of, and not in addition to, the Revolving Credit Facility.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions.
“Applicable Percentage” means (a) in respect of the Term A-1 Facility, with
respect to any Term A-1 Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A-1 Facility
-3-



--------------------------------------------------------------------------------



represented by (i) on or prior to the Closing Date, such Term A-1 Lender’s Term
A-1 Commitment at such time and (ii) thereafter, the principal amount of such
Term A-1 Lender’s Term A-1 Loans at such time, (b) in respect of the Term A-2
Facility, with respect to any Term A-2 Lender at any time, the percentage
(carried out to the ninth decimal place) of the Term A-2 Facility represented by
(i) on or prior to the First Amendment Effective Date, such Term A-2 Lender’s
Term A-2 Commitment at such time and (ii) thereafter, the principal amount of
such Term A-2 Lender’s Term A-2 Loans at such time, (c) in respect of the Term
A-3 Facility, with respect to any Term A-3 Lender at any time, the percentage
(carried out to the ninth decimal place) of the Term A-3 Facility represented by
(i) on or prior to the Fourth Amendment Effective Date, such Term A-3 Lender’s
Term A-3 Commitment at such time and (ii) thereafter, the principal amount of
such Term A-3 Lender’s Term A-3 Loans at such time, (d) in respect of the Term
B-1 Facility, with respect to any Term B-1 Lender at any time, the percentage
(carried out to the ninth decimal place) of the Term B-1 Facility represented by
(i) on or prior to the Closing Date, such Term B-1 Lender’s Term B-1 Commitment
at such time and (ii) thereafter, the principal amount of such Term B-1 Lender’s
Term B-1 Loans at such time, (e) in respect of the Term B-2 Facility, with
respect to any Term B-2 Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term B-2 Facility represented by (i) on or prior to
the First Amendment Effective Date, such Term B-2 Lender’s Term B-2 Commitment
at such time and (ii) thereafter, the principal amount of such Term B-2 Lender’s
Term B-2 Loans at such time, (f) in respect of the Term B-3 Facility, with
respect to any Term B-3 Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term B-3 Facility represented by (i) on or prior to
the Sixth Amendment Effective Date, such Term B-3 Lender’s Term B-3 Commitment
at such time and (ii) thereafter, the principal amount of such Term B-3 Lender’s
Term B-3 Loans at such time, (g) in respect of any other Term Facility, with
respect to any Term Lender at any time, the percentage (carried out to the ninth
decimal place) of such Term Facility represented by the principal amount of such
Term Lender’s Term Loans under such Term Facility at such time and (h) in
respect of the Revolving Credit Facility, with respect to any Revolving Credit
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time, subject to adjustment as provided in
Section 2.17. If the commitment of each Revolving Credit Lender to make
Revolving Credit Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, or if the Revolving
Credit Commitments have expired, then the Applicable Percentage of each
Revolving Credit Lender in respect of the Revolving Credit Facility shall be
determined based on the Applicable Percentage of such Revolving Credit Lender in
respect of the Revolving Credit Facility most recently in effect, giving effect
to any subsequent assignments. The initial Applicable Percentage of each Lender
in respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
“Applicable Rate” means, with respect to any Base Rate Loan or Eurocurrency Rate
Loan, or with respect to Letter of Credit Fees and Commitment Fees payable
hereunder:
(a)  with respect to the Revolving Credit Facility, (i) from the Fourth
Amendment Effective Date to the date on which the Administrative Agent receives
a Compliance Certificate pursuant to Section 6.02(b) for the fiscal quarter
ending September 30, 2018, (x) 1.00% per annum, with respect to Base Rate Loans,
(y) 2.00% per annum, with respect to Eurocurrency Rate Loans and Letter of
Credit Fees and (z) 0.40% per annum, with respect to Commitment Fees, and (ii)
thereafter, the following percentages per annum set forth below under the
caption “Base Rate Loans,” “Eurocurrency Rate Loans (Letters of Credit)” or
“Commitment Fee,” as the case may be, based upon the Consolidated Leverage Ratio
as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b):
-4-



--------------------------------------------------------------------------------




Applicable RatePricing LevelConsolidated Leverage RatioBase Rate
LoansEurocurrency Rate Loans(Letters of Credit)Commitment Fee1< 3.00 to
1.000.75%1.75%0.30%2≥ 3.00 to 1.00 and < 4.00 to 1.001.00%2.00%0.40%3
≥ 4.00 to 1.00 and < 5.50 to 1.00
1.25%2.25%0.50%4≥ 5.50 to 1.002.00%3.00%0.50%

(b) with respect to the Term A-3 Facility, (i) from the Fourth Amendment
Effective Date to the date on which the Administrative Agent receives a
Compliance Certificate pursuant to Section 6.02(b) for the fiscal quarter ending
September 30, 2018, (x) 1.00% per annum, with respect to Base Rate Loans and (y)
2.00% per annum, with respect to Eurocurrency Rate Loans, and (ii) thereafter,
the following percentages per annum set forth below under the caption “Base Rate
Loans,” or “Eurocurrency Rate Loans,” as the case may be, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

Applicable RatePricing LevelConsolidated Leverage RatioBase Rate
LoansEurocurrency Rate Loans1< 3.00 to 1.000.75%1.75%2≥ 3.00 to 1.00 and < 4.00
to 1.001.00%2.00%3
≥ 4.00 to 1.00 and < 5.50 to 1.00
1.25%2.25%4≥ 5.50 to 1.002.00%3.00%

(c) with respect to the Term B-3 Facility, (x) 1.25% per annum, with respect to
Base Rate Loans and (y) 2.25% per annum, with respect to Eurocurrency Rate
Loans;
(d) with respect to any Term Loans or Revolving Credit Commitments established
or extended pursuant to Section 2.17, 2.18 or 2.19, as specified in the
Additional Credit Extension Amendment related thereto.
Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 34 shall
apply in respect of the Revolving Credit Facility and Term A-3 Facility, in each
case as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and in each case shall remain in
effect until the date on which such Compliance Certificate is delivered.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by
-5-



--------------------------------------------------------------------------------



the Administrative Agent or the L/C Issuer, as the case may be, to be necessary
for timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.
“Applicant Borrower” has the meaning specified in Section 2.14.
“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan
thereunder at such time, (b) with respect to the Letter of Credit Sublimit, (i)
the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant to
Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the Swing
Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans are
outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by Market Clear or other electronic platform) approved
by the Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease Obligation, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a capital lease and (c) in respect of any
Securitization Transaction or Permitted Factoring Transaction, the outstanding
principal amount of such financing owed to Persons other than the Company and
its Subsidiaries and, in the case of any Securitization Transaction, other than
to Permitted Securitization Entities.
“Australian Dollar” means lawful money of the Commonwealth of Australia.
“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date in respect of the Revolving Credit
Facility, (b) the date of termination of the Revolving Credit Facility pursuant
to Section 2.06, and (c) the date of termination of the commitment of each
Lender to make Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time
-6-



--------------------------------------------------------------------------------



which is described in the EU Bail-In Legislation Schedule, and (b) with respect
to the United Kingdom, Part I of the United Kingdom Banking Act 2009 (as amended
from time to time) and any other law, regulation or rule applicable in the
United Kingdom relating to the resolution of unsound or failing banks,
investment firms or other financial institutions or their affiliates (other than
through liquidation, administration or other insolvency proceedings).
“Bank of America” means Bank of America, N.A. and its successors.
“Bank Regulated Subsidiary” means (i) any Regulated Bank or (ii) any Subsidiary
of a Regulated Bank all of the common stock of which is owned by such Regulated
Bank.
“Bank Regulated Subsidiary Event” means (A) any regulatory or enforcement
action, agreement, commitment or order, whether formal, informal or otherwise
taken by the (i) FDIC or other applicable Federal regulatory authority whether
under Sections 8(a), (b), (c), (d) or (w), or Sections 38, 38A or 39 of the
Federal Deposit Insurance Act (the “FDI Act”) or the FDIC’s regulations,
including Parts 325 or 364, or otherwise, (ii) the Bureau of Consumer Financial
Protection, or (iii) by the Utah Commissioner of Financial Institutions (the
“Utah Commissioner”) under Sections 7-1-307, 7-1-313, 7-1-320, 7-1-322 or 7-2-1
et seq. of the Utah Code, or otherwise, or by any other applicable state
regulatory authority if any such action will or is reasonably likely to (a)
limit or restrict the offering, renewal, use or sources of brokered, internet or
bulletin board deposits, or any nondeposit funding of any Material Bank
Regulated Subsidiary, (b) limit or restrict the offering or issuance of credit
cards or the extension of credit or other transactions thereunder by a Material
Bank Regulated Subsidiary, (c) require higher minimum capital ratios for any
Material Bank Regulated Subsidiary above those required for banks and industrial
loan companies generally to remain well capitalized for all regulatory purposes
or (d) materially affect any Material Bank Regulated Subsidiary’s conduct of its
business or (B) any breach or violation of any of any law, rule, order,
agreement or commitment to the FDIC, the Utah Commissioner or other applicable
regulatory authority, including any breach or violation of any of the items
described in clause (A) of this paragraph, which has or is reasonably likely to
have any of the effects listed in clauses (a) through (d) above; and (C) any
such event is continuing for three (3) Business Days.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
“Base Rate Revolving Credit Loan” means a Revolving Credit Loan that is a Base
Rate Loan.
“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate. Base Rate Loans are available only to the
Company and to Designated Borrowers that are Domestic Loan Parties, and only for
Loans denominated in Dollars.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
-7-



--------------------------------------------------------------------------------



“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;
(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means any such day on which dealings in deposits in Euro
are conducted by and between banks in the London interbank eurodollar market and
a TARGET Day;
(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and
(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.
“CAM Agreement” means that certain Collection Allocation Mechanism Agreement,
dated as of the date hereof, by and among the Administrative Agent and each
Lender, as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, it being understood and agreed that
-8-



--------------------------------------------------------------------------------



no Loan Party shall be a party to such agreement or have any rights or
obligations thereunder, nor shall the consent of any Loan Party be required with
respect to any aspect thereof.
“Canadian Dollar” and “CAD” means lawful money of Canada.
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).
“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Company and
its Subsidiaries during such period in respect of purchased software or
internally developed software and software enhancements that, in conformity with
GAAP, are or are required to be reflected as capitalized costs on the
consolidated balance sheet of the Company and its Subsidiaries.
“Cash Collateralize” has the meaning specified in Section 2.03(g)(iv).
“Cash Equivalents” means, as to any Person, (a) securities issued, or directly,
unconditionally and fully guaranteed or insured, by the United States or any
agency or instrumentality thereof having maturities of not more than one year
from the date of acquisition by such Person; (b) time deposits, certificates of
deposit and bankers’ acceptances of any Lender or any commercial bank, or which
is the principal banking subsidiary of a bank holding company, in each case,
organized under the laws of the United States, any state thereof or the District
of Columbia having, capital and surplus aggregating in excess of $500 million
with maturities of not more than one year from the date of acquisition by such
Person; (c) repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (a) above entered into
with any bank meeting the qualifications specified in clause (b) above, which
repurchase obligations are secured by a valid perfected security interest in the
underlying securities; (d) commercial paper issued by any Person incorporated in
the United States rated at least A-1 or the equivalent thereof by S&P or at
least P-1 or the equivalent thereof by Moody’s and in each case maturing not
more than one year after the date of acquisition by such Person; (e) direct
obligations issued by any state of the United States or any political
subdivision thereof having one of the two highest rating categories obtainable
from either S&P or Moody’s with maturities of not more than one year from the
date of acquisition thereof; (f) demand deposit accounts maintained in the
ordinary course of business; (g) investments in money market funds (i)
substantially all of whose assets are comprised of securities of the types
described in clauses (a) through (f) above, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $500,000,000.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement (or, with respect to Cash Management Agreements outstanding
on the Closing Date, on the Closing Date), is a Lender or an Affiliate of a
Lender, in its capacity as a party to such Cash Management Agreement, but only
for so long as such Person is a Lender or an Affiliate of a Lender.
“Casualty Event” means any event that gives rise to the receipt by the Company
or any Subsidiary of any insurance proceeds or condemnation awards in respect of
any equipment, fixed assets or real property (including any improvements
thereon) to replace or repair such equipment, fixed assets or real property.
-9-



--------------------------------------------------------------------------------



“CDOR” has the meaning specified in the definition of “Eurocurrency Rate.”
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law,” regardless of the date enacted, adopted or
issued.
“Change of Control” means an event or series of events by which:
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 30% or more of the equity securities of the Company entitled to
vote for members of the board of directors or equivalent governing body of the
Company on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);
(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (in each case, such approval
either by a specific vote or by approval of the Company’s proxy statement in
which such member was named as a nominee for election as a director); or
(c) any “change of control” or similar event, however characterized, shall occur
under any document governing any Indebtedness of the Company or any Subsidiary
having a principal amount equal to or greater than the Threshold Amount if, as a
consequence of such change of control or similar event, the holders of such
Indebtedness have the right whether or not exercised, to cause the Company or
any Subsidiary to redeem, prepay, repurchase or make any other payment in
respect of such Indebtedness.
“Citizens” has the meaning specified in the introductory paragraph hereto.
-10-



--------------------------------------------------------------------------------



“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Term A-1 Loans, Term A-2
Loans, Term A-3 Loans, Term B-1 Loans, Term B-2 Loans, Term B-3 Loans,
Incremental Term Loans, Refinancing Term Loans, Extended Term Loans, Revolving
Credit Loans, Incremental Revolving Credit Loans, Refinancing Revolving Credit
Loans or Extended Revolving Credit Loans, (b) any Commitment, refers to whether
such Commitment is a Term A-1 Commitment, Term A-2 Commitment, Term A-3
Commitment, Term B-1 Commitment, Term B-2 Commitment, Term B-3 Commitment,
Incremental Term Loan Commitment, Revolving Credit Commitment, Incremental
Revolving Credit Commitment, Refinancing Revolving Credit Commitment or Extended
Revolving Credit Commitment, (c) any Lender, refers to whether such Lender has a
Loan or Commitment with respect to a particular Class of Loans or Commitments.
Incremental Term Loans, Refinancing Term Loans, Extended Term Loans, Incremental
Revolving Credit Loans, Refinancing Revolving Credit Loans, Extended Revolving
Credit Loans, Incremental Term Loan Commitments, Incremental Revolving Credit
Commitments, Refinancing Revolving Credit Commitments or Extended Revolving
Credit Commitments that have different terms and conditions shall be construed
to be in different Classes. For the avoidance of doubt, all Term A-3 Loans shall
be considered part of a single Class and all Term B-3 Loans shall be considered
part of a single Class.
“Closing Date” means July 1, 2016.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means all of the “Collateral” and “Mortgaged Property” or other
similar term referred to in the Collateral Documents and all of the other
property that is subject to Liens (or with respect to which Liens are purported
to be granted pursuant to the Collateral Documents) in favor of the
Administrative Agent for the benefit of the Secured Parties (subject to all
exclusions and limitations therein).
“Collateral Documents” means, collectively, (i) the U.S. Security Agreement, the
U.S. IP Security Agreements, the Foreign Subsidiary Pledge Documents (including
the WES Stock Pledge Documents) and each supplement thereto, (ii) each of the
Mortgages, collateral assignments, supplements, pledge agreements or other
similar agreements delivered to the Administrative Agent pursuant to Section
6.13 and Section 6.15 and (iii) each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.
“Commitment” means a Term A-1 Commitment, a Term B-1 Commitment, a Term A-2
Commitment, a Term A-3 Commitment, a Term B-2 Commitment, a Term B-3 Commitment,
a Revolving Credit Commitment or any other commitment to extend credit
established pursuant to an Additional Credit Extension Amendment, as the context
may require.
“Commitment Fee” shall have the meaning assigned to such term in Section
2.09(a).
“Commitment Letter” means the amended and restated commitment letter, dated
December 13, 2015, among the Company, Bank of America, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, SunTrust Bank, STRH, MUFG and Citizens.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company” has the meaning specified in the introductory paragraph hereto.
-11-



--------------------------------------------------------------------------------



“Company Guaranty” means the Company Guaranty made by the Company in favor of
the Administrative Agent and the Lenders, substantially in the form of Exhibit
F.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, for any period, Consolidated Net Income after
eliminating extraordinary gains and losses, and unusual items, (a) plus, without
duplication (and to the extent deducted in calculating such Consolidated Net
Income), (i) income tax expense, (ii) depreciation and amortization expense,
(iii) Consolidated Interest Charges, (iv) other non-cash charges and (v)
non-recurring charges or expenses incurred as transaction costs in connection
with Permitted Acquisitions, and (b) minus, without duplication, any
non-recurring cash income or gain to the extent included in the computation of
Consolidated Net Income for such period; provided that for purposes of
determining “Consolidated EBITDA” any unrealized non-cash gains (and losses)
arising in connection with any Swap Contracts shall be subtracted (or added) to
the extent such unrealized non-cash gains (or losses) were included in the
computation of Consolidated Net Income; provided that, if any Subsidiary is not
a Wholly-Owned Subsidiary, Consolidated EBITDA shall be reduced (to the extent
not otherwise reduced in accordance with GAAP) by an amount equal to (A) the
amount of the Consolidated Net Income attributable to such Subsidiary multiplied
by (B) the percentage of common Equity Interests of such Subsidiary not owned on
the last day of such period by the Company or any of its Wholly-Owned
Subsidiaries.
In addition to, and without limitation of, the foregoing, for purposes of this
definition, “Consolidated EBITDA” shall be calculated on each date of
determination on a Pro Forma Basis, including to give effect to any Consolidated
EBITDA attributable to any Material Acquisition or Material Disposition during
the applicable period, as if such Material Acquisition or Material Disposition
occurred on the first day of the applicable period. As used in this definition,
“Material Acquisition” means any Acquisition that involves the payment of
consideration by the Company and its Subsidiaries in excess of $10,000,000; and
“Material Disposition” means any Disposition of property or series of related
Dispositions of property that yields gross proceeds to the Company and its
Subsidiaries in excess of $10,000,000.
For the purposes of determining the Consolidated Interest Coverage Ratio or
Consolidated Leverage Ratio for any fiscal quarter, Consolidated EBITDA shall be
deemed to equal (a) $132.4 million for the fiscal quarter ended June 30, 2015,
(b) $135.1 million for the fiscal quarter ended September 30, 2015, (c) $106.4
million for the fiscal quarter ended December 31, 2015, and (d) $104.8 million
for the fiscal quarter ended March 31, 2016 (it being understood that such
amounts are subject to adjustments (other than related to the Transactions), as
and to the extent otherwise contemplated in this Agreement, in connection with
any calculation on a Pro Forma Basis).
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, but without
duplication, the sum of (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including Obligations
hereunder in respect of borrowed money) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (b) all
purchase money Indebtedness, (c) all direct obligations arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, but only to the extent
includable as a liability on the
-12-



--------------------------------------------------------------------------------



consolidated balance sheet of the Company and its Subsidiaries as of such date,
(d) all obligations in respect of the deferred purchase price of property or
services to the extent constituting Indebtedness (other than trade accounts
payable in the ordinary course of business), (e) Attributable Indebtedness in
respect of capital leases, Synthetic Lease Obligations, Securitization
Transactions and Permitted Factoring Transactions, (f) all obligations of such
Person in respect of Disqualified Stock, (g) without duplication, all Guarantees
with respect to outstanding Indebtedness of the types specified in clauses (a)
through (f) above of Persons other than the Company or any Subsidiary, and (h)
all Indebtedness of the types referred to in clauses (a) through (g) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Company or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Company or such Subsidiary. For the purposes of this
definition, Consolidated Funded Indebtedness shall not include Operating
Indebtedness.
“Consolidated Interest Charges” means, for any period, the sum, for the Company
and its consolidated Subsidiaries (determined in accordance with GAAP), of all
interest in respect of Consolidated Funded Indebtedness (including, without
limitation, the interest component of any payments in respect of capital lease
obligations, but excluding (a) commissions, discounts, yield and other fees and
charges (and any interest expense) incurred in connection with any Permitted
Securitization Transaction and (b) any capitalized financing costs) accrued
during such period (whether or not actually paid during such period).
“Consolidated Interest Coverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated EBITDA for such Test Period to (b) Consolidated
Interest Charges for such Test Period; provided that for purposes of this
definition Consolidated Interest Charges shall not include any Operating
Interest Expense.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a)(i) Consolidated Funded Indebtedness as of such date, less (ii) the amount
(not to exceed $350,000,000(x) with respect to calculating the Consolidated
Leverage Ratio for determining the Applicable Rate for Term A-3 Loans and
Revolving Credit Loans, $350,000,000 in the aggregate, (y) with respect to
calculating the Consolidated Leverage Ratio for purposes of Section 7.11(b), (I)
prior to the consummation of the eNett/Optal Acquisition, $350,000,000 in the
aggregate and (II) following the consummation of the eNett/Optal Acquisition,
$400,000,000 in the aggregate and (z) with respect to calculating the
Consolidated Leverage Ratio for all other purposes, $400,000,000 in the
aggregate) of Consolidated Funded Indebtedness constituting Indebtedness under
Permitted Securitization Transactions, and less the amount of Consolidated
Funded Indebtedness constituting the non-recourse portion of any Permitted
Factoring Transactions less (iii) the aggregate amount (up to (x) with respect
to calculating the Consolidated Leverage Ratio for determining the Applicable
Rate for Term A-3 Loans and Revolving Credit Loans, the aggregate amount up to
(I) prior to the consummation of the eNett/Optal Acquisition, $250,000,000 and
(II) following the consummation of the eNett/Optal Acquisition, $400,000,000;
provided that, if the Company issues Permitted Unsecured Indebtedness, any
Equity Interests (other than Disqualified Stock) or a combination thereof in an
aggregate principal amount or, in the case of Equity Interests, with gross
proceeds, of at least $300,000,000 following the Ninth Amendment Effective Date
and prior to the Increased Cash Netting End Date, such amount shall be increased
by the amount of net proceeds received by the Company from the issuance of such
Permitted Unsecured Indebtedness and Equity Interests until the Increased Cash
Netting End Date, (y) with respect to calculating the Consolidated Leverage
Ratio for determining the Applicable Rate for Term A-3 Loans and Revolving
Credit Loans and for purposes of Section 7.11(b) only, the aggregate amount up
to $125,000,000 and (y(I) prior to the consummation of the eNett/Optal
-13-



--------------------------------------------------------------------------------



Acquisition, $250,000,000 and (II) following the consummation of the eNett/Optal
Acquisition, $400,000,000; provided that, if the Company issues Permitted
Unsecured Indebtedness, any Equity Interests (other than Disqualified Stock) or
a combination thereof in an aggregate principal amount or, in the case of Equity
Interests, with gross proceeds, of at least $300,000,000 following the Ninth
Amendment Effective Date and prior to the Increased Cash Netting End Date, such
amount shall be unlimited until the Increased Cash Netting End Date and (z) with
respect to calculating the Consolidated Leverage Ratio for all other purposes,
the aggregate amount up to the greatergreatest of $150,000,000250,000,000 and
the amountamounts set forth in clauseclauses (x) and (y) above) of unrestricted
cash and Cash Equivalents denominated in Dollars or other lawful currencies
(provided that such other currencies are readily convertible to, and deliverable
in, Dollars and as to which a Dollar Equivalent may be readily calculated) held
by the Company and its Subsidiaries (other than the Bank Regulated Subsidiaries)
as of such date to (b) Consolidated EBITDA for the Test Period most recently
ended.
“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income (loss) of the Company and
its Subsidiaries for that period, determined on a consolidated basis in
accordance with GAAP.
“Consolidated Net Worth” means, as of any date of determination, all items which
in conformity with GAAP would be included under shareholder’s equity on a
consolidated balance sheet of the Company and its Subsidiaries at such date.
“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio of (a)(i) Consolidated Funded Indebtedness that is secured by a Lien
on any assets of the Company or any of its Subsidiaries as of such date, less
(ii) the amount (not to exceed the greater of $350,000,000400,000,000 in the
aggregate or suchthe highest amount deducted from Consolidated Leverage Ratio in
clauseclauses (a)(ii)(x) or (a)(ii)(y) in the definition thereof with respect to
Permitted Securitization Transactions) of Consolidated Funded Indebtedness
constituting Indebtedness under Permitted Securitization Transactions, and less
the amount of Consolidated Funded Indebtedness constituting the non-recourse
portion of any Permitted Factoring Transactions less (iii) the aggregate amount
(up to $150.0 million250,000,000 or such greater amount which is deducted from
Consolidated Leverage Ratio in clauseclauses (a)(iii)(x) or (a)(iii)(y) in the
definition thereof) of unrestricted cash and Cash Equivalents denominated in
Dollars or other lawful currencies (provided that such other currencies are
readily convertible to, and deliverable in, Dollars and as to which a Dollar
Equivalent may be readily calculated) held by the Company and its Subsidiaries
(other than the Bank Regulated Subsidiaries) as of such date to (b) Consolidated
EBITDA for the Test Period most recently ended.
“Consolidated Total Assets” means, as of any date of determination, the total
assets of the Company and its Subsidiaries determined on a consolidated basis in
accordance with GAAP.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
-14-



--------------------------------------------------------------------------------



“Converted Term A-1 Loan” means each Term A-1 Loan held by a Term A-1 Lender on
the First Amendment Effective Date immediately prior to the funding of the
corresponding Term A-2 Loan on such date.
“Converted Term A-2 Loan” means each Term A-2 Loan held by a Converting
Consenting Term A-2 Lender on the Fourth Amendment Effective Date immediately
prior to the funding of the corresponding Term A-3 Loan on such date.
“Converted Term B-1 Loan” means each Term B-1 Loan held by a Converting
Consenting Term B-1 Lender on the First Amendment Effective Date immediately
prior to the funding of the corresponding Term B-2 Loan on such date.
“Converted Term B-2 Loan” means each Term B-2 Loan held by a Converting
Consenting Term B-2 Lender on the Sixth Amendment Effective Date immediately
prior to the funding of the corresponding Term B-3 Loan on such date.
“Converting Consenting Term A-2 Lender” means a Term A-2 Lender that has elected
to be a “Converting Consenting Term A-2 Lender” on its signature page to the
Fourth Amendment.
“Converting Consenting Term B-1 Lender” means a Term B-1 Lender that has elected
to be a “Converting Consenting Term B-1 Lender” on its signature page to the
First Amendment.
“Converting Consenting Term B-2 Lender” means a Term B-2 Lender that has elected
to be a “Converting Consenting Term B-2 Lender” on its signature page to the
Sixth Amendment.
“Corresponding Debt” has the meaning specified in Section 10.23(b).
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning specified in Section 10.28.
“Credit Agreement Refinancing Indebtedness” means Indebtedness issued, incurred
or otherwise obtained (including by means of the extension or renewal of
existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or part, existing Term Loans, or Revolving Credit Loans (or
unused Revolving Credit Commitments), (“Refinanced Debt”); provided that such
exchanging, extending, renewing, replacing or refinancing Indebtedness (a) is in
an original aggregate principal amount not greater than the aggregate principal
amount of the Refinanced Debt (plus any premium, original issue discount,
accrued interest and fees and expenses incurred in connection with such
exchange, extension, renewal, replacement or refinancing), (b) does not mature
earlier than or have a Weighted Average Life to Maturity shorter than, the
Refinanced Debt, (c) shall not be incurred or guaranteed by any entity that is
not a Loan Party, (d) in the case of any secured Indebtedness (i) is not secured
by any assets not securing the Obligations (other than cash collateral required
to be provided due to a defaulting lender) and (ii) is subject to a customary
intercreditor agreement in form and substance reasonably acceptable to the
Administrative Agent and the Company, (e) shall not contain any mandatory
redemption or prepayment provisions (other than amortization provisions and
other than the mandatory prepayment provisions as set forth in Section 2.05
(solely with respect to any Indebtedness secured by the Collateral on a pari
passu basis with the Facilities) or other customary asset sale and change of
control offers or events of default)
-15-



--------------------------------------------------------------------------------



that could result in prepayments of such Indebtedness prior to the Maturity Date
of the applicable Refinanced Debt and (f) has terms (excluding pricing, interest
rate margins, rate floors, discounts, fees, premiums and prepayment or
redemption provisions) that are not materially more favorable (when taken as a
whole) to the lenders or investors providing such Indebtedness than the terms of
the Refinanced Debt except for covenants or other provisions applicable only to
periods after the Maturity Date or earlier repayment in full of the Term B-3
Loans; provided that such Indebtedness may contain additional or more
restrictive financial covenants than the Refinanced Debt so long as such
covenants are added for the benefit of the Lenders hereunder.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, dissolution, administration, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, winding up, reorganization (by way of voluntary
arrangement, scheme of arrangement or otherwise), or similar debtor relief Laws
of the United States or other applicable jurisdictions from time to time in
effect and affecting the rights of creditors generally.
“Declined Proceeds” has the meaning specified in Section 2.05(b)(v).
“Deductible Amount” has the meaning specified in Section 10.23(d).
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Rate plus 2% per annum.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to (i) perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within two
Business Days of the date required to be funded by it hereunder (unless such
obligation is the subject of a good faith dispute) or (ii) pay to the
Administrative Agent, the L/C Issuer, the Swing Line Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swing Line Loans) within two Business
Days of the date when due, (b) has notified the Borrower, the Administrative
Agent or any Lender that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator,
-16-



--------------------------------------------------------------------------------



trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment,
or (iv) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority.
“Designated Borrower” means (i) WEX International Holdings, (ii) certain
Subsidiaries of the Company becoming party hereto pursuant to Section 2.14 and,
(iii) only upon the satisfaction of the conditions set forth in Section 4.03,
the Specified Designated Borrower.
“Designated Borrower Notice” has the meaning specified in Section 2.14(a).
“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14(a).
“Designated Borrower Requirements” has the meaning specified in Section 2.14(a).
“Designated Borrower Sublimit” means an amount equal to the lesser of (x) the
Revolving Credit Facility and (y) the greater of (i) $770,000,000820,000,000 and
(ii) such other amount as agreed to by the Required Revolving Credit Lenders.
The Designated Borrower Sublimit is part of, and not in addition to, the
Revolving Credit Facility.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Designated Lender” has the meaning set forth in Section 2.16.
“Designated Obligations” means all Obligations of any Loan Party in respect of
principal and interest on the Loans, and L/C Obligations.
“Designated Regulatory Cash” means cash deposited from time to time into one or
more segregated bank accounts of the Company and its Subsidiaries (identified to
the Administrative Agent in writing) that is required to be retained in order to
comply with applicable banking or finance law and regulations.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith and including any disposition of property to a Divided LLC
pursuant to an LLC Division.
“Disqualified Stock” means any Equity Interest which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable, either mandatorily or at the option of the holder thereof), or
upon the happening of any event or condition, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than solely for Equity Interests in such Person
that do not constitute Disqualified Stock and cash in lieu of fractional shares
of such Equity Interests), pursuant to a sinking fund obligation or otherwise,
(b) is convertible into or exchangeable (either mandatorily or at the sole
option of the holder thereof) for (i) Indebtedness or debt securities or (ii)
any Equity Interests referred to in (a) above (other than solely for
-17-



--------------------------------------------------------------------------------



Equity Interests in such Person that do not constitute Disqualified Stock and
cash in lieu of fractional shares of such Equity Interests), or (c) is
redeemable (other than solely for Equity Interests in such Person that do not
constitute Disqualified Stock and cash in lieu of fractional shares of such
Equity Interests) or is required to be repurchased by such Person or any of its
Affiliates, in whole or in part, at the sole option of the holder thereof; in
each case, on or prior to the date ninety-one (91) days after the latest
Maturity Date hereunder, provided however that any Equity Interests that would
not constitute Disqualified Stock but for provisions thereof giving holders
thereof (or the holders of any security into or for which such Equity Interests
is convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem or purchase such Equity Interests upon the occurrence of a
change in control or an asset sale or similar event shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
issuer thereof (or any direct or indirect parent company thereof) or any of its
subsidiaries in order to satisfy applicable statutory or regulatory obligations
of such Person or if such Equity Interests provide that the issuer thereof will
not redeem any such Equity Interests pursuant to such provisions prior to the
repayment in full of the Obligations.
“Disqualifying Event” has the meaning specified in the definition of Eligible
Currency.
“Divided LLC” means any limited liability company which has been formed upon the
consummation of an LLC Division.
“Documentation Agent” has the meaning specified in the introductory paragraph
hereto. On and after the Tranche A Fifth Amendment Effective Date, the
Documentation Agents shall include the Fifth Amendment Documentation Agents. On
and after the Sixth Amendment Effective Date, the Documentation Agents shall
include the Sixth Amendment Documentation Agents.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.
“Domestic Loan Party” means the Company and each Domestic Subsidiary that is a
Loan Party.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“Domestic Subsidiary Guaranty” means the Domestic Subsidiary Guaranty made by
the Domestic Subsidiary Guarantors in favor of the Administrative Agent and the
other parties benefitting thereunder, substantially in the form of Exhibit G.
“Domestic Subsidiary Guarantors” means each Person (other than the Company) that
is from time to time a party (but only for so long as they are a party) to the
Domestic Subsidiary Guaranty.
“Dutch Auction” means an auction with respect to Term Loans conducted pursuant
to Section 10.06(i) to allow a Purchasing Borrower Party to prepay Term Loans at
a discount to par value on a pro rata basis in accordance with the applicable
Dutch Auction Procedures.
-18-



--------------------------------------------------------------------------------



“Dutch Auction Procedures” means, with respect to a purchase of Term Loans in a
Dutch Auction, Dutch auction procedures as reasonably agreed upon by the
applicable Purchasing Borrower Party and the Administrative Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“EFS” has the meaning specified in the recitals hereto.
“EFS Acquisition” has the meaning specified in the recitals hereto.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06 (subject to such consents, if any, as may be
required under Section 10.06(b)(iii)).
“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which a
Dollar Equivalent may be readily calculated. If, after the designation by the
Lenders of any currency as an Alternative Currency, any change in currency
controls or exchange regulations or any change in the national or international
financial, political or economic conditions are imposed in the country in which
such currency is issued, result in, in the reasonable opinion of the
Administrative Agent (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency), (a) such currency no longer being
readily available, freely transferable and convertible into Dollars, (b) a
Dollar Equivalent is no longer readily calculable with respect to such currency,
or (c) providing such currency is impracticable for the Lenders (each of (a),
(b) and (c) a “Disqualifying Event”), then the Administrative Agent shall
promptly notify the Lenders and the Borrower, and such country’s currency shall
no longer be an Alternative Currency until such time as the Disqualifying
Event(s) no longer exist. Within five (5) Business Days after receipt of such
notice from the Administrative Agent, the Borrowers shall repay all Loans in
such currency to which the Disqualifying Event applies or convert such Loans
into the Dollar Equivalent of Loans in Dollars, subject to the other terms
contained herein.
“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
-19-



--------------------------------------------------------------------------------



“eNett/Optal Acquisition” means the acquisition by the Company of eNett
International (Jersey) Limited, a Jersey limited company (“Everest”), and Optal
Limited, a private company limited by shares incorporated in England and Wales
(“Olympus”), pursuant to the terms of the Share Purchase Agreement, dated as of
January 24, 2020 (as may be amended, restated, amended and restated, waived,
supplemented or otherwise modified from time to time in a manner that (i) is not
materially adverse to the Administrative Agent or the Lenders or (ii) is
otherwise permitted or consented to pursuant to the Summit Commitment Letter,
the “eNett/Optal SPA”), by and among Everest, Olympus, Travelport Limited, a
Bermuda exempted company, Toro Private Holdings I, Ltd., a private company
limited by shares incorporated in England and Wales, the Everest Sellers (as
defined therein), the Olympus Sellers (as defined therein) and the Company.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, or governmental
restrictions, and all agreements issued, promulgated or entered into by or with
any Governmental Authority, in each case relating to pollution and the
protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, but excluding any debt securities convertible or exchangeable into
such capital stock, whether outstanding on the Ninth Amendment Effective Date or
issued thereafter.
“Equity Issuance” means the issuance of equity interests in the Company as part
of the consideration for the EFS Acquisition in accordance with the Acquisition
Agreement
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company or any Borrower, as applicable, within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of a Borrower or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a
-20-



--------------------------------------------------------------------------------



complete or partial withdrawal by a Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon a Borrower or
any ERISA Affiliate.
“Escrowed Proceeds” means the proceeds from the offering of any debt securities
or other Indebtedness paid into an escrow account with an independent escrow
agent on the date of the applicable offering or incurrence pursuant to escrow
arrangements that permit the release of amounts on deposit in such escrow
account upon satisfaction of certain conditions or the occurrence of certain
events. The term “Escrowed Proceeds” shall include any interest earned on the
amounts held in escrow.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Eurocurrency Rate” means:
(a) With respect to any Credit Extension:
(i) denominated in a LIBOR Quoted Currency, the rate per annum equal to (A) the
London Interbank Offered Rate (“LIBOR”), as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (B) if such rate is not available at such time for any
reason, a comparable or successor rate approved by the Administrative Agent;
(ii) denominated in Canadian dollars, the rate per annum equal to (A) the
Canadian Dealer Offered Rate (“CDOR”), as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:00 a.m. (Toronto, Ontario time) on the Rate Determination Date
with a term equivalent to such Interest Period or, (B) if such rate is not
available at such time for any reason, a comparable or successor rate approved
by the Administrative Agent;
(iii) denominated in Australian dollars, the rate per annum equal to (A) the
average bid rate quoted on page “BBSY,” as displayed on Reuters at or about
10:30 a.m. (Sydney, Australia time) on the Rate Determination Date with a term
equivalent to such
-21-



--------------------------------------------------------------------------------



Interest Period or, (B) if such rate is not available at such time for any
reason, a comparable or successor rate approved by the Administrative Agent; and
(b) for any rate calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for U.S. Dollar deposits with a term of one
month commencing that day;
provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further, that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent and (ii), (ii) other than with respect to the Revolving
Credit Facility, if the Eurocurrency Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement and (iii) solely with
respect to the Revolving Credit Facility, if the Eurocurrency Rate shall be less
than 0.75%, such rate shall be deemed to be 0.75% for purposes of this
Agreement.
“Eurocurrency Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on paragraph (a) of the definition of “Eurocurrency
Rate.” Eurocurrency Rate Loans may be denominated in Dollars or in an
Alternative Currency. All Loans denominated in an Alternative Currency or made
to a Foreign Borrower must be Eurocurrency Rate Loans.
“Event of Default” has the meaning specified in Section 8.01.
“Excess Cash Flow” means, for any fiscal year of the Company, the excess, if
any, of:
(a) the sum, without duplication, of:
(i) Consolidated Net Income for such fiscal year;
(ii) the amount of all non-cash charges (including depreciation and amortization
expense) deducted in arriving at such Consolidated Net Income; and
(iii) the aggregate net amount of non-cash losses on the Disposition of property
by the Company and its Subsidiaries during such fiscal year (other than
Dispositions in the ordinary course of business), to the extent deducted in
arriving at such Consolidated Net Income minus
(b) the sum, without duplication, of:
(i) the amount of all non-cash credits included in arriving at such Consolidated
Net Income;
(ii) the aggregate amount actually paid by the Company and its Subsidiaries in
cash during such fiscal year on account of Capital Expenditures and permitted
Investments (including Permitted Acquisitions), but excluding Investments made
pursuant to Sections 7.02(a), (g) and (u);
(iii) (x) the aggregate amount of all principal payments of Indebtedness
(including scheduled repayments of the Term Loans and the principal component of
-22-



--------------------------------------------------------------------------------



payments in respect of capital leases) and (y) all mandatory prepayments of Term
Loans pursuant to Section 2.05(b)(i) to the extent required due to a Disposition
that resulted in an increase to Consolidated Net Income and not in excess of the
amount of such increase, but excluding all other repayments of Term Loans made
during such period, in each case, other than in respect of any revolving credit
facility except to the extent there is an equivalent permanent reduction in
commitments thereunder, in each case, of the Company and its Subsidiaries made
during such fiscal year;
(iv) the aggregate net amount of non-cash gain on the Disposition of property by
the Company and its Subsidiaries during such fiscal year (other than
Dispositions in the ordinary course of business);
(v) Restricted Payments (other than those made pursuant to Section 7.06(e)) made
by the Company or any of its Subsidiaries in cash to Persons other than the
Company and its Subsidiaries;
(vi) customary fees, expenses or charges paid in cash related to any permitted
Investments (including Permitted Acquisitions), the issuance, payment, amendment
or refinancing of Indebtedness permitted hereunder, the issuance of Equity
Interests permitted hereunder and Dispositions permitted hereunder;
(vii) any premium, make-whole or penalty payments paid in cash during such
period in connection with the prepayment, redemption, purchase, defeasance or
other satisfaction prior to scheduled maturity of Indebtedness permitted to be
prepaid, redeemed, purchased, defeased or satisfied hereunder;
(viii) cash payments by the Company and its consolidated Subsidiaries during
such fiscal year in respect of long-term liabilities of the Company and its
consolidated Subsidiaries other than Indebtedness, to the extent such payments
are not expensed during such period and are not deducted in calculating
Consolidated Net Income;
(ix)  at the option of the Company, and without duplication of amounts deducted
from Excess Cash Flow in prior periods, (1) the aggregate consideration required
to be paid in cash by the Company or any of its Subsidiaries pursuant to binding
contracts, commitments, letters of intent or purchase orders (the “Contract
Consideration”) entered into prior to or during such period relating to
Permitted Acquisitions, other Investments (other than Investments pursuant to
Sections 7.02(a), (d) and (u)) or Capital Expenditures (including Capitalized
Software Expenditures or other purchases of intellectual property) to be
consummated or made during the subsequent fiscal year and (2) to the extent set
forth in a certificate of a Responsible Officer delivered to the Administrative
Agent at or before the time the Compliance Certificate for the period ending
simultaneously with such Test Period is required to be delivered, the aggregate
amount of cash that is reasonably expected to be paid in respect of planned cash
expenditures by the Company or any of its Subsidiaries (the “Planned
Expenditures”) relating to Capital Expenditures (including Capitalized Software
Expenditures or other purchases of intellectual property) to be consummated or
made during the subsequent fiscal year; provided, that to the extent the
aggregate amount of Internally Generated Cash actually utilized to finance such
Permitted Acquisitions, Investments or Capital Expenditures during such fiscal
year is less than the Contract
-23-



--------------------------------------------------------------------------------



Consideration or Planned Expenditures, as applicable, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow at the end of
such fiscal year; and
(x) the amount of taxes (including penalties and interest) paid in cash and/or
tax reserves set aside or payable (without duplication) in such period to the
extent they exceed the amount of tax expense deducted in determining
Consolidated Net Income for such period.
provided that the amounts referenced in clauses (ii), (iii), (v) and (viii) of
this paragraph (b) shall only be included in this paragraph (b) and have the
effect of reducing Excess Cash Flow to the extent (x) in the case of clauses
(ii) and (v), such amounts were funded with Internally Generated Cash and (y) in
the case of clauses (iii) and (viii), such amounts were not funded with the
proceeds of Indebtedness (other than Indebtedness incurred under the Revolving
Credit Facility) or Equity Interests.
“Excess Cash Flow Percentage” means, as of the date of determination, (a) if the
Consolidated Leverage Ratio as of the last day of the applicable fiscal year of
the Company is greater than or equal to 3.75:1.00, 50%, (b) if the Consolidated
Leverage Ratio as of the last day of the applicable fiscal year of the Company
is less than 3.75:1.00 but greater than or equal to 3.25:1.00, 25% and (c) if
the Consolidated Leverage Ratio as of the last day of the applicable fiscal year
of the Company is less than 3.25:1.00, 0%.
“Excluded Domestic Guaranty Subsidiary” means (a) any Bank Regulated Subsidiary
and any of their respective Subsidiaries, (b) any Immaterial Subsidiary, (c)
each Permitted Securitization Entity and (d) any Domestic Subsidiary to the
extent that the execution and delivery of the Subsidiary Guaranty would not be
legally permissible or would require any governmental or regulatory consent,
approval, license or authorization (unless such consent, approval, license or
authorization has been obtained), or would otherwise result in a burden that
would, in the reasonable judgment of the Administrative Agent, exceed the
benefit that would be conferred upon the Lenders thereby; provided that no
Subsidiary may be an Excluded Domestic Guaranty Subsidiary if such Subsidiary
Guarantees or is otherwise obligated to pay any Indebtedness incurred or
outstanding in reliance on Section 7.03(k) or (o).
“Excluded Foreign Guaranty Subsidiary” means (a) any Bank Regulated Subsidiary
and any of their respective Subsidiaries, (b) any Immaterial Subsidiary, (c)
each Permitted Securitization Entity, and (d) any Foreign Subsidiary to the
extent, in the case of this subsection (d) only, that the execution and delivery
of the Subsidiary Guaranty (i) would not be legally permissible or would require
any governmental or regulatory consent, approval, license or authorization
(unless such consent, approval, license or authorization has been obtained),
(ii) would result in adverse tax or accounting effects, (iii) should, in the
reasonable judgment of the Administrative Agent, not be required by reason of
the Agreed Credit Support Principles or (iv) would otherwise result in a burden
that would, in the reasonable judgment of the Administrative Agent, exceed the
benefit that would be conferred upon the Lenders thereby; provided that no
Subsidiary may be an Excluded Foreign Guaranty Subsidiary if such Subsidiary
Guarantees or is otherwise obligated to pay any Indebtedness incurred or
outstanding in reliance on Section 7.03(k) or (o).
“Excluded Pledge Subsidiary” means each Foreign Subsidiary that (a) is not
directly owned by a Domestic Loan Party, (b) is an Immaterial Subsidiary, (c) is
a Permitted Securitization Entity, (d) is a Bank Regulated Subsidiary or a
Subsidiary thereof, or (e) is a Person to the extent, in the case of this clause
(e) only, that the pledge of up to 65% of each class of the Equity Interests of
such Person (i) would not be legally permissible or would require any
governmental or regulatory consent, approval, license or authorization (unless
such consent, approval, license or authorization has been obtained), (ii) would
result
-24-



--------------------------------------------------------------------------------



in adverse tax or accounting effects, (iii) would result in a burden that would,
in the reasonable judgment of the Administrative Agent, exceed the benefit that
would be conferred by the pledge of the Equity Interests of such Person or (iv)
should, in the reasonable judgment of the Administrative Agent, not be required
by reason of the Agreed Credit Support Principles.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to any “keepwell, support or other agreement” for the benefit of such
Loan Party and any and all guarantees of such Loan Party’s Swap Obligations by
other Loan Parties) at the time the Guaranty of such Loan Party, or grant by
such Loan Party of a Lien, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a Master Agreement governing more
than one Swap Contract, such exclusion shall apply only to the portion of such
Swap Obligation that is attributable to Swap Contracts for which such Guaranty
or Lien is or becomes excluded in accordance with the first sentence of this
definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA. Notwithstanding anything to the
contrary contained in this definition, “Excluded Taxes” shall not include any
withholding tax (other than Other Connection Taxes) imposed at any time on
payments made by or on behalf of a Foreign Loan Party to any Lender hereunder or
under any other Loan Document, except for any such taxes imposed as a result of
a Lender’s failure or inability to comply with Section 3.01(e)(i), (iii) or
(iv). In such a case, any portion of withholding tax imposed solely due to a
Lender’s failure or inability to comply with Section 3.01(e)(i), (iii) or (iv)
shall be treated as an “Excluded Tax.”
“Existing Credit Agreement” means that certain Second Amended and Restated
Credit Agreement, dated as of August 22, 2014 (as amended, supplemented or
otherwise modified prior to the Closing Date), among the Borrower, certain
subsidiaries of the Borrower, as borrowers, Bank of America, N.A., as
administrative agent and collateral agent, and the other parties thereto.
“Existing Letters of Credit” means those certain letters of credit set forth on
Schedule 1.01B.
-25-



--------------------------------------------------------------------------------



“Existing Mustang Credit Agreements” means (i) that certain First Lien Credit
Agreement, dated as of May 29, 2014, as amended, by and among WP Mustang
Holdings LLC, WP Mustang Topco LLC, the several banks and other financial
institutions and lenders from time to time party thereto and Goldman Sachs Bank
USA, in its capacity as first lien administrative agent for such lenders and
(ii) that certain Second Lien Credit Agreement, dated as of May 29, 2014, as
amended, by and among WP Mustang Holdings LLC, WP Mustang Topco LLC, the several
banks and other financial institutions and lenders from time to time party
thereto and Credit Suisse AG, in its capacity as second lien administrative
agent for such lenders.
“Extended Revolving Credit Commitment” means any Revolving Credit Commitments
the maturity of which shall have been extended pursuant to Section 2.19.
“Extended Revolving Credit Loans” means any Revolving Credit Loans made pursuant
to the Extended Revolving Credit Commitments.
“Extended Term Loans” means any Term Loans the maturity of which shall have been
extended pursuant to Section 2.19.
“Extension” has the meaning set forth in Section 2.19(a).
“Extension Offer” has the meaning set forth in Section 2.19(a).
“Facility” means the Term A-1 Facility, the Term A-2 Facility, the Term A-3
Facility, the Term B-1 Facility, the Term B-2 Facility, the Term B-3 Facility,
the Revolving Credit Facility or any credit facility created pursuant to an
Additional Credit Extension Amendment, as the context may require.
“Factorable Receivables” means accounts receivable of the Company and its
Subsidiaries that (a) are produced in the ordinary course of business and (b)
are not contingent upon any further performance by the Borrower or any of its
Subsidiaries.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official administrative interpretations thereof, any similar
provision of law applicable under an intergovernmental agreement entered into in
respect thereof and any agreements entered into pursuant to such
intergovernmental agreement or Section 1471(b)(1) of the Code as of the date of
this Agreement (or any amended or successor version described above), and any
intergovernmental agreements implementing the foregoing.
“FDIC” means the Federal Deposit Insurance Corporation.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent and (c) if the Federal Funds Rate would
otherwise be less than 0% per annum, the Federal Funds Rate will be deemed to be
0% per annum for purposes of this Agreement.
-26-



--------------------------------------------------------------------------------



“Federal Reserve” means the Board of Governors of the Federal Reserve System of
the United States, together with its constituent banks and agencies.
“Fee Letter” means the amended and restated fee letter, dated December 13, 2015,
among the Company, Bank of America, MLPFS, SunTrust Bank, STRH, MUFG and
Citizens, together with each other fee letter entered into with any Person as
lead arranger or administrative agent for the Facilities or any loans
thereunder.
“Fifth Amendment” means that certain Fifth Amendment to the Credit Agreement,
dated as of January 18, 2019, by and among the Borrowers, the Administrative
Agent and the Lenders party thereto.
“Fifth Amendment Documentation Agents” means Bank of Montreal and Santander
Bank, N.A.
“Fifth Amendment Joint Lead Arrangers” means BANA, STRH, MUFG, Citizens and
Wells Fargo Securities, LLC.
“Financial Covenant” has the meaning specified in Section 8.01(b).
“First Amendment” means that certain First Amendment to the Credit Agreement,
dated as of July 3, 2017, by and among the Borrowers, the Domestic Subsidiary
Guarantors, the Administrative Agent and the Lenders party thereto.
“First Amendment Consenting Term B-1 Lenders” means, collectively, the
Converting Consenting Term B-1 Lenders and the Non-Converting Consenting Term
B-1 Lenders.
“First Amendment Effective Date” has the meaning assigned to such term in the
First Amendment.
“Flood Insurance Laws” means, collectively, (i) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.
“Foreign Borrower” means any Borrower that is organized under the laws of a
jurisdiction other than the Unites States, a state thereof or the District of
Columbia.
“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the law of a
jurisdiction other than that in which such Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Loan Party” means each Foreign Subsidiary that is a Loan Party.
“Foreign Obligation Provider” has the meaning set forth in the definition of
“Foreign Subsidiary Secured Obligations.”
-27-



--------------------------------------------------------------------------------



“Foreign Obligations” means all of the Obligations of each Foreign Loan Party,
including without limitation the Foreign Subsidiary Secured Obligations.
“Foreign Pension Plan” means a registered pension plan which is subject to
applicable pension legislation other than ERISA or the Code, which the Company
or any Subsidiary sponsors or maintains, or to which it makes or is obligated to
make contributions.
“Foreign Plan” means each Foreign Pension Plan, deferred compensation or other
retirement or superannuation plan, fund, program, agreement, commitment or
arrangement whether oral or written, funded or unfunded, sponsored, established,
maintained or contributed to, or required to be contributed to, or with respect
to which any liability is borne, outside the United States of America, by the
Company or any of its Subsidiaries, other than any such plan, fund, program,
agreement or arrangement sponsored by a Governmental Authority.
“Foreign Prepayment Event” has the meaning specified in Section 2.05(b)(vi).
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.
“Foreign Subsidiary Guarantors” means each Person that is from time to time a
party (but only for so long as they are a party) to a Foreign Subsidiary
Guaranty. For the avoidance of doubt, Foreign Subsidiary Guarantors shall not
guarantee any Obligations of the Company or any Domestic Subsidiary.
“Foreign Subsidiary Guaranty” means a guarantee of the Foreign Obligations made
by a Foreign Subsidiary in favor of the Administrative Agent and the other
parties benefitting thereunder, substantially in the form of Exhibit H, or
otherwise reasonably acceptable to the Administrative Agent. Any such guarantee
may be a Reduced Guaranty, and any such guarantee made by WES or any of its
direct or indirect Subsidiaries may, at the election of the Company, be a
Limited Guaranty.
“Foreign Subsidiary Pledge Documents” means the U.S. Security Agreement, the WES
Stock Pledge Documents and all other documents, instruments and agreements
executed by or on behalf of any Loan Party to effect a pledge of Equity
Interests in any Foreign Subsidiary to the Administrative Agent.
“Foreign Subsidiary Secured Obligations” means all unpaid principal of, accrued
and unpaid interest and fees and reimbursement obligations, and all expenses,
reimbursements, indemnities and other obligations under or with respect to, any
loans, letters of credit, acceptances, guarantees, overdraft facilities, other
credit extensions or accommodations or similar obligations owing by any Foreign
Subsidiary pursuant to the Loan Documents to any Lender or any office, branch or
Affiliate of any Lender (each a “Foreign Obligation Provider”) and including
interest and fees that accrue after the commencement by or against any Foreign
Subsidiary of any proceeding under any Debtor Relief Laws naming such Person as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
“Fourth Amendment” means that certain Fourth Amendment to the Credit Agreement,
dated as of August 24, 2018, by and among the Borrowers, the Administrative
Agent and the Lenders party thereto.
“Fourth Amendment Consenting Term A-2 Lenders” means, collectively, the
Converting Consenting Term A-2 Lenders and the Non-Converting Consenting Term
A-2 Lenders.
-28-



--------------------------------------------------------------------------------



“Fourth Amendment Effective Date” has the meaning assigned to such term in the
Fourth Amendment.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Credit Lender, (a) with respect to the L/C Issuer, such Defaulting
Lender’s Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s Applicable Percentage of Swing Line Loans other than Swing Line Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the Accounting Standards Codification issued by Financial Accounting
Standards Board, consistently applied and as in effect from time to time.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business or customary and reasonable indemnity obligations in
effect on the Closing Date. The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.
-29-



--------------------------------------------------------------------------------



“Guaranties” means the Company Guaranty, the Domestic Subsidiary Guaranty and
each Foreign Subsidiary Guaranty.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
permitted hereunder (or, with respect to Swap Contracts outstanding on the
Closing Date, on the Closing Date) is a Lender or an Affiliate of a Lender, in
its capacity as a party to such Swap Contract.
“Historical Financial Statements” means (a) the audited consolidated balance
sheets and related consolidated statements of operations, cash flows and
shareholders’ equity of (x) the Company for the three most recently completed
fiscal years ended at least 60 days before the Closing Date and (y) WP Mustang
Holdings LLC for the fiscal year ending December 31, 2014 and each subsequent
fiscal year ended at least 125 days before the Closing Date, in each case,
accompanied by an unqualified report thereon by their respective independent
registered public accountants and (b) the unaudited consolidated balance sheets
and related statements of operations and cash flows of each of the Company and
WP Mustang Holdings LLC for each fiscal quarter (other than the last fiscal
quarter of a fiscal year) of the Company and WP Mustang Holdings LLC ended after
December 31, 2014 and at least 60 days (or 40 days in the case of the Company)
before the Closing Date, all of which financial statements shall be prepared in
accordance with GAAP, subject in the case of the unaudited financial statements
to year-end audit adjustments and the absence of footnotes.
“Honor Date” has the meaning specified in Section 2.03(c)(i).
“Immaterial Subsidiary” means any Subsidiary designated as such by the Company
by notice to the Administrative Agent; provided (i) that all Immaterial
Subsidiaries may not, as of the end of each fiscal quarter of the Company and
calculated at the time of each quarterly Compliance Certificate, together with
their respective subsidiaries, account for more than 10% of the Consolidated
Total Assets, 10% of the Consolidated Net Worth or 10% of the consolidated
revenues of the Company for the period of four consecutive fiscal quarters
immediately preceding such date and (ii) that any Subsidiary that, together with
its respective Subsidiaries, accounts for more than 5% of the Consolidated Total
Assets, Consolidated Net Worth or consolidated revenues of the Company for such
period shall not be deemed to be an Immaterial Subsidiary for the purposes of
Section 8.01.
“Increased Cash Netting End Date” means the date that is six months following
the earlier of (i) the termination of the eNett/Optal SPA and the obligation of
the Borrower to consummate the eNett/Optal Acquisition thereunder, either by the
written agreement of the parties thereto, pursuant to the terms of the
eNett/Optal SPA without dispute by the parties thereto or as determined by a
court of competent jurisdiction by a final and nonappealable judgment or (ii)
the consummation of the eNett/Optal Acquisition.
“Incremental Amount” means, at any time, the sum of the aggregate principal
amount of (a) Incremental Facilities incurred at or prior to such time and (b)
Incremental Equivalent Debt incurred at or prior to such time.
“Incremental Cap” means, after giving effect to the effectiveness of any
proposed Incremental Facility (including any unused amount thereof, in the case
of any proposed Incremental Revolving Credit
-30-



--------------------------------------------------------------------------------



Facility or Incremental Revolving Increase), after the Fourth Amendment
Effective Date, an amount not to exceed (I) the greater of (x) $375,000,000 and
(y) 50% of Consolidated EBITDA for the Test Period most recently then ended
calculated on a Pro Forma Basis plus (II) the aggregate amount of all voluntary
prepayments and repurchases of Term Loans (other than voluntary prepayments and
repurchases of Incremental Term Loans incurred pursuant to clause (III) below)
and voluntary reductions of commitments under the Revolving Credit Facility, in
each case made prior to the date of any such incurrence (other than prepayments,
repurchases and commitment reductions made with the proceeds of Indebtedness
under this Agreement or any other long-term Indebtedness), plus (III) the
maximum aggregate principal amount (if any) of the Incremental Facilities that
could be established or incurred without causing the Consolidated Secured
Leverage Ratio as of the last day of the most recently ended Test Period,
calculated on a Pro Forma Basis after giving effect to the incurrence of such
additional amount, any acquisition or Investment consummated in connection
therewith and all other appropriate pro forma adjustments (but without netting
any cash proceeds from such incurrence), to exceed 4.00:1.00 (treating any
proposed Incremental Revolving Credit Facility or proposed Incremental Revolving
Increase as fully drawn, and such proposed amount may thereafter be borrowed and
reborrowed, in whole or in part, from time to time, without any further testing
under this definition), minus (IV) the aggregate principal amount of all
Incremental Facilities and Incremental Equivalent Debt theretofore incurred in
reliance on clauses (I) (only to the extent incurred after the Fourth Amendment
Effective Date) and (II) above; provided that:
(1) Incremental Facilities may be established or incurred under one or more of
clauses (I), (II) and/or (III) above as selected by the Borrower in its sole
discretion, and
(2) if any Incremental Facilities are to be established or incurred under both
clauses (I) or (II) and (III) above in connection with a single transaction or
series of related but substantially concurrent transactions, then the maximum
amount available of Incremental Facilities (or portion of Incremental
Facilities) to be established or incurred under clause (III) shall first be
determined by calculating the establishment or incurrence under such clause
(III) without giving effect to any Incremental Facilities (or portion of any
Incremental Facilities) established or incurred (or to be established or
incurred) under clause (I) and/or clause (II), and after such maximum amount
under clause (III) has been determined, the amount of Incremental Facilities (or
portion of Incremental Facilities) established or incurred (or to be established
or incurred) under clause (I) and/or clause (II) shall be determined, and
(3) any Incremental Facilities originally designated as incurred pursuant to
clauses (I) or (II) above may be reclassified at a later date, as the Company
may elect in a written notice to the Administrative Agent, as incurred under
clause (III) above if the Company would meet the applicable leverage test under
clause (III) above calculated on a Pro Forma Basis as of the time of such
election; provided, that upon delivery of any financial statements pursuant to
Section 6.01 (and the corresponding Compliance Certificate pursuant to Section
6.02(a)) following the initial incurrence of such Incremental Facilities under
clauses (I) or (II) of this definition, if such Incremental Facilities could,
based on any such financial statements (and the corresponding Compliance
Certificate), have been incurred under clause (III) of this definition, then
such Incremental Facilities shall automatically be reclassified as incurred
under clause (III) above, and
(4) to the extent that the full amount of Incremental Term Loans, Revolving
Credit Loans and Incremental Equivalent Debt to be incurred to finance a portion
of the eNett/Optal Acquisition (which such Incremental Term Loans, Revolving
Credit Loans and Incremental Equivalent Debt shall not exceed $1,357,000,000 in
aggregate principal amount) would not otherwise be permitted by this definition,
the portion of such Incremental Term Loans, Revolving Credit Loans and
-31-



--------------------------------------------------------------------------------



Incremental Equivalent Debt in excess of the amount that would be permitted by
this definition shall be permitted to be incurred, without treating any proposed
Incremental Revolving Credit Facility or proposed Incremental Revolving Increase
in connection with the eNett/Optal Acquisition incurred on the closing date of
the eNett/Optal Acquisition as fully drawn for purposes of this definition.
“Incremental Effective Date” has the meaning assigned to such term in Section
2.17(a).
“Incremental Equivalent Debt” means Indebtedness incurred by one or more of the
Loan Parties in the form of one or more series of senior secured first lien
notes (but not term loans), junior lien term loans or notes, subordinated term
loans or notes or senior unsecured term loans or notes, or any bridge facility;
provided that (i) the maturity date of such Incremental Equivalent Debt will be
no earlier than the Maturity Date of the Term B-3 Facility; provided that the
foregoing requirements of this clause (i) shall not apply to the extent such
Indebtedness constitutes a customary bridge facility, so long as the long-term
Indebtedness into which such customary bridge facility is to be converted or
exchanged satisfies the requirements of this clause (i) incurred to finance a
portion of the eNett/Optal Acquisition, (ii) the Weighted Average Life to
Maturity of such Incremental Equivalent Debt may not be shorter than the
remaining Weighted Average Life to Maturity of the Term B-3 Facility; provided
that the foregoing requirements of this clause (ii) shall not apply to the
extent such Indebtedness constitutes a customary bridge facility, so long as the
long-term Indebtedness into which such customary bridge facility is to be
converted or exchanged satisfies the requirements of this clause (ii) incurred
to finance a portion of the eNett/Optal Acquisition, (iii) none of the obligors
or guarantors with respect to such Indebtedness shall be a Person that is not a
Loan Party, (iv) the terms (excluding any pricing, rate floors, discounts, fees,
premiums and optional prepayment or redemption terms) of such Indebtedness,
taken as a whole, shall not be materially less favorable (taken as a whole) to
the Loan Parties than those applicable to the Term B-3 Loans, except for
covenants or other provisions applicable only to periods after the Maturity Date
or earlier repayment in full of the Term B-3 Loans; provided that such
Indebtedness may contain additional or more restrictive financial covenants than
those applicable to the Term B-3 Loans so long as such covenants are added for
the benefit of the Lenders hereunder and (v) such Indebtedness shall, to the
extent secured, be either (A) solely in the case of debt securities or a bridge
facility, secured by the Collateral on a pari passu basis with the Obligations
and shall not be secured by any property or assets of the Loan Parties or any
Subsidiary other than Collateral, and a representative acting on behalf of the
holders of such Indebtedness shall have become party to a customary
intercreditor agreement reasonably satisfactory to the Company and the
Administrative Agent reflecting the pari passu status of the Liens securing such
Indebtedness or (B) secured by the Collateral on a junior basis with the
Obligations and shall not be secured by any property or assets of the Loan
Parties or any Subsidiary other than Collateral, and a representative acting on
behalf of the holders of such Indebtedness shall have become party to or
otherwise subject to the provisions of a customary intercreditor agreement
reasonably satisfactory to the Company and the Administrative Agent reflecting
the second (or more junior) lien status of the Liens securing such Indebtedness.
“Incremental Facilities” has the meaning specified in Section 2.17(a).
“Incremental Revolving Credit Commitment” means any revolving credit commitment
under an Incremental Revolving Credit Facility.
“Incremental Revolving Credit Facility” has the meaning assigned to such term in
Section 2.17(a).
-32-



--------------------------------------------------------------------------------



“Incremental Revolving Credit Loans” means any revolving loans made under an
Incremental Revolving Credit Facility.
“Incremental Revolving Increase” has the meaning assigned to such term in
Section 2.17(a).
“Incremental Term A Facility” means an Incremental Term Facility in the form of
a term loan A facility designated by the Company in writing to the
Administrative Agent as an Incremental Term A Facility.
“Incremental Term A-3 Commitment” has the meaning assigned to such term in the
Fourth Amendment.
“Incremental Term A-3 Lender” has the meaning assigned to such term in the
Fourth Amendment.
“Incremental Term A-3 Loans” has the meaning assigned to such term in the Fourth
Amendment.
“Incremental Term B Facility” means an Incremental Term Facility other than an
Incremental Term A Facility.
“Incremental Term B-2 Commitment” has the meaning assigned to such term in the
Third Amendment.
“Incremental Term B-2 Lender” has the meaning assigned to such term in the Third
Amendment.
“Incremental Term B-2 Loans” has the meaning assigned to such term in the Third
Amendment.
“Incremental Term B-3 Commitment” has the meaning assigned to such term in the
Sixth Amendment.
“Incremental Term B-3 Lender” has the meaning assigned to such term in the Sixth
Amendment.
“Incremental Term B-3 Loans” has the meaning assigned to such term in the Sixth
Amendment.
“Incremental Term Facility” has the meaning assigned to such term in Section
2.17(a).
“Incremental Term Increase” has the meaning assigned to such term in Section
2.17(a).
“Incremental Term Loan Commitment” means any term loan commitment under an
Incremental Term Facility.
“Incremental Term Loans” means any term loans made under an Incremental Term
Facility.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b) all direct or contingent obligations of such Person arising under letters of
credit, bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;
-33-



--------------------------------------------------------------------------------



(c) net obligations of such Person under any Swap Contract;
(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, maturing within 365 days after the incurrence
thereof which are not overdue for a period of more than 180 days and, if overdue
for more than 180 days, as to which a dispute exists and adequate reserves in
accordance with GAAP have been established on the books of such Person);
provided, that in no event shall Specified Earnout Obligations be considered
Indebtedness;
(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person;
(f) capital leases, Synthetic Lease Obligations and Securitization Transactions,
and liabilities in respect of Permitted Factoring Transactions;
(g) all obligations of such Person in respect of Disqualified Stock; and
(h) all Guarantees of such Person in respect of any of the foregoing;
provided that the term “Indebtedness” shall not include, for the avoidance of
doubt, any Equity Interests (other than Disqualified Stock) issued by Company;
provided further, that the term “Indebtedness” shall not include any
indebtedness (including obligations under the 2023 Senior Notes) to the extent
(i) of any funds that are irrevocably deposited with the trustee or agent or
otherwise for the benefit of the holders thereof or (ii) an irrevocable and
unconditional notice of redemption, offer to purchase or notice of prepayment
under the instrument governing such indebtedness has been delivered, in each
case, in connection with the redemption, tender, defeasance or other early
payment of such indebtedness, either in whole or in part.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, unless such Indebtedness is expressly made non-recourse to such Person.
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date. The amount of
any capital lease, Synthetic Lease Obligation or Securitization Transaction as
of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date. The amount of Indebtedness of any Person for
purposes of clause (e) above shall (unless such Indebtedness has been assumed by
such Person) be deemed to be equal to the lesser of (A) the aggregate unpaid
amount of such Indebtedness and (B) the fair market value of the property
encumbered thereby as determined by such Person in good faith.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
-34-



--------------------------------------------------------------------------------



“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; (b) as to any Base Rate Loan or Swing Line Loan, the last Business Day of
each March, June, September and December and the Maturity Date of the Facility
under which such Loan was made (with Swing Line Loans being deemed made under
the Revolving Credit Facility for purposes of this definition); (c) with respect
to the Term A-1 Loans and the Term B-1 Loans, the First Amendment Effective
Date; (d) with respect to the Revolving Credit Loans and the Term A-2 Loans, the
Fourth Amendment Effective Date; and (e) with respect to the Term B-3 Loans, the
Sixth Amendment Effective Date.
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on (i) with respect to each
Eurocurrency Rate Loan under the Revolving Credit Facility, the date one week or
one, two, three or six months thereafter and (ii) with respect to each
Eurocurrency Rate Loan under the Term Facilities, the date one, two, three or
six months thereafter, in each case, as selected by the Company in its Loan
Notice or such other period that is twelve months or less requested by a
Borrower and consented to by all the Lenders under the applicable Facility,
subject to availability; provided that:
        (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
        (ii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
        (iii) no Interest Period shall extend beyond the Maturity Date;
        (iv) all Term A-2 Loans made pursuant to Section 2.01(b), including
those converted from Converted Term A-1 Loans, shall have the same initial
Interest Period as in effect for the Converted Term A-1 Loans on the First
Amendment Effective Date;
        (v) all Term B-2 Loans made pursuant to Section 2.01(e), including those
converted from Converted Term B-1 Loans, shall have the same initial Interest
Period as in effect for the Converted Term B-1 Loans on the First Amendment
Effective Date;
        (vi) all Incremental Term B-2 Loans shall have the initial Interest
Period(s) set forth in Section 3(b) of the Third Amendment;
        (vii) all Term A-3 Loans made pursuant to Section 2.01(c), including
those converted from Converted Term A-2 Loans, shall have the same initial
Interest Period as in effect for the Converted Term A-2 Loans on the Fourth
Amendment Effective Date;
        (viii) all Incremental Term A-3 Loans shall have the initial Interest
Period(s) set forth in Section 3(b) of the Fourth Amendment;
-35-



--------------------------------------------------------------------------------



        (ix) all Tranche A 2019 Incremental Term A-3 Loans shall have the
initial Interest Period(s) set forth in Section 3(b) of the Fifth Amendment;
        (x) all Tranche B 2019 Incremental Term A-3 Loans shall have the initial
Interest Period(s) set forth in Section 4(b) of the Fifth Amendment;
        (xi) all Term B-3 Loans made pursuant to Section 2.01(f), including
those converted from Converted Term B-2 Loans, shall have the same initial
Interest Period as in effect for the Converted Term B-2 Loans on the Sixth
Amendment Effective Date; and
        (xii) all Incremental Term B-3 Loans shall have the initial Interest
Period(s) set forth in Section 3(b) of the Sixth Amendment.
“Internally Generated Cash” means, with respect to any period, any cash of the
Company or any Subsidiary generated during such period, excluding net cash
proceeds from an incurrence of Indebtedness (other than Indebtedness incurred
under the Revolving Credit Facility), an issuance of Equity Interests or a
capital contribution, in each case, except to the extent such proceeds are
included as income in calculating Consolidated Net Income for such period.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or Indebtedness or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the property and assets or business of another Person or assets of another
Person that constitute a business unit, product line, line of business or
division of such Person. The amount, as of any date of determination, of (a) any
Investment in the form of a loan or an advance shall be the principal amount
thereof outstanding on such date, but without any adjustment for write-downs or
write-offs (including as a result of forgiveness of any portion thereof) with
respect to such loan or advance after the date thereof, (b) any Investment in
the form of a Guarantee shall be equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof, as determined in good faith by a
Responsible Officer, (c) any Investment in the form of a transfer of Equity
Interests or other non-cash property by the investor to the investee, including
any such transfer in the form of a capital contribution, shall be the fair
market value (as determined in good faith by a Responsible Officer) of such
Equity Interests or other property as of the time of the transfer, minus any
payments actually received by such investor representing a return of capital of,
or in the case of Investments in the form of a transfer of Equity Interests,
dividends or other distributions on account of (to the extent such payments do
not exceed, in the aggregate, the original amount of such Investment), but
without any other adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
date of such Investment, and (d) any Investment (other than any Investment
referred to in clause (a), (b) or (c) above) by the specified Person shall be
the original cost of such Investment (including any Indebtedness assumed in
connection therewith), plus (i) the cost of all additions thereto and minus (ii)
the amount of any portion of such Investment that has been repaid to the
investor in cash as a repayment of principal or a return of capital, and of any
cash payments actually received by such investor representing dividends or other
distributions on account of (to the extent such payments do not exceed, in the
aggregate, the original amount of such Investment), but without any other
adjustment for increases or decreases in value of, or write-ups, write-downs or
write-offs with respect to,
-36-



--------------------------------------------------------------------------------



such Investment after the date of such Investment. For purposes of covenant
compliance, if an Investment involves the acquisition of more than one Person,
the amount of such Investment shall be allocated among the acquired Persons in
accordance with GAAP; provided that pending the final determination of the
amounts to be so allocated in accordance with GAAP, such allocation shall be as
reasonably determined by a Responsible Officer.
“IP Rights” has the meaning specified in Section 5.18.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
“Joint Lead Arrangers” has the meaning specified in the introductory paragraph
hereof. On and after the Tranche A Fifth Amendment Effective Date, the Joint
Lead Arrangers shall include the Fifth Amendment Joint Lead Arrangers. On and
after the Sixth Amendment Effective Date, the Joint Lead Arrangers shall include
the Sixth Amendment Joint Lead Arrangers.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage. All L/C Advances shall be denominated in
Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but
-37-



--------------------------------------------------------------------------------



any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender. The term “Lender” shall
include any Designated Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date in respect of the Revolving Credit Facility then in effect (or, if
such day is not a Business Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
“Letter of Credit Sublimit” means an amount equal to $250,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.
“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
and Sterling; in each case as long as there is a published LIBOR rate with
respect thereto.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).
“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement in the nature of a security interest, encumbrance, lien (statutory
or other), charge, or other security interest or preferential arrangement in the
nature of a security interest of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, any easement, right of way
or other encumbrance
-38-



--------------------------------------------------------------------------------



on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).
“Limited Condition Transaction” means (i) any Permitted Acquisition or other
permitted acquisition or Investment (including by way of merger or amalgamation)
whose consummation is not conditioned on the availability of, or on obtaining,
third party financing and (ii) any redemption, repurchase, defeasance,
satisfaction and discharge or repayment of Indebtedness requiring irrevocable
notice in advance of such redemption, repurchase, defeasance, satisfaction and
discharge or repayment.
“Limited Guarantor Foreign Subsidiary” means each Foreign Subsidiary that is a
Subsidiary of WES and that has executed a Limited Guaranty.
“Limited Guaranty” means a Foreign Subsidiary Guaranty (which, in the case of a
Limited Guaranty of any WES Entity, shall be a guarantee only of the Obligations
of WEX International Holdings) recourse to the guarantor under which is limited
to a maximum of $350,000,000 or, in the case of a Foreign Subsidiary Guaranty by
a WES Entity, the least of (x) the aggregate outstanding Obligations of WEX
International Holdings, (y) $350,000,000 (or such lower amount as may be
designated in accordance with Section 1.03(a), (b), and (c) of the Agreed Credit
Support Principles if such Foreign Subsidiary Guaranty is also a Reduced
Guaranty) and (z) the aggregate amount of Investments in the WES Entities made
on or after August 22, 2014 by the Non-WES Entities, less the total amount of
returns on such Investments actually received in cash or Cash Equivalents on or
after August 22, 2014 by the Non-WES Entities.
“LLC Division” means the statutory division of any limited liability company
into two or more limited liability companies pursuant to Section 18-217 of the
Delaware Limited Liability Company Act or a comparable provision of any other
requirement of Law.
“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.
“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, each Issuer Document, the Fee Letter, the
Guaranties, the Collateral Documents, each Additional Credit Extension Amendment
and any amendments of and joinders to any Loan Document that are deemed pursuant
to their terms to be Loan Documents for purposes hereof.
“Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving Credit
Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which
shall be substantially in the form of Exhibit A or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.
“Loan Parties” means, collectively, the Company, each Subsidiary Guarantor, and
each Designated Borrower.
“Material Acquisition” has the meaning specified in the definition of
“Consolidated EBITDA.”
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, or financial
condition of the Company or the Company and its Subsidiaries taken as a whole;
(b) a material impairment of the rights and remedies of the Administrative
-39-



--------------------------------------------------------------------------------



Agent or any Lender under any Loan Document or the ability of the Loan Parties,
taken as whole, to perform their respective obligations under the Loan
Documents; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party or the Specified Designated
Borrower of any Loan Document to which it is a party.
“Material Bank Regulated Subsidiary” means (i) WEX Bank and (ii) any other Bank
Regulated Subsidiary that is a Material Subsidiary.
“Material Disposition” has the meaning specified in the definition of
“Consolidated EBITDA.”
“Material Real Property” means any fee owned Real Property located in the United
States owned by a Domestic Loan Party and having a fair market value (on a
per-property basis and as determined in good faith by the Company) equal to or
greater than $5,000,000 as of (a) the Closing Date, for Real Property then
owned, (b) the date of acquisition, for Real Property acquired after the Closing
Date by any Domestic Loan Party or (c) the date that any Person first becomes a
Domestic Subsidiary (other than an Excluded Domestic Guaranty Subsidiary) or
remains a Domestic Subsidiary but ceases to be an Excluded Domestic Guaranty
Subsidiary after the Closing Date, for Real Property then owned by such Domestic
Subsidiary.
“Material Subsidiary” means any Subsidiary of the Company other than an
Immaterial Subsidiary.
“Maturity Date” means (a) with respect to the Revolving Credit Facility, July 1,
2023 (the “Revolving Maturity Date”); provided that if, as of the Notes
Springing Maturity Date, the Company has not repaid, redeemed, discharged or
defeased the 2023 Senior Notes, irrevocably deposited funds with the trustee in
connection with the redemption, tender, defeasance or other early payment of the
2023 Senior Notes or extended the maturity (through a refinancing or otherwise)
of the 2023 Senior Notes to a date that is at least 91 days after the Revolving
Maturity Date, then the Revolving Maturity Date shall be the Notes Springing
Maturity Date, (b) with respect to the Term A-3 Facility, July 1, 2023 (the
“Term A Maturity Date”); provided that if, as of the Notes Springing Maturity
Date, the Company has not repaid, redeemed, discharged or defeased the 2023
Senior Notes, irrevocably deposited funds with the trustee in connection with
the redemption, tender, defeasance or other early payment of the 2023 Senior
Notes or extended the maturity (through a refinancing or otherwise) of the 2023
Senior Notes to a date that is at least 91 days after the Term A Maturity Date,
then the Term A Maturity Date shall be the Notes Springing Maturity Date, (c)
with respect to the Term B-3 Facility, May 17, 2026 and (d) with respect to any
additional Loans or Commitments pursuant to Section 2.17, 2.18 or 2.19, the
maturity date specified in the Additional Credit Extension Amendment related
thereto; provided, however, that, in each case, if such date is not a Business
Day, the Maturity Date shall be the next preceding Business Day.
“Minimum Availability Amount” means (a) $752,000,000 less (b) the aggregate
amount of commitments of the Initial Senior Lenders (as defined in the Summit
Commitment Letter) with respect to the Acquisition Term Loans (as defined in the
Summit Commitment Letter) terminated or reduced under the terms of the Summit
Commitment Letter without being funded (other than as a result of a Borrowing of
Revolving Credit Loans hereunder) less (c) the aggregate principal amount in
excess of $600,000,000 of debt securities issued in lieu of all or a portion of
Acquisition Term Loans (as defined in the Summit Commitment Letter) for the
purpose of consummating the eNett/Optal Acquisition.
“MLPFS” has the meaning specified in the introductory paragraph hereto.
-40-



--------------------------------------------------------------------------------



“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means each of the mortgages, deeds of trust, trust deeds and deeds to
secure debt or such equivalent documents covering the Mortgaged Property
(together with fixture filings and Assignments of Leases and Rents referred to
therein) and hereafter entered into and executed and delivered by one or more of
the Loan Parties to the Administrative Agent, in each case, in form and
substance reasonably acceptable to the Administrative Agent (with such changes
as may be satisfactory to the Administrative Agent and its counsel to account
for local law matters).
“Mortgage Policy” has the meaning specified in Section 6.13(c)(ii).
“Mortgaged Property” means all Material Real Property as to which, pursuant to
Section 6.13(c), or otherwise, the Administrative Agent, for the benefit of the
Secured Parties, shall be granted a Lien, pursuant to the Mortgages.
“MUFG” has the meaning specified in the introductory paragraph hereto.
“Multiemployer Plan” means any employee benefit plan described in Section
4001(a)(3) of ERISA, to which a Borrower or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including a Borrower or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.
“Net Cash Proceeds” means:
(a) with respect to any Disposition by any Loan Party or any of its
Subsidiaries, or with respect to any Casualty Event relating to any property of
any Loan Party or any of its Subsidiaries, the excess, if any, of (i) the sum of
cash and Cash Equivalents received in connection with such transaction
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) the amount of all payments that
are permitted hereunder and are made by the Company and its Subsidiaries as a
result of such event to repay Indebtedness that is secured by the applicable
asset or that is subject to mandatory prepayment in connection with such
transaction or event (other than Indebtedness under the Loan Documents), (B) the
sum of fees and out-of-pocket expenses (including attorney’s fees, investment
banking fees, survey costs, title insurance premiums, and related search and
recording charges, transfer taxes, deed or mortgage recording taxes,
underwriting discounts and commissions, other customary expenses and brokerage,
consultant, accountant and other customary fees) incurred by the Company and any
Subsidiary in connection with such transaction or event, (C) the pro rata
portion of net cash proceeds thereof (calculated without regard to this clause
(C)) attributable to minority interests and not available for distribution to or
for the account of the Company or its Subsidiaries as a result thereof, (D) the
amount of any liabilities directly associated with such asset and retained by
the Company or any Subsidiary, (E) the amount of all taxes paid (or reasonably
estimated to be payable), (F) the amount of dividends and other restricted
payments that a Subsidiary may make pursuant to Section 7.06(a)(ii) as a result
of such event and (G) the amount of any reserves established by the Company and
its Subsidiaries to fund contingent liabilities reasonably estimated to be
payable, that are directly attributable to such event; provided that, if the
amount of any estimated taxes pursuant to subclause (E) exceeds the amount of
taxes
-41-



--------------------------------------------------------------------------------



actually required to be paid in cash in respect of such Disposition or Casualty
Event, the aggregate amount of such excess shall constitute Net Cash Proceeds;
and
(b) with respect to the incurrence or issuance of any Indebtedness by the
Company or any of its Subsidiaries, the excess of (i) the sum of the cash and
Cash Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by the Company or such Subsidiary in connection
therewith.
“Ninth Amendment” means that certain Ninth Amendment to the Credit Agreement,
dated as of June 26, 2020, by and among the Borrowers, the Administrative Agent
and the Lenders party thereto.
“Ninth Amendment Effective Date” has the meaning assigned to such term in the
Ninth Amendment.
“Non-Consenting Lender” has the meaning specified in Section 10.13.
“Non-Converting Consenting Term A-2 Lender” means a Term A-2 Lender that has
elected to be a “Non-Converting Consenting Term A-2 Lender” on its signature
page to the Fourth Amendment.
“Non-Converting Consenting Term B-1 Lender” means a Term B-1 Lender that has
elected to be a “Non-Converting Consenting Term B-1 Lender” on its signature
page to the First Amendment.
“Non-Converting Consenting Term B-2 Lender” means a Term B-2 Lender that has
elected to be a “Non-Converting Consenting Term B-2 Lender” on its signature
page to the Sixth Amendment.
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Non-WES Entity” means the Company or any direct or indirect Subsidiary thereof
that is not a WES Entity.
“Note” means a Term Note or a Revolving Credit Note, as the context may require.
“Notes Springing Maturity Date” means August 1, 2022.
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit O or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or the Specified Designated Borrower
arising under any Loan Document or otherwise with respect to any Loan, Letter of
Credit, Specified Cash Management Agreement or Specified Hedge Agreement,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding; provided that the
Obligations of any Loan Party shall exclude any Excluded Swap Obligation of such
Loan Party.
-42-



--------------------------------------------------------------------------------



“OCC” means the United States Office of the Comptroller of the Currency.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Offshore Associate” means an “Associate” within the meaning of the Australian
Income Tax Assessment Act of 1936 (Cth) that is either (a) a non-resident and is
not or would not become a lender under this Agreement in carrying on a business
in Australia at or through any permanent establishment of it in Australia; or
(b) a resident of Australia and is or would become a lender under this Agreement
in carrying on a business in a country outside Australia at or through any
permanent establishment of it in that country.
“OID” has the meaning specified in Section 2.05(c).
“Operating Indebtedness” means, as of any date of determination, all unsecured
Indebtedness incurred in the ordinary course of the banking operations of any
Bank Regulated Subsidiary which is includable as a liability on the consolidated
balance sheet of such Bank Regulated Subsidiary and its consolidated
subsidiaries at such date, determined on a consolidated basis in accordance with
GAAP.
“Operating Interest Expense” means, for any period, the sum for all Bank
Regulated Subsidiaries and their respective consolidated subsidiaries
(determined in accordance with GAAP), of all interest in respect of Operating
Indebtedness (including, without limitation, the interest component of any
payments in respect of capital lease obligations but excluding any capitalized
financing costs) accrued during such period (whether or not actually paid during
such period).
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdictions);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdictions);
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
-43-



--------------------------------------------------------------------------------



“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the Dollar Equivalent amount of
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Term Loans, Revolving Credit Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the Dollar Equivalent amount of the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the Company of Unreimbursed Amounts.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.
“Parallel Debt” has the meaning specified in Section 10.23(b).
“Part 21A Certificate” means in respect of each company incorporated in the
United Kingdom whose shares are the subject of a Lien under the Collateral
Documents (a “Charged Company”), either:
(a) a certificate of a Responsible Officer of the Company certifying that:
(i) the Company and each of its Subsidiaries have complied within the relevant
timeframe with any notice it has received pursuant to Part 21A of the United
Kingdom Companies Act 2006 from that Charged Company; and
(ii) no "warning notice" or "restrictions notice" (in each case as defined in
Schedule 1B of the United Kingdom Companies Act 2006) has been issued in respect
of those shares,
together with a copy of the “PSC register” (within the meaning of section
790C(10) of the United Kingdom Companies Act 2006) of that Charged Company which
is certified by a Responsible Officer of the Company to be correct, complete and
not amended or superseded as at the date of such certificate; or
(b) a certificate of a Responsible Officer of the Company certifying that such
Charged Company is not required to comply with Part 21A of the United Kingdom
Companies Act 2006.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“Participating Member State” means each state so described in any EMU
Legislation.
“PBGC” means the Pension Benefit Guaranty Corporation.
-44-



--------------------------------------------------------------------------------



“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Borrower or any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Perfection Certificate” means a certificate in the form of Exhibit J or any
other form approved by the Administrative Agent, as the same shall be
supplemented from time to time.
“Permitted Acquisition” means (a) any Acquisition by the Company or any
Subsidiary; provided that (i) immediately after giving effect to such
Acquisition, (x) no Event of Default or Default under Sections 8.01(a) or (f)
shall have occurred and be continuing and (y) the Consolidated Interest Coverage
Ratio and Consolidated Leverage Ratio for the most recent period of four
consecutive fiscal quarters for which financial statements have been delivered
pursuant to Section 6.01(a) or (b) (determined on a Pro Forma Basis as if such
Acquisition had occurred on the first day of such period) shall be not less
than, or greater than, the ratios required by Sections 7.11(a) and (b),
respectively, and the Company shall be in compliance with Section 7.07, (ii)
promptly upon giving effect to such Acquisition, the Company complies with
Section 6.13 and (iii) either (X) if such Acquisition is pursuant to clause (a)
of the definition of “Acquisition,” then, immediately following such
Acquisition, the Person acquired in such Acquisition is a consolidated
Subsidiary or (Y) if such acquisition is pursuant to clause (b) of the
definition of “Acquisition,” then, immediately following such Acquisition, the
assets, division, business unit, product line or line of business acquired in
such Acquisition are owned by the Company or a consolidated Subsidiary, and (b)
the EFS Acquisition.
“Permitted Encumbrances” means (i) Liens, encumbrances and other matters
disclosed on the Mortgage Policies delivered in connection with Mortgages
delivered hereunder, (ii) easements, zoning restrictions, rights-of-way,
restrictions on use and other encumbrances on real estate and defects and
irregularities in the title thereto (but, with respect to Mortgaged Property,
limited to minor defects and irregularities in the title thereto), or any other
matter of record, landlord’s or lessor’s Liens under leases to which any
Domestic Loan Party is a party, and other Liens none of which in the opinion of
the respective Domestic Loan Party interferes materially with the use of real
estate of the Domestic Loan Parties taken as a whole in the ordinary conduct of
business, which encumbrances, defects and Liens do not individually or in the
aggregate have a Material Adverse Effect on (x) if such real estate is subject
to a Mortgage, the value of said real estate or (y) the business of the Loan
Parties and the Restricted Subsidiaries on a consolidated basis, and (iii) the
Liens permitted under and described in clauses (a), (b), (c), (d), (g), (h) and
(j) of Section 7.01.
“Permitted Factoring Transaction” means any sale or other transfer by the
Company or any of its Subsidiaries of Factorable Receivables, which sale or
transfer does not involve the creation of any recourse obligation in respect
thereof on the part of the Company or any of its Subsidiaries (other than with
respect to matters of title to, and the character of (other than the
collectability) of, the Factorable
-45-



--------------------------------------------------------------------------------



Receivables so sold or transferred), other than recourse obligations in an
outstanding amount not exceeding $10,000,000 at any time.
“Permitted Junior Priority Refinancing Debt” means any Credit Agreement
Refinancing Indebtedness in the form of one or more series of junior lien
secured notes or junior lien secured loans; provided that (i) such Indebtedness
is secured by the Collateral on a junior lien, subordinated basis to the
Obligations and the obligations in respect of any Permitted Pari Passu
Refinancing Debt, (ii) the security agreements relating to such Indebtedness are
substantially the same as the Collateral Documents (with such differences as are
reasonably satisfactory to the Administrative Agent) and (iii) a Senior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to a customary intercreditor agreement in form and substance
reasonably acceptable to the Administrative Agent and the Company.
“Permitted Pari Passu Refinancing Debt” means any Credit Agreement Refinancing
Indebtedness in the form of one or more series of senior secured notes; provided
that (i) such Indebtedness is secured by the Collateral on a pari passu basis
with the Obligations, (ii) the security agreements relating to such Indebtedness
are substantially the same as the Collateral Documents (with such differences as
are reasonably satisfactory to the Administrative Agent) and (iii) a Senior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to one or more customary intercreditor agreements in form and
substance reasonably acceptable to the Administrative Agent and the Company.
“Permitted Refinancing Indebtedness” means any Indebtedness of any Loan Party or
any of its Subsidiaries (other than any Bank Regulated Subsidiary and its
respective Subsidiaries) issued in exchange for, or the net proceeds of which
are used to extend, renew, refund, refinance, replace, defease or discharge
other Indebtedness of such Loan Party or any of its Subsidiaries (other than any
Bank Regulated Subsidiary and its respective Subsidiaries); provided that:
(a) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness extended, renewed, refunded,
refinanced, replaced, defeased or discharged (the “Refinanced Indebtedness”)
(plus all accrued interest on the Refinanced Indebtedness and the amount of all
fees, commissions, discounts and expenses, including premiums, incurred in
connection therewith);
(b) either (x) such Permitted Refinancing Indebtedness has a final maturity date
no earlier than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Refinanced Indebtedness or (y) all scheduled payments on or in respect of such
Permitted Refinancing Indebtedness (other than interest payments) shall be at
least 91 days following the latest Maturity Date hereunder;
(c) if the Refinanced Indebtedness is subordinated in right of payment to the
Loans, such Permitted Refinancing Indebtedness is subordinated in right of
payment to the Loan on terms at least as favorable to the Lenders as those
contained in the documentation governing the Refinanced Indebtedness;
(d) such Indebtedness is incurred:
        (i) by a Loan Party or by a Subsidiary (other than a Bank Regulated
Subsidiary and its respective Subsidiaries) who is the obligor on the Refinanced
Indebtedness;
-46-



--------------------------------------------------------------------------------



        (ii) by a Loan Party if the obligor on the Refinanced Indebtedness is a
Loan Party or a Subsidiary Guarantor; and
(e) such Indebtedness is only secured if and to the extent and with the priority
the Refinanced Indebtedness is secured, and if such Refinanced Indebtedness is
subject to an intercreditor agreement, the holders of such Permitted Refinancing
Indebtedness or their representative on their behalf shall become party to such
intercreditor agreement.
“Permitted Restructuring Transactions” means, collectively, any transfers,
dividends, distributions, intercompany Dispositions or Investments and related
Indebtedness (collectively for purposes of this definition, “transfers”) either
(1) undertaken concurrently with, or within the 36-month period following, the
consummation of any Material Acquisition, in order to achieve synergies or tax
efficiencies related to such Material Acquisition and integration thereof (as
reasonably determined by the Borrower), or (2) undertaken in connection with
corporate reorganizations in the ordinary course of business consisting of (x)
transfers of any assets of any Foreign Subsidiary to any other Foreign
Subsidiaries (direct or indirect), (y) transfers of the Equity Interests of any
Foreign Subsidiary and any intercompany loans held by any Loan Party with
respect to which such Foreign Subsidiary is the obligor to any other Foreign
Subsidiaries (direct or indirect) or (z) the conversion to Equity Interests or
the forgiveness of Indebtedness owed by a Foreign Subsidiary to any Loan Party;
provided that (i) in the case of each of clauses (1) and (2), after giving
effect to such Permitted Restructuring Transaction the security interests of the
Secured Parties in the Collateral, taken as a whole, are not materially and
adversely impaired and (ii) at the time of such Permitted Restructuring
Transaction, no Default or Event of Default has occurred and is continuing or
would result therefrom.
“Permitted Securitization Entity” means any entity that, (i) except to the
extent that Securitization Transactions in the relevant jurisdiction may be
effected by a sale or transfer of the applicable Securitization Assets to a
Person other than a wholly-owned Subsidiary of the Company, is directly or
indirectly wholly-owned by the Company, (ii) is formed and operated solely for
purposes of a Permitted Securitization Transaction, (iii) is “bankruptcy remote”
(or, if applicable, “insolvency remote”), (iv) has organizational documents
which limit the permitted activities of such Permitted Securitization Entity to
the acquisition of Securitization Assets from the Company or one or more of its
Subsidiaries, the securitization of such Securitization Assets and activities
necessary or incidental to the foregoing, (v) meets the customary requirements
for special purpose entities engaged in the securitization of assets operating
in the applicable jurisdiction; provided that if no requirements for special
purpose entities exist in such jurisdiction, the Company shall so certify to the
Administrative Agent.
“Permitted Securitization Transaction” means the sale, contribution or other
transfer by the Company or one or more of its Subsidiaries of Securitization
Assets to one or more Permitted Securitization Entities and the related further
transfer or financing of such Securitization Assets (and all of the activities
and transactions customarily effected in connection with the foregoing);
provided that, in each case, (i) such transaction results in a legal “true sale”
of receivable under the laws of the applicable jurisdiction and (ii) such
transaction is non-recourse to the Company and its Subsidiaries (other than the
applicable Permitted Securitization Entity) under the laws of the applicable
jurisdiction, except for Standard Securitization Undertakings.
“Permitted Tax Receivable Agreement Prepayment” means any prepayment made under
the Tax Receivable Agreement; provided that before and after giving effect to
such prepayment, no Event of Default shall have occurred and be continuing,
including, on a Pro Forma Basis, under Section 7.11.
-47-



--------------------------------------------------------------------------------



“Permitted Unsecured Indebtedness” means unsecured Indebtedness; provided, that
(i) such Indebtedness does not require scheduled repayments of principal in cash
prior to the maturity date of such Indebtedness, (ii) none of the obligors or
guarantors with respect to such Indebtedness shall be a Person that is not a
Loan Party and (iii) the negative and financial covenants of such Indebtedness,
taken as a whole, shall not be materially more restrictive (taken as a whole) to
the Loan Parties than those applicable to the Term B-3 Loans, except for
covenants applicable only to periods after the Maturity Date or earlier
repayment in full of the Term B-3 Loans; provided that such Indebtedness may
contain additional or more restrictive financial covenants than those applicable
to the Term B-3 Loans so long as such covenants are added for the benefit of the
Lenders hereunder.
“Permitted Unsecured Refinancing Debt” means any Credit Agreement Refinancing
Indebtedness in the form of one or more series of senior unsecured notes or
senior unsecured loans.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Borrower or
any ERISA Affiliate or any such Plan to which any Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees and not
excluded under Section 4 of ERISA.
“Planned Expenditures” has the meaning specified in the definition of Excess
Cash Flow.
“Platform” has the meaning specified in Section 6.02.
“Pro Forma Basis” means, for purposes of calculating compliance with any test,
financial ratio or financial covenant required by the terms of this Agreement to
be made on a Pro Forma Basis, for any period, a basis assuming that any
applicable transaction giving rise to such requirement, any Material Acquisition
or Material Disposition that has been consummated during the applicable period
of measurement or subsequent to such period and prior to or substantially
concurrent with the event for which the calculation is made, and the following
transactions in connection therewith that have been made during the applicable
period of measurement or subsequent to such period and prior to or
simultaneously with the event for which the calculation is made shall be deemed
to have occurred as of the first day of the applicable period of measurement in
such test, financial ratio or financial covenant: (a) income statement items
(whether positive or negative) attributable to the property or Person subject to
any such Material Acquisition or Material Disposition shall be included (in the
case of any Material Acquisition) or excluded (in the case of any Material
Disposition), (b) any retirement of Indebtedness, and (c) any Indebtedness
incurred or assumed by the Company or any of its Subsidiaries in connection
therewith and if such Indebtedness has a floating or formula rate, shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination and
interest on any Indebtedness under a revolving credit facility computed on a pro
forma basis shall be computed based upon the average daily balance of such
Indebtedness during the applicable period; provided that the foregoing pro forma
adjustments may be applied to any such test, financial ratio or financial
covenant solely to the extent that such adjustments are consistent with the
definition of Consolidated EBITDA and give effect to events (including operating
expense reductions, synergies or similar anticipated benefits) that are (x)
attributable to such transaction, (y) expected to have a continuing impact on
the Company and its Subsidiaries and (z) factually supportable (provided that
pro forma effect shall only be given to
-48-



--------------------------------------------------------------------------------



operating expense reductions, synergies or similar anticipated benefits from any
Material Acquisition or Material Disposition to the extent that such adjustments
and the bases therefore are set forth in reasonable detail in a certificate of
the chief executive officer, chief financial officer, treasurer or controller of
the Company delivered to the Administrative Agent and dated the relevant date of
determination and which certifies that all necessary steps for the realization
thereof have been taken or the Company reasonably anticipates that all necessary
steps for the realization thereof will be taken within twenty-four (24) months
(or twelve (12) months in the case of determining any Applicable Rate with
respect to Revolving Credit Loans and Term A-3 Loans) following such Material
Acquisition or Material Disposition (it being understood that such operating
expense reductions, synergies or similar anticipated benefits shall be added to
Consolidated EBITDA (net of the amount of actual benefits realized from such
steps) until fully realized (which, for purposes of determining any Applicable
Rate with respect to Revolving Credit Loans and Term A-3 Loans, shall not extend
beyond twenty-four (24) months after such Material Acquisition or Material
Disposition); provided, further, that, for purposes of any calculation of
Consolidated EBITDA (i) for only the period ending on or prior to June 30, 2017,
“Pro Forma Basis” shall also include revenues (net of associated expenses), on a
“run rate” basis, projected to be realizable in future periods of comparable
length, attributable to new customers and new contracts projected by the Company
in good faith to be attributed to such customers and contracts (limited to
revenues projected to be realized from new customers and new contracts in
connection with the EFS Acquisition), in each case disclosed to the
Administrative Agent prior to the Closing Date (without duplication of any
actual revenues relating to such customers and contracts) and (ii) for any
period following the Closing Date, at the Company’s election and subject to the
consent of the Required Financial Covenant Lenders, “Pro Forma Basis” shall
thereafter also include revenues (net of associated expenses), on a “run rate”
basis, projected to be realizable in future periods of comparable length,
attributable to new customers and new contracts projected by the Company in good
faith to be attributed to such customers and contracts in connection with any
Material Acquisition during the applicable period (without duplication of any
actual revenues relating to such customers and contracts) (it being understood
that such “run rate” revenues shall be (x) set forth in reasonable detail in a
certificate of the chief executive officer, chief financial officer, treasurer
or controller of the Company delivered to the Administrative Agent on or prior
to the relevant date of determination which certifies that such revenues have
been projected by the Company in good faith based on and derived from financial
information delivered to the Administrative Agent on or prior to such Material
Acquisition and (y) added to Consolidated EBITDA (a) in an aggregate amount not
to exceed 25% (or 20% in the case of determining any Applicable Rate with
respect to Revolving Credit Loans and Term A-3 Loans) of the Consolidated EBITDA
of the Acquired Entity or Business for such period (prior to giving effect to
any adjustment pursuant to this clause (ii)) and (b) for only the periods ending
on or prior to the last day of the fourth (4th) full fiscal quarter immediately
following such Material Acquisition).
“Pro Forma Financial Statements” means the Company’s unaudited balance sheet and
related statement of operations as at and for the twelve months ended March 31,
2016, giving effect to the Transactions, as if the Transactions had occurred as
of such date (in the case of such balance sheet) or at the beginning of such
period (in the case of the statement of operations).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.02.
“Purchasing Borrower Party” means the Company or any Subsidiary of the Company
to whom any Term Loans are assigned pursuant to Section 10.06(i).
-49-



--------------------------------------------------------------------------------



“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning specified in Section 10.28.
“Qualified Stock” means any Equity Interest not constituting Disqualified Stock.
“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).
“RD” means WEX Card Holdings Australia Pty Ltd., an Australian proprietary
company.
“RD Acquisition Sub 1” means WEX Australia Holdings Pty Ltd, an Australian
proprietary company.
“RD Entities” means RD Acquisition Sub 1 and its Subsidiaries, collectively.
“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures.
“Received Amount” has the meaning specified in Section 10.23(d).
“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Redesignation” has the meaning specified in Section 6.13(g).
“Reduced Guaranty” means a Foreign Subsidiary Guaranty limited in the manner
contemplated by Section 1.03(a), (b) or (c) of the Agreed Credit Support
Principles.
“Reduced Guaranty Foreign Subsidiary” means any Foreign Subsidiary Guarantor
that has executed a Reduced Guaranty.
“Reduced Guaranty Investment Cap” means any limit on Investments in a Foreign
Subsidiary imposed by the Administrative Agent in accordance with the last
sentence of the Agreed Credit Support Principles.
“Refinanced Debt” has the meaning specified in the definition of Credit
Agreement Refinancing Indebtedness.
“Refinancing” means (x) the repayment or redemption in full of (i) the Existing
Credit Agreement and (ii) the Existing Mustang Credit Agreements, and (y) the
termination of all commitments and termination and release of all security
interests and guaranties in connection therewith or the making of provisions
therefor reasonably acceptable to the Administrative Agent, it being understood
that the Existing Letters of Credit may remain outstanding.
“Refinancing Revolving Credit Commitments” has the meaning specified in Section
2.18(a).
-50-



--------------------------------------------------------------------------------



“Refinancing Revolving Credit Loans” has the meaning specified in Section
2.18(a).
“Refinancing Term Loans” has the meaning specified in Section 2.18(a).
“Register” has the meaning specified in Section 10.06(c).
“Regulated Bank” means (i) WEX Bank or (ii) any direct or indirect insured
depository institution Subsidiary of the Company that is regulated by foreign,
federal or state banking regulators, including, without limitation, the OCC, the
Utah Department of Financial Institutions, the FDIC or the Federal Reserve.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Relevant Jurisdiction” means, in relation to a Foreign Loan Party or the
Specified Designated Borrower, (a) its jurisdiction of incorporation or
formation; (b) any jurisdiction where any asset subject to or intended to be
subject to the Liens to be created by it pursuant to the Collateral Documents is
situated; (c) any jurisdiction where it conducts its business; and (d) the
jurisdiction whose laws govern the perfection of any of the Collateral Documents
entered into by it.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived on
the Closing Date.
“Repricing Transaction” has the meaning specified in Section 2.05(c).
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.
“Required Financial Covenant Lenders” means, as of any date of determination,
Lenders holding more than 50% of the sum of the (a) aggregate Term A-3 Loans
outstanding, (b) Total Revolving Credit Outstandings (with the aggregate amount
of each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Revolving Credit Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Revolving Credit Lenders.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.
“Required Revolving Credit Lenders” means, as of any date of determination,
Lenders holding more than 50% of the sum of the (a) Total Revolving Credit
Outstandings (with the aggregate amount of
-51-



--------------------------------------------------------------------------------



each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Revolving Credit Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Revolving Credit Lenders.
“Required Term A-3 Lenders” means, as of any date of determination, Term A-3
Lenders holding more than 50% of the Term A-3 Facility on such date; provided
that the portion of the Term A-3 Facility held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Term A-3 Lenders.
“Required Term B-3 Lenders” means, as of any date of determination, at least two
Term B-3 Lenders holding more than 50% of the Term B-3 Facility on such date;
provided that the portion of the Term B-3 Facility held by any Defaulting Lender
shall be excluded for purposes of making a determination of Required Term B-3
Lenders.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
(or the equivalent or comparable authorized signatories for any Foreign Loan
Party or the Specified Designated Borrower) and, solely for purposes of notices
given pursuant to Article II, any other officer or employee of the applicable
Loan Party or the Specified Designated Borrower so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party or the Specified Designated Borrower shall be conclusively presumed to
have been authorized by all necessary corporate, partnership and/or other action
on the part of such Loan Party or the Specified Designated Borrower, as the case
may be, and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party or the Specified Designated Borrower, as
applicable.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Company’s stockholders, partners or members (or the
equivalent Person thereof).
“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (iii)
such additional dates as the Administrative Agent shall determine or the
Required Revolving Credit Lenders shall require; and (b) with respect to any
Letter of Credit, each of the following: (i) each date of issuance of a Letter
of Credit denominated in an Alternative Currency, (ii) each date of an amendment
of any such Letter of Credit having the effect of increasing the amount thereof
(solely with respect to the increased amount), (iii) each date of any payment by
the L/C Issuer under any Letter of Credit denominated in an Alternative
Currency, and (iv) such additional dates as the
-52-



--------------------------------------------------------------------------------



Administrative Agent or the L/C Issuer shall determine or the Required Revolving
Credit Lenders shall require.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(g).
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(g) or pursuant to an Additional Credit Extension Amendment, (b)
purchase participations in L/C Obligations, and (c) purchase participations in
Swing Line Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
under the caption “Revolving Credit Commitment” or opposite such caption in the
Additional Credit Extension Amendment or Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. If new Revolving
Credit Commitments are established after the Closing Date pursuant to an
Additional Credit Extension Amendment, references to “Revolving Credit
Commitments” herein shall mean all Revolving Credit Commitments, unless the
Additional Credit Extension Amendment provides otherwise with respect to any one
or more particular references to “Revolving Credit Commitments”; and references
to “Revolving Credit Facility,” “Revolving Credit Lender” and “Revolving Credit
Loan” shall also be subject to such rule of interpretation. The aggregate amount
of the Revolving Credit Commitments as of the Seventh Amendment Effective Date
is $820,000,000 and the Revolving Credit Commitment of each Revolving Credit
Lender as of the Seventh Amendment Effective Date is set forth on Schedule I to
the Seventh Amendment.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
“Revolving Credit Facility Availability” means, at any time, the amount, if any,
by which the Revolving Credit Facility exceeds the Total Revolving Credit
Outstandings at such time.
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.
“Revolving Credit Loan” has the meaning specified in Section 2.01(g) or an
Additional Credit Extension Amendment.
“Revolving Credit Note” means a promissory note made by the Company in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit C-2.
“Revolving Maturity Date” has the meaning specified in the definition of
“Maturity Date.”
“S&P” means Standard & Poor’s Financial Services, LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer,
-53-



--------------------------------------------------------------------------------



as the case may be, to be customary in the place of disbursement or payment for
the settlement of international banking transactions in the relevant Alternative
Currency.
“Sanction(s)” means any economic sanction administered or enforced by the United
States Government (including without limitation, OFAC), the United Nations
Security Council, the European Union, Her Majesty’s Treasury (“HMT”) or other
Governmental Authority with responsibility for economic sanctions.
“Scheduled Unavailability Date” has the meaning specified in Section
3.03(c)(ii).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Amendment” means that certain Second Amendment to the Credit Agreement,
dated as of October 30, 2017, by and among the Borrowers, the Specified
Designated Borrower, the Subsidiary Guarantors, the Administrative Agent, the
Swing Line Lender, the L/C Issuer and the Incremental Revolving Lender (as
defined therein).
“Second Amendment Effective Date” has the meaning assigned to such term in the
Second Amendment.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders
(including Designated Lenders), the L/C Issuer, the Hedge Banks, the Cash
Management Banks, Foreign Obligation Providers, the Indemnitees and each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 9.05.
“Securitization Assets” means any accounts receivable or lease receivables,
whether constituting accounts, general intangibles, chattel paper, instruments
or otherwise (the “Receivables”) owned by the Company or any Subsidiary (whether
now existing or arising or acquired in the future), all collateral securing such
Receivables, all contracts and contract rights, purchase orders, records,
security interests, financing statements or other documentation in respect of
such Receivables and all guarantees, letters of credit, insurance or other
agreements or arrangements supporting or securing payment in respect of such
Receivables or any of the foregoing, all lockboxes and collection accounts in
respect of such Receivables, all collections and proceeds of such Receivables,
any warranty, indemnity, dilution or other claim arising out of the foregoing,
and other assets which are of the type customarily granted or transferred in
connection with securitization transactions involving receivables similar to
such Receivables.
“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
general intangibles, chattel paper, instruments, payments, receivables, rights
to future lease payments or residuals or similar rights to payment to a special
purpose subsidiary or affiliate of such Person.
“Senior Representative” means, with respect to any series of Indebtedness
permitted by this Agreement to be secured on the Collateral on a pari passu or
junior or subordinated basis, the trustee, administrative agent, collateral
agent, security agent or similar agent under the indenture or agreement pursuant
to which such Indebtedness is issued, incurred or otherwise obtained, as the
case may be, and each of their successors in such capacities.
-54-



--------------------------------------------------------------------------------



“Seventh Amendment” means that certain Seventh Amendment to the Credit
Agreement, dated as of November 19, 2019, by and among the Borrowers, the
Specified Designated Borrower, the Administrative Agent, the Swing Line Lender,
the L/C Issuer and the Incremental Revolving Lender (as defined therein).
“Seventh Amendment Effective Date” has the meaning assigned to such term in the
Seventh Amendment.
“Sixth Amendment” means that certain Sixth Amendment to the Credit Agreement,
dated as of May 17, 2019, by and among the Borrowers, the Administrative Agent
and the Lenders party thereto.
“Sixth Amendment Consenting Term B-2 Lenders” means, collectively, the
Converting Consenting Term B-2 Lenders and the Non-Converting Consenting Term
B-2 Lenders.
“Sixth Amendment Effective Date” has the meaning assigned to such term in the
Sixth Amendment.
“Sixth Amendment Joint Lead Arrangers” means BANA, Citizens, MUFG Bank, Ltd.,
Wells Fargo Securities, LLC, STRH, Santander Bank, N.A., BMO Capital Markets
Corp., KeyBanc Capital Markets Inc., Regions Capital Markets and JPMorgan Chase
Bank, N.A.
“Solvency Certificate” means a certificate signed by the chief financial officer
of the Company, substantially in the form of Exhibit N.
“Solvent” means, as to any Person, such Person (a) owns property whose fair
salable value is greater than the amount required to pay all of its debts
(including contingent liabilities) as they mature; (b) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage and (c) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code of the United States (or “insolvent” within the meaning of
equivalent Laws of such Person’s jurisdiction of incorporation). “Fair salable
value” means the amount that could be obtained for assets within a reasonable
time, either through collection or through sale under ordinary selling
conditions by a capable and diligent seller to an interested buyer who is
willing (but under no compulsion) to purchase.
“Special Interest Period” has the meaning specified in Section 2.02(a).
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
“Specified Acquisition” means an Acquisition that (a) involves the payment of
consideration by the Company and its Subsidiaries in excess of $300.0 million
and (b) is designated as such in a Specified Acquisition Certificate; provided
that the Company may only designate one Acquisition as a Specified Acquisition.
“Specified Acquisition Certificate” means a certificate, signed by a Responsible
Officer of the Company, designating an Acquisition as a Specified Acquisition so
long as such certificate (a) is delivered not less than five Business Days prior
to the closing date of such Acquisition, (b) sets forth a calculation in
reasonable detail of the Acquisition consideration for the subject Acquisition,
(c) sets forth calculations in reasonable detail showing compliance with Section
7.11 on a Pro Forma
-55-



--------------------------------------------------------------------------------



Basis, after giving effect to any permanent increase therein minus 0.25:1.00,
(d) certifies that such Acquisition meets the criteria for a Specified
Acquisition and (e) is in a form reasonably satisfactory to the Administrative
Agent.
“Specified Cash Management Agreement” means any Cash Management Agreement that
is entered into by and between any Loan Party and any Cash Management Bank.
“Specified Designated Borrower” means WEX Card Holdings Australia Pty Ltd ACN
123 181 635, a proprietary limited company formed under the laws of Australia.
The Specified Designated Borrower shall have no right to request or receive
Credit Extensions until the conditions precedent set forth in Section 4.03 have
been satisfied.
“Specified Earnout Obligations” means any earn out or contingent consideration
obligations or purchase price adjustments until such obligations (i) have become
a liability on the balance sheet of the relevant Person in accordance with GAAP
and (ii) have not been paid within 30 days after becoming due and payable in
accordance with the terms thereof.
“Specified Foreign Loan Party” has the meaning specified in Section 10.23(a).
“Specified Hedge Agreement” means any Swap Contract permitted under Articles VI
and VII that is entered into by and between any Loan Party and any Hedge Bank.
“Specified Representations” means the representations and warranties set forth
in Sections 5.01(a), 5.01(b)(ii), 5.02 (other than clauses (b) and (c) thereof),
5.04, 5.14, 5.20(a), 5.23(ii) and 5.24 (solely with respect to the use of
proceeds of the initial Credit Extension on the Closing Date).
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. local time on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; provided, further, that
the L/C Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency.
“Standard Securitization Undertakings” means those obligations and undertakings
entered into by the Company, a Subsidiary of the Company or any Permitted
Securitization Entity which are determined in good faith by the Company to be
customary in securitization transactions involving accounts receivable and other
assets of the type described in the definition of “Securitization Assets,” so
long as such obligations and undertakings are (i) on terms and conditions
consistent with the sale treatment of Securitization Assets in a transaction
that results in a legal “true sale” of Securitization Assets in accordance with
the laws of the applicable jurisdiction and (ii) not inconsistent with the
treatment of the transfer of Securitization Assets in a transaction as a legal
“true sale” and otherwise consistent with customary securitization undertakings
in accordance with the laws of the applicable jurisdiction; provided that
Standard Securitization Undertakings shall not include any guaranty or other
obligation of the Company or any of its Subsidiaries (other than a Permitted
Securitization Entity) with respect to any Securitization Asset that is not
collected, not paid or otherwise uncollectible on account of the insolvency,
-56-



--------------------------------------------------------------------------------



bankruptcy, creditworthiness or financial inability to pay of the applicable
obligor with respect to such Securitization Asset.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“STRH” has the meaning specified in the introductory paragraph hereto.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.
“Subsidiary Guaranties” means the Domestic Subsidiary Guaranty and each Foreign
Subsidiary Guaranty.
“Subsidiary Guarantors” means, collectively, the Domestic Subsidiary Guarantors
and the Foreign Subsidiary Guarantors.
“Summit Commitment Letter” means the amended and restated commitment letter,
dated the Ninth Amendment Effective Date (and as may be further amended,
restated or otherwise modified from time to time), among the Company, Bank of
America, BofA Securities, Inc., Citizens, MUFG, STRH, Truist Bank, Wells Fargo
Securities, LLC, Wells Fargo Bank, N.A., Bank of Montreal, BMO Capital Markets
Corp., Santander Bank, N.A., KeyBank National Association, KeyBanc Capital
Markets Inc., Regions Capital Markets, a division of Regions Bank, Deutsche Bank
AG Cayman Islands Branch, Deutsche Bank AG New York Branch, Deutsche Bank
Securities Inc. and Fifth Third Bank, National Association.
“Supported QFC” has the meaning specified in Section 10.28.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
-57-



--------------------------------------------------------------------------------



“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approve by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system which utilizes a single
shared platform and which was launched on 19 November 2007 (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.
“Tax Receivable Agreement” means that certain Tax Receivable Agreement dated
February 22, 2005, between the Company, Cendant Corporation and Cendant Mobility
Services Corporation.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of a tax imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.
“Term A Maturity Date” has the meaning specified in the definition of “Maturity
Date.”
“Term A-1 Borrowing” means a borrowing consisting of simultaneous Term A-1 Loans
of the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term A-1 Lenders pursuant to Section
2.01(a).
-58-



--------------------------------------------------------------------------------



“Term A-1 Commitment” means, as to each Term A-1 Lender, its obligation to make
Term A-1 Loans to the Company pursuant to Section 2.01(a) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term A-1 Lender’s name on Schedule 2.01 under the caption “Term
A-1 Commitment” or opposite such caption in the Additional Credit Extension
Amendment or the Assignment and Assumption pursuant to which such Term A-1
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.
“Term A-1 Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A-1 Commitments at such time and (b) thereafter,
the aggregate principal amount of the Term A-1 Loans of all Term A-1 Lenders
outstanding at such time.
“Term A-1 Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A-1 Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term A-1 Loans at such time.
“Term A-1 Loan” means an advance made by any Term A-1 Lender under the Term A-1
Facility.
“Term A-2 Borrowing” means a borrowing consisting of simultaneous Term A-2 Loans
of the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term A-2 Lenders pursuant to Section
2.01(b).
“Term A-2 Commitment” with respect to each Term A-1 Lender, the commitment of
such Lender to convert its Term A-1 Loans for an equal aggregate principal
amount of Term A-2 Loans on the First Amendment Effective Date pursuant to the
First Amendment.
“Term A-2 Facility” means, at any time, (a) on or prior to the First Amendment
Effective Date, the aggregate amount of the Term A-2 Commitments at such time
and (b) thereafter, the aggregate principal amount of the Term A-2 Loans of all
Term A-2 Lenders outstanding at such time.
“Term A-2 Lender” means (a) at any time on or prior to the First Amendment
Effective Date, any Lender that has a Term A-2 Commitment at such time and (b)
at any time after the First Amendment Effective Date, any Lender that holds Term
A-2 Loans at such time.
“Term A-2 Loan” means an advance made by any Term A-2 Lender under the Term A-2
Facility.
“Term A-3 Borrowing” means a borrowing consisting of simultaneous Term A-3 Loans
of the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term A-3 Lenders pursuant to Section
2.01(c).
“Term A-3 Commitment” (i) with respect to each Fourth Amendment Consenting Term
A-2 Lender, the commitment of such Lender to convert its Term A-2 Loans for an
equal aggregate principal amount of Term A-3 Loans on the Fourth Amendment
Effective Date pursuant to the Fourth Amendment, (ii) with respect to the
Additional Term A-3 Lender, its Additional Term A-3 Commitment, (iii) with
respect to the Incremental Term A-3 Lender, its Incremental Term A-3 Commitment,
(iv) with respect to each Tranche A 2019 Incremental Term A-3 Lender, its
Tranche A 2019 Incremental Term A-3 Commitment and (v) with respect to each
Tranche B 2019 Incremental Term A-3 Lender, its Tranche B 2019 Incremental Term
A-3 Commitment.”
-59-



--------------------------------------------------------------------------------



“Term A-3 Facility” means, at any time, (a) on or prior to the Fourth Amendment
Effective Date, the aggregate amount of the Term A-3 Commitments at such time
and (b) thereafter, the aggregate principal amount of the Term A-3 Loans
(including the Incremental Term A-3 Loans, the Tranche A 2019 Incremental Term
A-3 Loans and the Tranche B 2019 Incremental Term A-3 Loans) of all Term A-3
Lenders outstanding at such time.
“Term A-3 Lender” means (a) at any time on or prior to the Fourth Amendment
Effective Date, any Lender that has a Term A-3 Commitment at such time and (b)
at any time after the Fourth Amendment Effective Date, any Lender that holds
Term A-3 Loans at such time.
“Term A-3 Loan” means an advance made by any Term A-3 Lender under the Term A-3
Facility.
“Term B-1 Borrowing” means a borrowing consisting of simultaneous Term B-1 Loans
of the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term B-1 Lenders pursuant to Section
2.01(d).
“Term B-1 Commitment” means, as to each Term B-1 Lender, its obligation to make
Term B-1 Loans to the Company pursuant to Section 2.01(d) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term B-1 Lender’s name on Schedule 2.01 under the caption “Term
B-1 Commitment” or opposite such caption in the Additional Credit Extension
Amendment or the Assignment and Assumption pursuant to which such Term B-1
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.
“Term B-1 Lender” means at any time, (a) on or prior to the Closing Date, any
Lender that has a Term B-1 Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term B-1 Loans at such time.
“Term B-2 Borrowing” means a borrowing consisting of simultaneous Term B-2 Loans
of the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term B-2 Lenders pursuant to Section
2.01(e).
“Term B-2 Commitment” (i) with respect to each First Amendment Consenting Term
B-1 Lender, the commitment of such Lender to convert its Term B-1 Loans for an
equal aggregate principal amount of Term B-2 Loans on the First Amendment
Effective Date pursuant to the First Amendment, (ii) with respect to the
Additional Term Lender, its Additional Term B-2 Commitment, and (iii) with
respect to the Incremental Term B-2 Lender, its Incremental Term B-2 Commitment,
in each case as such amount may be adjusted from time to time in accordance with
this Agreement.
“Term B-2 Facility” means, at any time, (a) on or prior to the First Amendment
Effective Date, the aggregate amount of the Term B-2 Commitments at such time
and (b) thereafter, the aggregate principal amount of the Term B-2 Loans
(including the Incremental Term B-2 Loans) of all Term B-2 Lenders outstanding
at such time.
“Term B-2 Lender” means at any time, (a) on or prior to the First Amendment
Effective Date, any Lender that has a Term B-2 Commitment at such time and (b)
at any time after the First Amendment Effective Date, any Lender that holds Term
B-2 Loans at such time.
“Term B-2 Loan” means an advance made by any Term B-2 Lender under the Term B-2
Facility.
-60-



--------------------------------------------------------------------------------



“Term B-3 Borrowing” means a borrowing consisting of simultaneous Term B-3 Loans
of the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term B-3 Lenders pursuant to Section
2.01(f).
“Term B-3 Commitment” (i) with respect to each Sixth Amendment Consenting Term
B-2 Lender, the commitment of such Lender to convert its Term B-2 Loans for an
equal aggregate principal amount of Term B-3 Loans on the Sixth Amendment
Effective Date pursuant to the Sixth Amendment, (ii) with respect to the
Additional Term B-3 Lender, its Additional Term B-3 Commitment, and (iii) with
respect to the Incremental Term B-3 Lender, its Incremental Term B-3 Commitment,
in each case as such amount may be adjusted from time to time in accordance with
this Agreement.
“Term B-3 Facility” means, at any time, (a) on or prior to the Sixth Amendment
Effective Date, the aggregate amount of the Term B-3 Commitments at such time
and (b) thereafter, the aggregate principal amount of the Term B-3 Loans
(including the Incremental Term B-3 Loans) of all Term B-3 Lenders outstanding
at such time.
“Term B-3 Lender” means at any time, (a) on or prior to the Sixth Amendment
Effective Date, any Lender that has a Term B-3 Commitment at such time and (b)
at any time after the Sixth Amendment Effective Date, any Lender that holds Term
B-3 Loans at such time.
“Term B-3 Loan” means an advance made by any Term B-3 Lender under the Term B-3
Facility.
“Term Borrowing” means either a Term A-1 Borrowing, Term A-2 Borrowing, Term A-3
Borrowing, Term B-1 Borrowing, Term B-2 Borrowing or Term B-3 Borrowing or a
borrowing of any term loan established pursuant to an Additional Credit
Extension Amendment.
“Term Commitment” means either a Term A-1 Commitment, Term A-2 Commitment, Term
A-3 Commitment, Term B-1 Commitment, Term B-2 Commitment or Term B-3 Commitment
or any term loan commitment established pursuant to an Additional Credit
Extension Amendment.
“Term Facilities” means, at any time, the Term A-1 Facility, the Term A-2
Facility, Term A-3 Facility, the Term B-1 Facility, the Term B-2 Facility, the
Term B-3 Facility and any term loan credit facilities established pursuant to an
Additional Credit Extension Amendment.
“Term Lender” means, at any time, a Term A-1 Lender, a Term A-2 Lender, a Term
A-3 Lender, a Term B-1 Lender, a Term B-2 Lender, a Term B-3 Lender or any other
Lender that holds Term Loans at such time.
“Term Loan” means a Term A-1 Loan, Term A-2 Loan, Term A-3 Loan, Term B-1 Loan,
a Term B-2 Loan or a Term B-3 Loan or any term loan established pursuant to an
Additional Credit Extension Amendment.
“Term Note” means a promissory note made by the Company in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit C1.
“Test Period” means, as of any date of determination, the last period of four
fiscal quarters of the Company for which financial statements shall have been
(or were required to have been) delivered in accordance with Section 6.01(a) or
(b).
-61-



--------------------------------------------------------------------------------



“Third Amendment” means that certain Third Amendment to the Credit Agreement,
dated as of January 17, 2018, by and among the Borrowers, the Administrative
Agent and the Lenders party thereto.
“Third Amendment Assignment” means an assignment of Term B-2 Loans by a
Non-Consenting Lender (as defined in the Third Amendment) to the Purchasing Term
Lender (as defined in the Third Amendment) on the Third Amendment Effective Date
pursuant to Section 10.13(d).
“Third Amendment Effective Date” has the meaning assigned to such term in the
Third Amendment.
“Threshold Amount” means $30,000,000.
“Title Company” has the meaning assigned to such term in Section 6.13(c)(ii).
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
“Tranche A 2019 Incremental Term A-3 Commitment” has the meaning assigned to
such term in the Fifth Amendment.
“Tranche A 2019 Incremental Term A-3 Lender” has the meaning assigned to such
term in the Fifth Amendment.
“Tranche A 2019 Incremental Term A-3 Loans” has the meaning assigned to such
term in the Fifth Amendment.
“Tranche A Fifth Amendment Effective Date” has the meaning assigned to such term
in the Fifth Amendment.
“Tranche B 2019 Incremental Term A-3 Commitment” has the meaning assigned to
such term in the Fifth Amendment.
“Tranche B 2019 Incremental Term A-3 Lender” has the meaning assigned to such
term in the Fifth Amendment.
“Tranche B 2019 Incremental Term A-3 Loans” has the meaning assigned to such
term in the Fifth Amendment.
“Tranche B Fifth Amendment Effective Date” has the meaning assigned to such term
in the Fifth Amendment.
“Transactions” means, collectively, (a) the consummation of EFS Acquisition and
other related transactions contemplated by the Acquisition Agreement, (b) the
Refinancing, (c) the consummation of the Equity Issuance, (d) the entering into
of this Agreement and the other Loan Documents and initial Credit Extensions on
the Closing Date and (e) the payment of all fees and expenses in connection with
the foregoing.
-62-



--------------------------------------------------------------------------------



“Treaty Lender” means a Lender which:
(a) is treated as a resident of a Treaty State for the purposes of a Treaty with
the United Kingdom; and
(b) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected.
“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax, or a reduction in tax, imposed by the United Kingdom on interest.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of any
Secured Party’s security interest in any item or portion of the Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect, at such time, in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or priority and for purposes of
definitions relating to such provisions.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“USA PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“U.S. IP Security Agreements” has the meaning specified in Section 4.01(a)(iv).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
-63-



--------------------------------------------------------------------------------



“U.S. Security Agreement” means a security agreement, in substantially the form
of Exhibit I (together with each other security agreement and security agreement
supplement delivered pursuant to Section 6.13(a), duly executed by each
applicable Loan Party).
“U.S. Special Resolution Regimes” has the meaning specified in Section 10.28.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness.
“WES” means WEX Europe Services Limited, a private company limited by shares
incorporated under the Laws of England and Wales with registered number
08284241.
“WES Entity” means WES or any direct or indirect Subsidiary thereof.
“WES Stock Pledge Documents” means each agreement executed and delivered to the
Administrative Agent for the benefit of the applicable Secured Parties under
Section 6.13(g) pursuant to which the Equity Interests of a WES Stock Pledge
Subsidiary are pledged to the Administrative Agent for the benefit of the
applicable Secured Parties to secure the Foreign Obligations as provided for
therein.
“WES Stock Pledge Subsidiary” means a Subsidiary of WES designated as such
pursuant to Section 6.13(g).
“WEX Bank” means WEX Bank, a Utah industrial bank.
“WEX International Holdings” means Wright Express International Holdings
Limited, a private company limited by shares incorporated under the Laws of
England and Wales with registered number 08008714.
“Wholly-Owned” means, with respect to any Subsidiary of any Person, the
ownership all of the outstanding Equity Interests of such Subsidiary (other than
directors’ qualifying shares) by such Person or one or more Wholly-Owned
Subsidiaries of such Person.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
-64-



--------------------------------------------------------------------------------



1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d) Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).
1.03 Accounting Terms.
(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with,
-65-



--------------------------------------------------------------------------------



GAAP applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Historical Financial
Statements set forth in clause (a)(x) of the definition thereof, except as
otherwise specifically prescribed herein.
(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any requirement, including any financial ratio, set forth in any
Loan Document, and either the Company or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Company shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Company shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
1.04 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05 Exchange Rates; Currency Equivalents.
(a) The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the L/C Issuer, as applicable.
(b) Wherever in this Agreement in connection with a Revolving Credit Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Revolving
Credit Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in
an Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the L/C Issuer, as the case may be.
1.06 Additional Alternative Currencies.
(a) The Company may from time to time request that Eurocurrency Rate Loans under
the Revolving Credit Facility be made and/or Letters of Credit be issued in a
currency other than those specifically listed in the definition of “Alternative
Currency”; provided that (i) such requested currency is an Eligible Currency and
(ii) such requested currency shall only be treated as a “LIBOR Quoted Currency”
to the extent that there is published LIBOR rate for such currency. In the case
of any such
-66-



--------------------------------------------------------------------------------



request with respect to the making of Eurocurrency Rate Loans, such request
shall be subject to the approval of the Administrative Agent and the Revolving
Credit Lenders in their sole discretion; and in the case of any such request
with respect to the issuance of Letters of Credit, such request shall be subject
to the approval of the Administrative Agent and the L/C Issuer in their sole
discretion.
(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., New York time, 20 Business Days prior to the date of the desired
Credit Extension (or such other time or date as may be agreed by the
Administrative Agent and, in the case of any such request pertaining to Letters
of Credit, the L/C Issuer, in its or their sole discretion). In the case of any
such request pertaining to Eurocurrency Rate Loans, the Administrative Agent
shall promptly notify each Revolving Credit Lender thereof; and in the case of
any such request pertaining to Letters of Credit, the Administrative Agent shall
promptly notify the L/C Issuer thereof. Each Revolving Credit Lender (in the
case of any such request pertaining to Eurocurrency Rate Loans) or the L/C
Issuer (in the case of a request pertaining to Letters of Credit) shall notify
the Administrative Agent, not later than 11:00 a.m., New York time, ten Business
Days after receipt of such request whether it consents, in its sole discretion,
to the making of Eurocurrency Rate Loans or the issuance of Letters of Credit,
as the case may be, in such requested currency.
(c) Any failure by a Lender or the L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or the L/C Issuer, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all the Appropriate
Lenders consent to making Eurocurrency Rate Loans in such requested currency and
the Administrative Agent and such Lenders reasonably determine that an
appropriate interest rate is available to be used for such requested currency,
the Administrative Agent shall so notify the Company and (i) the Administrative
Agent and such Lenders may amend the definition of Eurocurrency Rate for any
non-LIBOR Quoted Currency to the extent necessary to add the applicable
Eurocurrency Rate for such currency and (ii) to the extent the definition of
Eurocurrency Rate reflects the appropriate interest rate for such currency or
has been amended to reflect the appropriate rate for such currency, such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency for purposes of any Borrowings of Eurocurrency Rate Loans. If the
Administrative Agent and the L/C Issuer consent to the issuance of Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
Company and (A) the Administrative Agent and the L/C Issuer may amend the
definition of Eurocurrency Rate for any non-LIBOR Quoted Currency to the extent
necessary to add the applicable Eurocurrency Rate for such currency and (B) to
the extent the definition of Eurocurrency Rate reflects the appropriate interest
rate for such currency or has been amended to reflect the appropriate rate for
such currency, such currency shall thereupon be deemed for all purposes to be an
Alternative Currency, for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.06, the Administrative Agent shall
promptly so notify the Company.
1.07 Change of Currency.
(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the Closing Date shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such
-67-



--------------------------------------------------------------------------------



member state adopts the Euro as its lawful currency; provided that if any
Revolving Credit Borrowing in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Revolving Credit Borrowing, at the end of the then current Interest
Period.
(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.
(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
1.08 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).
1.09 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.
1.10 Limited Condition Transaction. In connection with any action being taken in
connection with a Limited Condition Transaction (including any contemplated
incurrence or assumption of Indebtedness in connection therewith), for purposes
of:
(a) determining compliance with any provision of this Agreement whichthat
requires the calculation of any financial ratio or, test or basket (including
the calculation of the Incremental Cap and anybaskets measured as a percentage
of Consolidated EBITDA or Consolidated Total Assets); or
(b) determining compliance with any provision of this Agreement which requires
the accuracy of any representations and warranties and/or that no Default or
Event of Default (or any subset of Defaults or Events of Default) shall have
occurred, is continuing or would result therefrom (including the applicable
conditions to the effectiveness of the establishment or incurrence of an
Incremental Facility); or(b) testing availability under baskets set forth in
this Agreement (including baskets measured as a percentage of Consolidated
EBITDA or Consolidated Total Assets),
in each case, at the option of the Company (the Company’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), which LCT Election shall be in writing and delivered to the
Administrative Agent on or prior to the date of execution of the definitive
agreements or submission of irrevocable notice, as applicable, with respect to
such Limited Condition Transaction, the date of determination of whether any
such action is permitted hereunder, shall be deemed to be the date the
definitive agreement for such Limited Condition Transaction is entered into or
the date irrevocable notice for such Limited Condition Transaction is given (the
“LCT
-68-



--------------------------------------------------------------------------------



Test Date”), and if, after giving pro forma effect to the Limited Condition
Transaction and the other transactions to be entered into in connection
therewith (including any incurrence of Indebtedness or Liens and the use of
proceeds thereof) as if they had occurred at the beginning of the most recent
Test Period ending prior to the LCT Test Date, the Company or any of its
Restricted Subsidiaries would have been permitted to take such action on the
relevant LCT Test Date in compliance with such ratio, test, basket,
representations, warranties, Defaults or Events of Default or basket, such
ratio, test, basket, representations, warranties, Defaults or Events of Default
or basket shall be deemed to have been complied with.
For the avoidance of doubt, if the Company has made an LCT Election and any of
the ratios, tests or baskets for which compliance was determined or tested as of
the LCT Test Date would have failed to have been satisfied, or any
representation or warranty would have been breached, or any Default or Event of
Default would have occurred, in each case as a result of fluctuations in any
such ratio, test or basket, including due to fluctuations in Consolidated EBITDA
or Consolidated Total Assets or fluctuations of the target of such Limited
Condition Transaction, or as a result of any breach of representation or
warranty or the occurrence of any Default or Event of Default or other event, in
each case at or prior to the consummation of the relevant transaction or action,
such baskets, tests or ratios will not be deemed to have failed to have been
satisfied as a result of such fluctuations, such representation or warranty
shall not be deemed to have been breached, and (solely for the purposes of any
Default or Event of Default blocker) such default or event of default shall be
deemed not to have occurred. If the Company has made an LCT Election for any
Limited Condition Transaction, then, in connection with any event or transaction
occurring aftersubsequent calculation of any ratio, test or basket (excluding
determinations of actual compliance with Section 7.11 and determinations of the
Applicable Rate) on or following the relevant LCT Test Date and prior to the
earlier of the date on which such Limited Condition Transaction is consummated
or the date that the definitive agreement or date for redemption, repurchase,
defeasance, satisfaction and discharge or repayment specified in an irrevocable
notice for such Limited Condition Transaction is terminated, expires or passes,
as applicable, without consummation of such Limited Condition Transaction, for
purposes of determining whether such ratio, test or basket availability has been
complied with under this Agreement, any such ratio, test or basket shall be
required to be satisfied on a Pro Forma Basis assuming such Limited Condition
Transaction and other transactions in connection therewith (including any
incurrence of Indebtedness or Liens and the use of proceeds thereof) have been
consummated.
        For the avoidance of doubt, the delivery by the Company of that certain
LCT Election, dated as of January 24, 2020, in connection with the eNett/Optal
Acquisition remains valid and in full force and effect.
1.11 Interest Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurocurrency Rate” or with respect to any rate that
is an alternative or replacement for or successor to any of such rate
(including, without limitation, any LIBOR Successor Rate) or the effect of any
of the foregoing, or of any LIBOR Successor Rate Conforming Changes.
1.12 Basket Calculations. If any of the baskets set forth in this Agreement are
exceeded solely as a result of fluctuations to Consolidated EBITDA or
Consolidated Total Assets for the most recently completed fiscal quarter after
the last time such baskets were calculated for any purpose under this Agreement,
such baskets will not be deemed to have been exceeded solely as a result of such
fluctuations.
-69-



--------------------------------------------------------------------------------



ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
2.01 The Loans.
(a) The Term A-1 Borrowing. Subject to the terms and conditions set forth
herein, each Term A-1 Lender severally agrees to make a single loan to the
Company on the Closing Date in an amount equal to such Term A-1 Lender’s Term
A-1 Commitment. The Term A-1 Borrowing shall consist of Term A-1 Loans made
simultaneously by the Term A-1 Lenders in accordance with their respective Term
A-1 Commitments. Amounts borrowed under this Section 2.01(a) and repaid or
prepaid may not be reborrowed. Term A-1 Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.
(b) The Term A-2 Borrowing. Subject to the terms and conditions set forth herein
and in the First Amendment, each Term A-1 Lender agrees to have all of its
outstanding Term A-1 Loans converted to an equivalent principal amount of Term
A-2 Loans effective as of the First Amendment Effective Date. Amounts borrowed
under this Section 2.01(b) and repaid or prepaid may not be reborrowed. Term A-2
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein.
(c) The Term A-3 Borrowing. Subject to the terms and conditions set forth herein
and in the Fourth Amendment, (i) the Additional Term A-3 Lender agrees to make a
Term A-3 Loan to the Company on the Fourth Amendment Effective Date in Dollars
in a principal amount not to exceed its Additional Term A-3 Commitment, (ii)
each Converting Consenting Term A-2 Lender agrees to have all of its outstanding
Term A-2 Loans (or such lesser amount as notified and allocated to such
Converting Consenting Term A-2 Lender by the Administrative Agent, as determined
by the Company and the Administrative Agent in their sole discretion) converted
to an equivalent principal amount of Term A-3 Loans effective as of the Fourth
Amendment Effective Date and (iii) each Non-Converting Consenting Term A-2
Lender agrees to have all of its outstanding Term A-2 Loans prepaid and will
purchase by assignment from the Additional Term A-3 Lender Term A-3 Loans in a
principal amount equal to the principal amount of such Term A-2 Loans (or such
lesser amount as notified and allocated to such Non-Converting Consenting Term
A-2 Lender by the Administrative Agent, as determined by the Company and the
Administrative Agent in their sole discretion). Amounts borrowed under this
Section 2.01(c) and repaid or prepaid may not be reborrowed. Term A-3 Loans may
be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.
(d) The Term B-1 Borrowing. Subject to the terms and conditions set forth
herein, each Term B-1 Lender severally agrees to make a single loan to the
Company on the Closing Date in an amount equal to such Term B-1 Lender’s Term
B-1 Commitment. The Term B-1 Borrowing shall consist of Term B-1 Loans made
simultaneously by the Term B-1 Lenders in accordance with their respective Term
B-1 Commitments. Amounts borrowed under this Section 2.01(d) and repaid or
prepaid may not be reborrowed. Term B-1 Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.
(e) The Term B-2 Borrowing. Subject to the terms and conditions set forth herein
and in the First Amendment, (i) the Additional Term Lender agrees to make a Term
B-2 Loan to the Company on the First Amendment Effective Date in Dollars in a
principal amount not to exceed its Additional Term B2 Commitment, (ii) each
Converting Consenting Term B-1 Lender agrees to have all of its outstanding Term
B-1 Loans (or such lesser amount as notified and allocated to such Converting
Consenting Term B-1 Lender by the Administrative Agent, as determined by the
Company and the Administrative Agent in
-70-



--------------------------------------------------------------------------------



their sole discretion) converted to an equivalent principal amount of Term B-2
Loans effective as of the First Amendment Effective Date and (iii) each
Non-Converting Consenting Term B-1 Lender agrees to have all of its outstanding
Term B-1 Loans prepaid and will purchase by assignment from the Additional Term
Lender Term B-2 Loans in a principal amount equal to the principal amount of
such Term B-1 Loans (or such lesser amount as notified and allocated to such
Non-Converting Consenting Term B-1 Lender by the Administrative Agent, as
determined by the Company and the Administrative Agent in their sole
discretion). Amounts borrowed under this Section 2.01(e) and repaid or prepaid
may not be reborrowed. Term B-2 Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.
(f) The Term B-3 Borrowing. Subject to the terms and conditions set forth herein
and in the Sixth Amendment, (i) the Additional Term B-3 Lender agrees to make a
Term B-3 Loan to the Company on the Sixth Amendment Effective Date in Dollars in
a principal amount not to exceed its Additional Term B-3 Commitment, (ii) each
Converting Consenting Term B-2 Lender agrees to have all of its outstanding Term
B-2 Loans (or such lesser amount as notified and allocated to such Converting
Consenting Term B-2 Lender by the Administrative Agent, as determined by the
Company and the Administrative Agent in their sole discretion) converted to an
equivalent principal amount of Term B-3 Loans effective as of the Sixth
Amendment Effective Date and (iii) each Non-Converting Consenting Term B-2
Lender agrees to have all of its outstanding Term B-2 Loans prepaid and will
purchase (or cause one or more of its designated Affiliates to purchase) by
assignment from the Additional Term B-3 Lender Term B-3 Loans in a principal
amount equal to the principal amount of such Term B-2 Loans (or such lesser
amount as notified and allocated to such Non-Converting Consenting Term B-2
Lender by the Administrative Agent, as determined by the Company and the
Administrative Agent in their sole discretion). Amounts borrowed under this
Section 2.01(f) and repaid or prepaid may not be reborrowed. Term B-3 Loans may
be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.
(g) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrowers in Dollars or in one or
more Alternative Currencies from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment; provided,
however, that after giving effect to any Revolving Credit Borrowing, (i) the
Total Revolving Credit Outstandings shall not exceed the Revolving Credit
Facility, (ii) the aggregate Outstanding Amount of the Revolving Credit Loans of
any Revolving Credit Lender, plus such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all L/C Obligations,
plus such Revolving Credit Lender’s Applicable Revolving Credit Percentage of
the Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Credit Lender’s Revolving Credit Commitment, (iii) the aggregate Outstanding
Amount of all Revolving Credit Loans made to the Designated Borrowers shall not
exceed the Designated Borrower Sublimit and (iv) the aggregate Outstanding
Amount of all Revolving Credit Loans denominated in Alternative Currencies shall
not exceed the Alternative Currency Sublimit. Within the limits of each Lender’s
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01(g), prepay under Section 2.05, and reborrow
under this Section 2.01(g). Revolving Credit Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.
2.02 Borrowings, Conversions and Continuations of Loans.
(a) Each Borrowing (other than pursuant to Sections 2.01(c)(ii), 2.01(e)(ii) and
2.01(f)(ii)), each conversion of Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans
-71-



--------------------------------------------------------------------------------



shall be made upon the Company’s irrevocable notice to the Administrative Agent,
which may be given by (A) telephone or (B) a Loan Notice; provided that any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Loan Notice. Each such Loan Notice must be received by
the Administrative Agent not later than 12:00 noon (i) three Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans, (ii) four
Business Days (or five Business Days in the case of a Special Notice Currency)
prior to the requested date of any Borrowing or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, and (iii) on the requested
date of any Borrowing of Base Rate Loans; provided, however, that if the Company
wishes to request Eurocurrency Rate Loans having an Interest Period other than
one, two, three or six months in duration as provided in the definition of
“Interest Period” (a “Special Interest Period”), the applicable notice must be
received by the Administrative Agent not later than 12:00 noon (i) four Business
Days prior to the requested date of such Borrowing, conversion or continuation
of Eurocurrency Rate Loans denominated in Dollars, or (ii) five Business Days
(or six Business Days in the case of a Special Notice Currency) prior to the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies for a Special Interest Period,
whereupon the Administrative Agent shall give prompt notice to the Lenders of
such request and determine whether the requested Special Interest Period is
acceptable to all of them. Not later than 12:00 noon, (i) three Business Days
before the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Dollars, or (ii) four Business Days (or
five Business Days in the case of a Special Notice Currency) prior to the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, the Administrative Agent shall
notify the Company (which notice may be by telephone) whether or not the
requested Special Interest Period has been consented to by all the Lenders. Each
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans shall be
in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Section 2.03(c) and Section 2.04(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Loan Notice
shall specify (i) whether the Company is requesting a Term A-1 Borrowing, a Term
A-2 Borrowing, a Term A-3 Borrowing, a Term B-1 Borrowing, a Term B-2 Borrowing,
a Term B-3 Borrowing, a Revolving Credit Borrowing or a Borrowing of any other
Class of Loans, a conversion of Term Loans or Revolving Credit Loans from one
Type to the other, or a continuation of Eurocurrency Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, (v) if applicable, the duration of the
Interest Period with respect thereto, (vi) the currency of the Revolving Credit
Loans to be borrowed, and (vii) if applicable, the Designated Borrower. If the
Company fails to specify a currency in a Loan Notice requesting a Borrowing,
then the Revolving Credit Loans so requested shall be made in Dollars. If the
Company fails to specify a Type of Loan in a Loan Notice or if the Company fails
to give a timely notice requesting a conversion or continuation, then the
applicable Term Loans or Revolving Credit Loans shall be made as, or converted
to, Base Rate Loans; provided, however, that in the case of a failure to timely
request a continuation of Revolving Credit Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Loans in their
original currency with an Interest Period of one month. Any automatic conversion
to Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurocurrency Rate Loans. If the
Company requests a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any such Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month (except in the
case of the initial Interest Period for the Term A-3 Loans, the Tranche A 2019
Incremental Term A-3 Loans, the Tranche B 2019 Incremental Term A-3 Loans, and
Term B-3 Loans, which shall
-72-



--------------------------------------------------------------------------------



each be determined in accordance with the definition of Interest Period).
Notwithstanding anything to the contrary herein, (i) a Swing Line Loan may not
be converted to a Eurocurrency Rate Loan, (ii) Term Loans shall at all times be
maintained in Dollars and (iii) no Revolving Credit Loan may be converted into
or continued as a Revolving Credit Loan denominated in a different currency, but
instead must be prepaid in the original currency of such Revolving Credit Loan
and reborrowed in the other currency.
(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount (and, in the case of Revolving Credit Loans,
currency) of its Applicable Percentage under the applicable Facility of the
applicable Term Loans or Revolving Credit Loans, and if no timely notice of a
conversion or continuation is provided by the Borrowers, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans, or continuation of Revolving Credit Loans denominated in a
currency other than Dollars, in each case described in Section 2.02(a). In the
case of a Term Borrowing or a Revolving Credit Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds at the Administrative Agent’s Office for the applicable
currency not later than 2:00 p.m., in the case of any Loan denominated in
Dollars, and not later than the Applicable Time specified by the Administrative
Agent in the case of any Revolving Credit Loan in an Alternative Currency, in
each case on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension to the Specified Designated
Borrower, Section 4.03), the Administrative Agent shall make all funds so
received available to the Company or the other applicable Borrower not later
than 5:00 p.m. on the Business Day specified in the Loan Notice in like funds as
received by the Administrative Agent either by (i) crediting the account of such
Borrower on the books of Bank of America with the amount of such funds or (ii)
wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Company; provided, however, that if, on the date that a Loan Notice with respect
to a Borrowing of Revolving Credit Loans denominated in Dollars is given by the
Company, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and, second, shall be made available to the applicable Borrower as
provided above.
(c) During the existence of a Default, no Loans denominated in Dollars may be
requested as, converted or continued as, Eurocurrency Rate Loans, and no Loans
denominated in any Alternative Currency may be requested (but Loans denominated
in an Alternative Currency may be converted or continued) as Eurocurrency Rate
Loans, without the consent of the Required Lenders, and during the existence of
an Event of Default, the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.
(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s “prime rate” used in determining the
Base Rate promptly following the public announcement of such change.
(e) After giving effect to all Term A-1 Borrowings, Term A-2 Borrowings and Term
A-3 Borrowings, all conversions of Term A-1 Loans, Term A-2 Loans and Term A-3
Loans from one Type to the other, and all continuations of Term A-1 Loans, Term
A-2 Loans and Term A-3 Loans as the same Type, there shall not be more than two
Interest Periods in effect in respect of the Term A-1 Facility, Term
-73-



--------------------------------------------------------------------------------



A-2 Facility and Term A-3 Facility. After giving effect to all Term B-1
Borrowings, Term B-2 Borrowings and Term B-3 Borrowings, all conversions of Term
B-1 Loans, Term B-2 Loans and Term B-3 Loans from one Type to the other, and all
continuations of Term B-1 Loans, Term B-2 Loans and Term B-3 Loans as the same
Type, there shall not be more than two Interest Periods in effect in respect of
the Term B-1 Facility, Term B-2 Facility and Term B-3 Facility. After giving
effect to all Revolving Credit Borrowings, all conversions of Revolving Credit
Loans from one Type to the other, and all continuations of Revolving Credit
Loans as the same Type, there shall not be more than eight Interest Periods in
effect in respect of the Revolving Credit Facility. For the avoidance of doubt,
(i) all Term B-3 Loans made on the Sixth Amendment Effective Date and all Term
B-3 Loans converted from Term B-2 Loans on the Sixth Amendment Effective Date
shall be of the same Type and have the same initial Interest Period as set forth
in clauses (xi) and (xii) of the definition of “Interest Period” herein and (ii)
all Term A-3 Loans made on the Fourth Amendment Effective Date and all Term A-3
Loans converted from Term A-2 Loans on the Fourth Amendment Effective Date shall
be of the same Type and have the same initial Interest Period as set forth in
clause (vii) of the definition of “Interest Period” herein.
2.03 Letters of Credit.
(a) The Letter of Credit Commitment.
        (i) Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Company or its Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and (2)
to honor drawings under the Letters of Credit; and (B) the Revolving Credit
Lenders severally agree to participate in Letters of Credit issued for the
account of the Company or its Subsidiaries and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (x) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, (y) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Revolving Credit Lender, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Company for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the provisos to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Company’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Company may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.
        (ii) The L/C Issuer shall not issue any Letter of Credit, if:
(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Credit Lenders have approved such
expiry date; or
-74-



--------------------------------------------------------------------------------



(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.
        (iii) The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;
(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $500,000;
(D) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars or
an Alternative Currency;
(E) the L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency;
(F) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or
(G) a default of any Revolving Credit Lender’s obligations to fund under Section
2.03(c) exists or any Revolving Credit Lender is at that time a Defaulting
Lender, unless the L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to the L/C Issuer (in its sole
discretion) with the Borrowers or such Lender to eliminate the L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to Section
2.15(a)(iv)) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.
        (iv) The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
        (v) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
        (vi) The L/C Issuer shall act on behalf of the Revolving Credit Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of
-75-



--------------------------------------------------------------------------------



the benefits and immunities (A) provided to the Administrative Agent in Article
IX with respect to any acts taken or omissions suffered by the L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.
(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
        (i) Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Company delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Company shall furnish to the L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the L/C
Issuer or the Administrative Agent may require.
        (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Company and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Company (or the applicable Subsidiary)
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage for the Revolving Credit Facility times the amount
of such Letter of Credit.
        (iii) If the Company so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period
-76-



--------------------------------------------------------------------------------



(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
the Company shall not be required to make a specific request to the L/C Issuer
for any such extension. Once an Auto-Extension Letter of Credit has been issued,
the Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Revolving Credit Lenders have elected not to permit such extension
or (2) from the Administrative Agent, any Revolving Credit Lender or the Company
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing the L/C Issuer not to permit
such extension.
        (iv) Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c) Drawings and Reimbursements; Funding of Participations.
        (i) Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Company and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Company shall reimburse the L/C
Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Company shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Company will reimburse the L/C Issuer
in Dollars. In the case of any such reimbursement in Dollars of a drawing under
a Letter of Credit denominated in an Alternative Currency, the L/C Issuer shall
notify the Company of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit to be reimbursed
in Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Company shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. In the event that (A) a drawing denominated in an
Alternative Currency is to be reimbursed in Dollars pursuant to the second
sentence in this Section 2.03(c)(i) and (B) the Dollar amount paid by the
Company, whether on or after the Honor Date, shall not be adequate on the date
of that payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, the Company
agrees, as a separate and independent obligation, to indemnify the L/C Issuer
for the loss resulting from its inability on that date to purchase the
Alternative Currency in the full amount of the drawing. If the Company fails to
so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Revolving Credit Lender of the Honor Date, the amount of
the unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage thereof. In
such
-77-



--------------------------------------------------------------------------------



event, the Company shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Credit Facility
and the conditions set forth in Section 4.02 (other than the delivery of a Loan
Notice). Any notice given by the L/C Issuer or the Administrative Agent pursuant
to this Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
        (ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Revolving
Credit Loan to the Company in such amount. The Administrative Agent shall remit
the funds so received to the L/C Issuer in Dollars.
        (iii) With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Company shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Revolving
Credit Lender’s payment to the Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.
        (iv) Until each Revolving Credit Lender funds its Revolving Credit Loan
or L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for
any amount drawn under any Letter of Credit, interest in respect of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of such amount
shall be solely for the account of the L/C Issuer.
        (v) Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such Lender
may have against the L/C Issuer, the Company, any Subsidiary or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to
the conditions set forth in Section 4.02 (other than delivery by the Company of
Loan Notice). No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Company to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
        (vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Revolving Credit Lender pursuant to the foregoing provisions of
this Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C
-78-



--------------------------------------------------------------------------------



Issuer shall be entitled to recover from such Revolving Credit Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Revolving Credit Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the L/C Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c) shall be conclusive absent manifest
error.
(d) Repayment of Participations.
        (i) At any time after the L/C Issuer has made a payment under any Letter
of Credit and has received from any Revolving Credit Lender such Revolving
Credit Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Company or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Credit Lender its Applicable Revolving
Credit Percentage thereof in Dollars and in the same funds as those received by
the Administrative Agent.
        (ii) If any payment received by the Administrative Agent for the account
of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 10.05 (including pursuant to
any settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Credit Lender, at a rate per
annum equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Revolving Credit Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
(e) Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(1) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement
-79-



--------------------------------------------------------------------------------



therein being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;
(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally; or
(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary;
provided that the foregoing shall not excuse the L/C Issuer from liability to
the Company or any of its Subsidiaries to the extent of direct damages (as
opposed to consequential damages) suffered by the Company or any of its
Subsidiaries that are caused by the L/C Issuer’s bad faith, gross negligence or
willful misconduct.
The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company shall be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.
(f) Role of L/C Issuer. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders, the Required Lenders, the Revolving Credit
Lenders or the Required Revolving Credit Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document. The
Company hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Company’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the
-80-



--------------------------------------------------------------------------------



Company proves were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
(g) Cash Collateral. (xix) Upon the request of the Administrative Agent, (A) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, or (B) if, as of
the Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Company shall, in each case, immediately Cash Collateralize the
then Outstanding Amount of all L/C Obligations. At any time that there shall
exist a Defaulting Lender that is a Revolving Credit Lender, within three
Business Days after the request of the Administrative Agent or the L/C Issuer,
the Borrower shall deliver to the Administrative Agent Cash Collateral in an
amount sufficient to cover all Fronting Exposure (after giving effect to Section
2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
        (ii) In addition, if the Administrative Agent notifies the Company at
any time that the Outstanding Amount of all L/C Obligations at such time exceeds
100% (or, in the case of any such excess determined by the Administrative Agent
to have resulted solely from foreign currency fluctuations, 102%) of the Letter
of Credit Sublimit then in effect, then, within two Business Days after receipt
of such notice, the Company shall Cash Collateralize the L/C Obligations in an
amount equal to the amount by which the Outstanding Amount of all L/C
Obligations exceeds the Letter of Credit Sublimit.
        (iii) The Administrative Agent may, at any time and from time to time
after the initial deposit of Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of exchange rate
fluctuations.
        (iv) Sections 2.05, 8.02(i)(c) and 8.02(ii)(c) set forth certain
additional requirements to deliver Cash Collateral hereunder. For purposes of
this Section 2.03, Section 2.05 and Sections 8.02(i)(c) and 8.02(ii)(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the L/C Issuer
(which documents are hereby consented to by the Lenders). Derivatives of such
term have corresponding meanings. Upon such pledge and deposit, the Company
shall grant to the Administrative Agent, for the benefit of the L/C Issuer and
the Lenders, a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked, non-interest bearing deposit accounts at Bank of America.
(h) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Company when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each standby Letter of Credit.
-81-



--------------------------------------------------------------------------------



(i) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, in Dollars, a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit, provided, however, that any Letter of Credit Fees otherwise payable for
the account of a Defaulting Lender with respect to any Letter of Credit as to
which such Defaulting Lender has not provided Cash Collateral satisfactory to
the L/C Issuer pursuant to this Section 2.03 shall be payable, to the maximum
extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Applicable Percentages allocable to such
Letter of Credit pursuant to Section 2.15(a)(iv), with the balance of such fee,
if any, payable to the L/C Issuer for its own account. For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.09.
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Revolving Credit Lenders, while any Event of Default exists, all
Letter of Credit Fees shall accrue at the Default Rate.
(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Company shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit, at a rate per
annum equal to 0.125%, computed on the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09. In addition, the Company shall pay directly to the
L/C Issuer for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.
(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of Credit.
The Company hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Company, and that the
Company’s business derives substantial benefits from the businesses of such
Subsidiaries.
2.04 Swing Line Loans.
-82-



--------------------------------------------------------------------------------



(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans in Dollars (each such loan, a
“Swing Line Loan”) to the Company from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Revolving Credit
Percentage of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Credit Commitment; provided that after giving effect to
any Swing Line Loan, (i) the Total Revolving Credit Outstandings shall not
exceed the Revolving Credit Facility, and (ii) the aggregate Outstanding Amount
of the Revolving Credit Loans of any Revolving Credit Lender at such time, plus
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations at such time, plus such Revolving
Credit Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount
of all Swing Line Loans at such time shall not exceed such Lender’s Revolving
Credit Commitment; provided, further, that the Company shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Company may borrow under this Section 2.04, prepay under Section
2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall be a Base
Rate Loan. Immediately upon the making of a Swing Line Loan, each Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Swing
Line Loan.
(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent of the contents thereof. Unless the Swing Line Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Revolving Credit Lender) prior to 2:00 p.m. on
the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the first proviso to the first sentence of Section 2.04(a), or (B) that one
or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Company at its office by crediting the account of the Company on the books of
the Swing Line Lender in Same Day Funds.
(c) Refinancing of Swing Line Loans.
        (i) The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Company (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Credit Lender make a Base Rate Revolving Credit Loan in an amount
equal to such Lender’s Applicable Revolving Credit Percentage of the amount of
Swing Line Loans then
-83-



--------------------------------------------------------------------------------



outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Credit Facility and the conditions set
forth in Section 4.02. The Swing Line Lender shall furnish the Company with a
copy of the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Credit Lender shall make an amount equal to
its Applicable Revolving Credit Percentage of the amount specified in such Loan
Notice available to the Administrative Agent in Same Day Funds for the account
of the Swing Line Lender at the Administrative Agent’s Office for
Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Revolving Credit
Loan to the Company in such amount. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.
        (ii) If for any reason any Swing Line Loan cannot be refinanced by such
a Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Revolving Credit Loans submitted by the Swing Line Lender as set
forth herein shall be deemed to be a request by the Swing Line Lender that each
of the Revolving Credit Lenders fund its risk participation in the relevant
Swing Line Loan and each Revolving Credit Lender’s payment to the Administrative
Agent for the account of the Swing Line Lender pursuant to Section 2.04(c)(i)
shall be deemed payment in respect of such participation.
        (iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Revolving Credit Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Revolving Credit Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be. A certificate of the Swing Line Lender submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.
        (iv) Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Company or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Company to repay Swing Line Loans, together with interest as provided
herein.
(d) Repayment of Participations.
-84-



--------------------------------------------------------------------------------



        (i) At any time after any Revolving Credit Lender has purchased and
funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.
        (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. The Administrative Agent will make such demand upon the request
of the Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Revolving Credit Loan or
risk participation pursuant to this Section 2.04 to refinance such Revolving
Credit Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan,
interest in respect of such Applicable Percentage shall be solely for the
account of the Swing Line Lender.
(f) Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.
2.05 Prepayments.
(a) Optional.
        (i) Each Borrower may, upon notice from the Company to the
Administrative Agent pursuant to delivery to the Administrative Agent of a
Notice of Loan Prepayment, at any time or from time to time voluntarily prepay
Term Loans and Revolving Credit Loans in whole or in part without premium or
penalty (except (x) in the case of Loans other than Base Rate Loans, amounts
payable pursuant to Section 3.05 and (y) with respect to Term B-3 Loans, as set
forth in Section 2.05(c)); provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurocurrency Rate Loans denominated in Dollars, (B)
four Business Days (or five, in the case of prepayment of Loans denominated in
Special Notice Currencies) prior to any date of prepayment of Eurocurrency Rate
Loans denominated in Alternative Currencies, and (C) on the date of prepayment
of Base Rate Loans; (ii) any prepayment of Eurocurrency Rate Loans denominated
in Dollars shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; (iii) any prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies shall be in a minimum principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iv) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of
such Loans. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by the Company, the
applicable Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein. Any
prepayment
-85-



--------------------------------------------------------------------------------



of (x) a Eurocurrency Rate Loan shall be accompanied by all accrued interest on
the amount prepaid, together with any additional amounts required pursuant to
Section 3.05 and (y) Term B-3 Loans hereunder shall be subject to Section
2.05(c). Each prepayment of the outstanding Term Loans pursuant to this Section
2.05(a) shall be applied (x) as among the different Classes of Term Loans, as
directed by the Company and (y) with respect to a specific Class of Term Loans,
to the principal repayment installments thereof as directed by the Company. Each
prepayment of other Term Loans established or extended pursuant to Section 2.17,
2.18 or 2.19 shall be applied as set forth in the applicable Additional Credit
Extension Amendment; provided that any such Additional Credit Extension
Amendment shall not permit prepayments of Extended Term Loans established
pursuant to Section 2.19 to be applied on a greater than pro rata basis than the
Class of Term Loans being extended. The prepayment of Revolving Credit Loans
shall be made on a pro rata basis across all Revolving Credit Loans (except,
with respect to Revolving Credit Loans established pursuant to Section 2.17,
2.18 or 2.19, to the extent that any applicable Additional Credit Extension
Amendment provides that the Revolving Credit Loans established thereunder shall
be entitled to less than pro rata treatment). Each such prepayment under this
Section 2.05(a)(i) shall be paid to the Lenders in accordance with their
respective Applicable Percentages in respect of each of the relevant Facilities.
        (ii) The Company may, upon notice to the Swing Line Lender pursuant to
delivery to the Swing Line Lender of a Notice of Loan Prepayment (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(x) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (y) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Company, the Company shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
(b) Mandatory Term Loan Prepayments.
        (i) If the Company or any of its Subsidiaries receives any Net Cash
Proceeds from any Casualty Event or Disposition (other than (1) any Disposition
of any property permitted by Sections 7.05(a), (b), (c), (d), (e), (f), (g),
(i), (j) and (k) and (2) any Disposition or Casualty Event resulting in
aggregate Net Cash Proceeds not exceeding $5,000,000 in the case of any single
transaction or series of related transactions), the Company shall cause to be
offered to be prepaid in accordance with clause (v) below, an aggregate
principal amount of Term Loans equal to 100% of such Net Cash Proceeds within
ten (10) Business Days of receipt thereof by such Person; provided that, with
respect to any Net Cash Proceeds realized under a Disposition described in this
Section 2.05(b)(i), at the election of the Company (as notified by the Company
to the Administrative Agent within ten (10) Business Days of receipt thereof),
and so long as no Default shall have occurred and be continuing, the Company or
such Subsidiary may reinvest all or any portion of such Net Cash Proceeds in
assets useful in the business of the Company or its Subsidiaries within 12
months of receipt of such Net Cash Proceeds (it being understood that if any
portion of such proceeds are not so used within such 12-month period but within
such 12-month period are contractually committed to be used, then upon the
termination of such contract or if such Net Cash Proceeds are not so used within
18 months of initial receipt, such remaining portion shall constitute Net Cash
Proceeds as of the date of such termination or expiry and shall be immediately
applied to the prepayment of the Term Loans as set forth in this Section
2.05(b)(i)); provided, however, that any Net Cash Proceeds not subject to such
definitive agreement or so reinvested shall be immediately applied to the
prepayment of the Loans as set forth in this Section 2.05(b)(i).
-86-



--------------------------------------------------------------------------------



        (ii) Upon the incurrence or issuance by the Company or any of its
Subsidiaries of any Indebtedness (other than Indebtedness expressly permitted to
be incurred or issued pursuant to Section 7.03 (other than Permitted Unsecured
Refinancing Debt, Permitted Pari Passu Refinancing Debt or Permitted Junior
Priority Refinancing Debt)), the Company shall prepay an aggregate principal
amount of Term Loans equal to 100% of all Net Cash Proceeds received therefrom
immediately upon receipt thereof by the Company or such Subsidiary (such
prepayments to be applied as set forth in clause (iv) below).
        (iii) Within five (5) Business Days after financial statements are
required to be delivered pursuant to Section 6.01(a), commencing with the fiscal
year ending on December 31, 2017, the Company shall cause to be offered to be
prepaid in accordance with clause (v) below, an aggregate principal amount of
Term B-3 Loans equal to ((x) the Excess Cash Flow Percentage, multiplied by (y)
the Excess Cash Flow for such fiscal year), less the sum of (1) the aggregate
principal amount of Term Loans (or, in the case of Term Loans purchased at a
discount to par, the actual amount of the cash payments made to purchase such
Term Loans) and Revolving Credit Loans (provided that there is an equivalent
permanent reduction of Revolving Credit Commitments) prepaid or purchased in
cash pursuant to Section 2.05(a) or Section 10.06(i); (2) the aggregate
principal amount of other Consolidated Funded Indebtedness (or, in the case of
Consolidated Funded Indebtedness purchased at a discount to par, the actual
amount of the cash payments made to purchase such Consolidated Funded
Indebtedness) secured by the Collateral on a pari passu basis with the
Facilities prepaid or purchased in cash (provided that, in the case of revolving
credit commitments, there is an equivalent permanent reduction in commitments);
and (3) the increase in the amount of any equity investments in a Bank Regulated
Subsidiary (including Investments pursuant to participation agreements with Bank
Regulated Subsidiaries); in each case, during such fiscal year or on or prior to
the 90th day after the end of such fiscal year (and without duplication in the
next fiscal year), except to the extent that such prepayments are funded with
long-term Indebtedness (without duplication of any prepayments in such fiscal
year that reduced the amount of Excess Cash Flow required to be repaid pursuant
to this Section 2.05(b)(iii) for any prior fiscal year).
        (iv) Each prepayment of Term Loans pursuant to clauses (i) and (ii) of
this Section 2.05(b) shall be offered and, subject to clause (xxxv) below,
applied on a pro rata basis across the Term Facilities; provided that (x) any
Term Loans established pursuant to Section 2.17, 2.18 or 2.19 shall be entitled
to less than their pro rata share if and to the extent so provided for in the
applicable Additional Credit Extension Amendment and (y) prepayments with the
proceeds of Refinancing Term Loans shall be applied to the Term Facilities being
refinanced. Each prepayment of Term Loans pursuant to clause (iii) of this
Section 2.05(b) shall be applied solely to the Term B-3 Facility; provided that
any Term Loans established pursuant to Section 2.17, 2.18 or 2.19 shall be
entitled to share in such prepayment on a pro rata basis (or less than pro rata
basis) as and to the extent so provided for in the applicable Additional Credit
Extension Amendment. With respect to any such Term Facility that is to receive a
prepayment pursuant to this Section 2.05(b), such prepayment shall be applied to
the principal repayment installments thereof as directed by the Company and each
such prepayment shall be paid to the Lenders in accordance with their respective
Applicable Percentages in respect of each of the relevant Facilities.
        (v) With respect to each prepayment required pursuant to Section
2.05(b)(i) or (iii), (A) the Company will, not later than the dates specified in
Sections 2.05(b)(i) or (iii) for offering to make such prepayment, give the
Administrative Agent telephonic notice (promptly confirmed in writing)
requesting that the Administrative Agent provide notice of such offer of
prepayment to each applicable Lender, (B) the Administrative Agent shall provide
notice of such offer of prepayment to each applicable Lender, (C) each such
Lender will have the right to refuse such offer of prepayment by giving written
notice of such refusal to the Administrative Agent within three (3) Business
Days after such Lender’s receipt of notice
-87-



--------------------------------------------------------------------------------



from the Administrative Agent of such offer of prepayment (and the Company shall
not prepay any Loans of each such refusing Lender on the date that is specified
in clause (D) below), (D) the Company will make all such prepayments not so
refused upon the fifth Business Day after delivery of notice by the Company
pursuant to Section 2.05(b)(i) or (iii) above (with such prepayments to be
applied as set forth in clause (iv) above) and (E) any prepayment refused by
Lenders of Loans (such refused amounts, the “Declined Proceeds”) may be retained
by the Company.
        (vi) Notwithstanding any other provisions of Section 2.05(b)(i) or
(iii), (A) to the extent that any of or all the Net Cash Proceeds received by a
Foreign Subsidiary giving rise to a prepayment pursuant to Section 2.05(b)(i) or
Excess Cash Flow attributable to a Foreign Subsidiary (a “Foreign Prepayment
Event”) are prohibited or delayed under applicable local Law from being
repatriated to the Company, or could result in directors’ liability, the portion
of such Net Cash Proceeds or Excess Cash Flow so affected will not be required
to be applied to repay Loans at the times provided in Section 2.05(b)(i) or
(iii), as the case may be; provided that (x) the Company hereby agrees to cause
the applicable Foreign Subsidiary to promptly take all commercially reasonable
actions required by the applicable local Law to permit such repatriation and (y)
if the repatriation of the relevant affected Net Cash Proceeds or Excess Cash
Flow is permitted under the applicable local Law, and directors’ liability could
not result, such repatriation will be promptly effected and such repatriated Net
Cash Proceeds or Excess Cash Flow will be promptly applied (net of additional
Taxes payable or reasonably reserved against in good faith as a result thereof)
to the repayment of the Loans pursuant to Section 2.05(b)(i) or (iii), as the
case may be, and (B) to the extent that the Company has reasonably determined in
good faith that repatriation of any or all of the Net Cash Proceeds or Excess
Cash Flow of any Foreign Prepayment Event would have a material adverse Tax
consequence, including the consequences of related costs, fees and expenses, the
Net Cash Proceeds or Excess Cash Flow so affected may be retained by the
applicable Foreign Subsidiary; provided, further, that to the extent that the
repatriation of such Net Cash Proceeds or Excess Cash Flow from the applicable
Foreign Subsidiary would no longer have a material adverse Tax consequence, the
applicable Foreign Subsidiary will promptly repatriate the applicable Net Cash
Proceeds or Excess Cash Flow and such repatriated Net Cash Proceeds or Excess
Cash Flow will be promptly applied (net of additional Taxes payable or
reasonably reserved against in good faith as a result thereof) to the repayment
of the Loans pursuant to Section 2.05(b)(i) or (iii), as the case may be.
(c) Repricing Transaction. In the event that all or any portion of the Term B-3
Loans are (x) repaid, prepaid, refinanced or replaced with any bank debt
financing (including, without limitation, with Refinancing Term Loans) having a
“yield” that is less than the “yield” of the Term B-3 Loans (or portion thereof)
so repaid, prepaid or refinanced or (y) repriced or effectively refinanced
through any waiver, consent, amendment or amendment and restatement, in each
case of clauses (x) and (y), directed at, or the result of which would be, the
lowering of the “yield” of any of the Term B-3 Loans, in each case of clauses
(x) and (y), occurring on or prior to the six (6) month anniversary of the Sixth
Amendment Effective Date and excluding any transaction in connection with a
Change of Control (a “Repricing Transaction”), the Company shall pay the Term
B-3 Lenders (A) in the case of clause (x), a prepayment premium equal to 1.00%
of the aggregate principal amount of the Term B-3 Loans so repaid, prepaid,
refinanced or replaced and (B) in the case of clause (y), a fee equal to 1.00%
of the aggregate principal amount of the Term B-3 Loans repriced or effectively
refinanced through such waiver, consent, amendment or amendment and restatement.
If all or any portion of the Term B-3 Loans held by any Term B-3 Lender is
subject to mandatory assignment pursuant to Section 10.13 as a result of, or in
connection with, such Term B-3 Lender not agreeing or otherwise consenting to
any such waiver, consent, amendment or amendment and restatement referred to in
clause (y) above (or otherwise in connection with a Repricing Transaction) on or
prior to the six (6) month anniversary of the Third Amendment Effective Date,
the Company shall pay to such Term B-3 Lender a fee equal to 1.00% of the
principal
-88-



--------------------------------------------------------------------------------



amount of the Term B-3 Loans so assigned. Such amounts shall be due and payable
on the date of effectiveness of such Repricing Transaction or mandatory
assignment. In determining the “yield” applicable to the Term B-3 Loans and the
“yield” for any such new bank debt financing, (x) interest margin, original
issue discount (“OID”) or upfront fees (which shall be deemed to constitute like
amounts of OID) payable by the Company for the account of the Term B-3 Lenders
or the lenders of such new bank debt financing in the primary syndication
thereof shall be included (with OID being equated to interest based on an
assumed four-year life to maturity), (y) with respect to any Indebtedness that
includes a Eurocurrency Rate “floor” or Base Rate “floor,” (i) to the extent
that the Eurocurrency Rate or Base Rate (without giving effect to any floors in
such definitions), as applicable, on the date that the yield is being calculated
is less than such floor, the amount of such difference shall be deemed added to
the interest rate margin for such Indebtedness for the purpose of calculating
the yield and (ii) to the extent that the Eurocurrency Rate or Base Rate
(without giving effect to any floors in such definitions), as applicable, on the
date that the yield is being calculated is greater than such floor, then the
floor shall be disregarded in calculating the yield and (z) customary
arrangement, structuring, underwriting, amendment or commitment fees payable to
the Joint Lead Arrangers (or its affiliates) in connection with the Term B-3
Facility or to one or more arrangers (or their affiliates) of such new bank debt
financing shall be excluded. For the avoidance of doubt, in no event shall the
application of proceeds of an issuance of Equity Interests be deemed a Repricing
Transaction.
(d) Total Revolving Credit Outstandings. If the Administrative Agent notifies
the Company at any time that the Total Revolving Credit Outstandings at such
time exceed an amount equal to 100% (or, in the case of any such excess
determined by the Administrative Agent to have resulted solely from foreign
currency fluctuations, 102%) of the Revolving Credit Facility then in effect,
then, within two Business Days after receipt of such notice, the Borrowers shall
prepay Revolving Credit Loans and/or the Company shall Cash Collateralize the
L/C Obligations in an aggregate amount sufficient to reduce such Outstanding
Amount as of such date of payment to an amount not to exceed 100% of the
Revolving Credit Facility; provided, however, that, subject to the provisions of
Section 2.03(g)(ii), the Company shall not be required to Cash Collateralize the
L/C Obligations pursuant to this Section 2.05(d) unless after the prepayment in
full of the Loans the Total Revolving Credit Outstandings exceed the Revolving
Credit Facility. The Administrative Agent may, at any time and from time to time
after the initial deposit of such Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of further
exchange rate fluctuations.
(e) Alternative Currency. If the Administrative Agent notifies the Company at
any time that the Outstanding Amount of all Revolving Credit Loans denominated
in Alternative Currencies at such time exceeds an amount equal to 102% of the
Alternative Currency Sublimit, then, within two Business Days after receipt of
such notice, the Borrowers shall prepay Revolving Credit Loans denominated in
Alternative Currencies in an aggregate amount sufficient to reduce such
Outstanding Amount as of such date of payment to an amount not to exceed 100% of
the Alternative Currency Sublimit.
2.06 Termination or Reduction of Commitments
.
(a) Optional. The Company may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility, or from time to time permanently reduce
the Revolving Credit Facility; provided that (i) any such notice shall be
received by the Administrative Agent not later than 12:00 noon five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof, (iii) the
-89-



--------------------------------------------------------------------------------



Company shall not terminate or reduce the Revolving Credit Facility if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Revolving Credit Outstandings would exceed the Revolving Credit Facility, (iv)
if, after giving effect to any reduction of the Revolving Credit Facility, the
Alternative Currency Sublimit, the Letter of Credit Sublimit or the Designated
Borrower Sublimit or the Swing Line Sublimit exceeds the amount of the Revolving
Credit Facility, in each case such sublimit shall be automatically reduced by
the amount of such excess. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Revolving Credit
Facility. Except as provided in clause (iv) of the immediately preceding
sentence, the amount of any reduction of the Revolving Credit Facility shall not
be applied to the Alternative Currency Sublimit or the Letter of Credit Sublimit
unless otherwise specified by the Company. Any reduction of the Revolving Credit
Facility shall be applied to the Commitment of each Lender according to its
Applicable Percentage. All fees accrued until the effective date of any
termination of the Revolving Credit Facility shall be paid on the effective date
of such termination.
(b) Mandatory.
        (i) The aggregate Term A-1 Commitments shall be automatically and
permanently reduced to zero on the date of the Term A-1 Borrowing. The aggregate
Term A-2 Commitments shall be automatically and permanently reduced to zero on
the date of the Term A-2 Borrowing. The aggregate Term A-3 Commitments (other
than the Tranche A 2019 Incremental Term A-3 Commitments and the Tranche B 2019
Incremental Term A-3 Commitments) shall be automatically and permanently reduced
to zero on the date of the Term A-3 Borrowing.
        (ii) The aggregate Term B-1 Commitments shall be automatically and
permanently reduced to zero on the date of the Term B-1 Borrowing. The aggregate
Term B-2 Commitments shall be automatically and permanently reduced to zero on
the date of the Term B-2 Borrowing. The aggregate Term B-3 Commitments shall be
automatically and permanently reduced to zero on the date of the Term B-3
Borrowing.
        (iii) Application of Commitment Reductions; Payment of Fees. The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Sublimit, Swing Line Sublimit or the Revolving
Credit Commitment under this Section 2.06. Upon any reduction of the Revolving
Credit Facility, the appropriate Revolving Credit Commitment of each Revolving
Credit Lender having a commitment thereunder shall be reduced by such Lender’s
Applicable Revolving Credit Percentage of such reduction amount. All fees in
respect of the Revolving Credit Facility accrued until the effective date of any
termination of the Revolving Credit Facility shall be paid on the effective date
of such termination.
2.07 Repayment of Loans.
(a) Term A-3 Loans. The Company shall repay to the Term A-3 Lenders the
principal amount of all Term A-3 Loans (i) in equal quarterly payments in the
amount of 1.25% of the aggregate principal amount of such Term A-3 Loans
incurred (including through conversion of Term A-2 Loans) on the Fourth
Amendment Effective Date on September 30, 2018 and December 31, 2018, (ii) in
equal quarterly payments in the amount of 1.2820512821% of the aggregate
principal amount of the Term A-3 Loans outstanding as of the Tranche A Fifth
Amendment Effective Date (after giving effect to the Tranche A 2019 Incremental
Term A-3 Loans) commencing on March 31, 2019 and on the last day of each March,
June, September and December thereafter, through and including March 31, 2023
(unless the Tranche B Fifth Amendment Effective Date has occurred, in which case
through and including the
-90-



--------------------------------------------------------------------------------



Tranche B Fifth Amendment Effective Date), (iii) if the Tranche B Fifth
Amendment Effective Date has occurred, in equal quarterly payments in the amount
equal to the percentage set forth in clause (ii), as adjusted by the Company and
the Administrative Agent to ensure the fungibility of the Term A-3 Loans, of the
aggregate principal amount of the Term A-3 Loans outstanding as of the Tranche B
Fifth Amendment Effective Date (after giving effect to the Tranche B 2019
Incremental Term A-3 Loans) commencing on the last day of the first calendar
quarter ending after the Tranche B Fifth Amendment Effective Date and on the
last day of each March, June, September and December thereafter, through and
including March 31, 2023, and (iv) on the Maturity Date for the Term A-3
Facility, the remaining outstanding principal amount of all Term A-3 Loans (in
each case subject to the application of prepayments in accordance with Section
2.06).
(b) Term B-3 Loans. The Company shall repay to the Term B-3 Lenders the
principal amount of all Term B-3 Loans (i) in equal quarterly payments in the
amount of 0.25% of the aggregate principal amount of all Term B-3 Loans
outstanding as of the Sixth Amendment Effective Date commencing on June 30, 2019
and on the last day of each March, June, September and December thereafter,
through and including March 31, 2026, and (ii) on the Maturity Date for the Term
B-3 Facility, the remaining outstanding principal amount of all Term B-3 Loans
(in each case subject to the application of prepayments in accordance with
Section 2.06).
(c) Revolving Credit Loans. Each Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans outstanding to such Borrower on
such date.
(d) Swing Line Loans. The Company shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date for the Revolving Credit Facility.
(e) Incremental Term Loans; Refinancing Term Loans; Extended Term Loans. In the
event any Incremental Term Loans, Refinancing Term Loans, Extended Term Loans or
Extended Revolving Credit Loans are made, such Incremental Term Loans,
Refinancing Term Loans, Extended Term Loans or Extended Revolving Credit Loans,
as applicable, shall be repaid by the Company in the amounts and on the dates
set forth in the Additional Credit Extension Amendment with respect thereto and
on the applicable Maturity Date thereof.
2.08 Interest.
(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate for Eurocurrency Rate Loans; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate for Base Rate Loans; and (iii) each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for Base Rate Loans.
(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
-91-



--------------------------------------------------------------------------------



        (ii) If any amount (other than principal of any Loan) payable by any
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then, upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
        (iii) Upon the request of the Required Lenders, while any Event of
Default exists under, or immediately upon any Event of Default under Section
8.01(a) resulting from any failure to pay any principal of a Loan when due or
under Section 8.01(f), the Borrowers shall pay interest on the principal amount
of all outstanding Obligations hereunder at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
        (iv) Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.
(d) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto, on each date such Loan is prepaid or repaid and
at such other times as may be specified herein. Interest hereunder shall be due
and payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.
(e) For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.
2.09 Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:
(a) Commitment Fee. The Company shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee (a “Commitment Fee”) in Dollars
equal to the Applicable Rate for Commitment Fees times the actual daily amount
by which the Revolving Credit Facility exceeds the sum of (i) the Outstanding
Amount of Revolving Credit Loans and (ii) the Outstanding Amount of L/C
Obligations. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate for
Commitment Fees during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.
(b) Other Fees. (i) The Company shall pay to the Joint Lead Arrangers and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the
-92-



--------------------------------------------------------------------------------



times specified in the Fee Letter. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.
(ii) The Company shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year), or, in the case of
interest in respect of Revolving Credit Loans denominated in Alternative
Currencies as to which market practice differs from the foregoing, in accordance
with such market practice. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made shall, subject to Section
2.12(a), bear interest for one day. Each determination by the Administrative
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error. With respect to all non-LIBOR Quoted
Currencies, the calculation of the applicable interest rate shall be determined
in accordance with market practice.
(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Company
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, each Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article VIII. The
Borrowers’ obligations under this paragraph shall survive the termination of the
Revolving Credit Facility and the repayment of all other Obligations hereunder
for a period of thirty days after the date of delivery of the Company’s annual
audited financial statements that include the period during which termination
and repayment occurred.
2.11 Evidence of Debt.
(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
-93-



--------------------------------------------------------------------------------



Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender to a Borrower
made through the Administrative Agent, such Borrower shall execute and deliver
to such Lender (through the Administrative Agent) a Note or Notes, which shall
evidence such Lender’s Loans to such Borrower in addition to such accounts or
records. Each Lender may attach schedules to a Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.
(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
2.12 Payments Generally; Administrative Agent’s Clawback
.
(a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, any Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, such Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. The Administrative Agent will promptly distribute to each Lender
its Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 2:00 p.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by any Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.
(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Revolving Credit Borrowing of Eurocurrency Rate Loans (or,
in the case of any Revolving Credit Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Revolving Credit Borrowing) that such Lender will not
make available to the Administrative Agent such Lender’s share of such
-94-



--------------------------------------------------------------------------------



Revolving Credit Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Section 2.02 (or,
in the case of a Revolving Credit Borrowing of Base Rate Loans, that such Lender
has made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Revolving Credit Borrowing available to
the Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans or in the case of Alternative Currencies in accordance with such market
practice, in each case, as applicable. If such Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to such Borrower the
amount of such interest paid by such Borrower for such period. If such Lender
pays its share of the applicable Revolving Credit Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Revolving Credit Loan included in such Revolving Credit Borrowing. Any payment
by such Borrower shall be without prejudice to any claim such Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
        (ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if such Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.
A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.
(d) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
(e) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such
-95-



--------------------------------------------------------------------------------



date, and, except as provided in Section 2.15(a)(iv), no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 10.04(c).
(f) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.13 Sharing of Payments by Lenders. Subject in all cases to Section 10.08, if
any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:
(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii) the provisions of this Section 2.13 shall not be construed to apply to (x)
any payment made by a Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant.
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
2.14 Designated Borrowers.
(a) The Company may at any time, upon not less than 15 Business Days’ notice
from the Company to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), request that any
Material Subsidiary of the Company (other than a non-Wholly-Owned Subsidiary)
(an “Applicant Borrower”) become a Designated Borrower to receive Revolving
Credit Loans hereunder by delivering to the Administrative Agent (which shall
promptly deliver counterparts thereof to each Lender) a duly executed notice and
agreement in substantially the form of Exhibit K (a “Designated Borrower Request
and Assumption Agreement”). The parties hereto acknowledge and agree that prior
to any Applicant Borrower becoming entitled to utilize the credit facilities
provided for herein (i) the Administrative Agent and the Lenders that are to
provide
-96-



--------------------------------------------------------------------------------



Commitments and/or Loans in favor of an Applicant Borrower must each agree to
such Applicant Borrower becoming a Designated Borrower and, (ii) for any
Applicant Borrower, the Administrative Agent and the Lenders shall have received
(x) not more than 5 Business Days after the Company’s initial notice required
above, the documentation and other information that are required by regulatory
authorities under applicable “know-your-customer” rules and regulations,
including the USA PATRIOT Act and the Beneficial Ownership Regulation and (y)
such supporting resolutions, incumbency certificates, opinions of counsel and
other documents or information, in form, content and scope reasonably
satisfactory to the Administrative Agent, as may be required by the
Administrative Agent or the Required Revolving Credit Lenders in their
reasonable discretion, and Notes signed by such new Borrowers to the extent any
Lenders so require (the requirements set forth in the foregoing clauses (i) and
(ii), the “Designated Borrower Requirements”). If the Designated Borrower
Requirements are met, the Administrative Agent shall send a notice in
substantially the form of Exhibit L (a “Designated Borrower Notice”) to the
Company and the Revolving Credit Lenders specifying the effective date upon
which the Applicant Borrower shall constitute a Designated Borrower for purposes
hereof, whereupon each of the Lenders agrees to permit such Designated Borrower
to receive Revolving Credit Loans hereunder, on the terms and conditions set
forth herein, and each of the parties agrees that such Designated Borrower
otherwise shall be a Borrower for all purposes of this Agreement; provided that
no Loan Notice or Letter of Credit Application may be submitted by or on behalf
of such Designated Borrower until the date five Business Days after such
effective date unless the Administrative Agent otherwise consents.
(b) The Obligations of the Company and each Designated Borrower that is a
Domestic Subsidiary shall be joint and several in nature. The Obligations of all
Designated Borrowers that are Foreign Subsidiaries and of the Specified
Designated Borrower shall be several in nature.
(c) The Specified Designated Borrower, WEX International Holdings and each
Subsidiary of the Company that becomes a “Designated Borrower” pursuant to this
Section 2.14, hereby irrevocably appoints the Company as its agent for all
purposes relevant to this Agreement, each of the other Loan Documents and all
other documents and electronic platforms entered into in connection herewith,
including (i) the giving and receipt of notices, (ii) the execution and delivery
of all documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any Loans made by
the Lenders to any such Designated Borrower hereunder. Any acknowledgment,
consent, direction, certification or other action which might otherwise be valid
or effective only if given or taken by all Borrowers, or by each Borrower acting
singly, shall be valid and effective if given or taken only by the Company,
whether or not any such other Borrower joins therein. Any notice, demand,
consent, acknowledgement, direction, certification or other communication
delivered to the Company in accordance with the terms of this Agreement shall be
deemed to have been delivered to each Designated Borrower.
(d) The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Loans payable by such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Loans made to it, as of the effective date
of such termination. The Administrative Agent will promptly notify the Lenders
of any such termination of a Designated Borrower’s status.
(e) Any Lender may, with notice to the Administrative Agent and the Company,
fulfill its Commitment hereunder in respect of any Loans requested to be made by
such Lender to a Designated
-97-



--------------------------------------------------------------------------------



Borrower not organized under the laws of the United States or any State thereof,
by causing an Affiliate of such Lender to act for such Lender to make such Loans
to such Designated Borrower in the place and stead of such Lender; provided that
in no event shall the Lender’s exercise of such option increase the costs or
expenses or otherwise increase or change the obligations of the Borrowers under
this Agreement.
(f) The Company may not designate a Designated Borrower (other than the
Specified Designated Borrower) in any jurisdiction other than the United States
in which any Revolving Credit Lender is not legally permitted to make Credit
Extensions.
2.15 Defaulting Lenders.
(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Company may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Company, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or Swing Line Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrowers as a result of any judgment of
a court of competent jurisdiction obtained by the Borrowers against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or L/C Borrowings were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments,
-98-



--------------------------------------------------------------------------------



prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(i).
(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender that is a Revolving Credit
Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender that is a Revolving Credit Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Percentage” of the Revolving Credit
Facility of each such non-Defaulting Lender shall be computed without giving
effect to the Revolving Credit Commitment of that Defaulting Lender; provided
that, (i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists (provided that on any date thereafter during such period, to the extent
that such Default or Event of Default has been cured or waived, such
reallocation shall occur on such later date); and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Revolving Credit Commitment of that non-Defaulting Lender
minus (2) the aggregate Outstanding Amount of the Revolving Credit Loans of that
Lender. Subject to Section 10.26, no reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a non-Defaulting Lender as a result of such non-Defaulting Lender’s
increased exposure following such reallocation.
(b) Defaulting Lender Cure. If the Company, the Administrative Agent, Swing Line
Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Revolving Credit Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Credit
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
2.16 Designated Lenders. Each of the Administrative Agent, the L/C Issuer and
each Lender at its option may make any Credit Extension or otherwise perform its
obligations hereunder
-99-



--------------------------------------------------------------------------------



through any Lending Office (each, a “Designated Lender”); provided that any
exercise of such option shall not affect the obligation of such Borrower to
repay any Credit Extension in accordance with the terms of this Agreement. Any
Designated Lender shall be considered a Lender; provided that in the case of an
Affiliate or branch of a Lender, all provisions applicable to a Lender shall
apply to such Affiliate or branch of such Lender to the same extent as such
Lender.
2.17 Incremental Commitments.
(a) Company Request. After the Closing Date the Company may by written notice to
the Administrative Agent request (x) commitments (each, an “Incremental Term
Increase”) to increase the aggregate principal amount of any existing Term
Facility or to establish one or more new Term Facilities (each, an “Incremental
Term Facility”) and/or (y) commitments (each, an “Incremental Revolving
Increase”) to increase the Revolving Credit Commitments under any existing
Revolving Credit Facility or to establish one or more new revolving facilities
(each, an “Incremental Revolving Credit Facility” and, together with any
Incremental Term Increase, Incremental Term Facility and Incremental Revolving
Increase, the “Incremental Facilities”) not to exceed the Incremental Cap
available at the time any such Incremental Facility is funded or established, as
applicable, from one or more lenders willing to provide such Incremental
Facility in their sole discretion; provided that each new lender under an
Incremental Revolving Credit Facility or Incremental Revolving Increase shall be
subject to the approval of the Administrative Agent, the L/C Issuer and the
Swing Line Lender (which approvals shall not be unreasonably withheld,
conditioned or delayed) to the extent the same would be required for an
assignment under Section 10.06. Each such notice shall specify (i) the date
(each, an “Incremental Effective Date”) on which the Company proposes that the
Incremental Facility shall be effective, which shall be a date not less than 10
Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period approved by the Administrative
Agent) and (ii) the identity of each Eligible Assignee to whom the Borrower
proposes any portion of such Incremental Facility be allocated and the amounts
of such allocations; provided that any existing Lender approached to provide all
or a portion of the Incremental Facility may elect or decline, in its sole
discretion, to provide such Incremental Facility. Each Incremental Facility
shall be in an aggregate amount of $50,000,000 or any whole multiple of
$5,000,000 in excess thereof (provided that such amount may be less than
$50,000,000 if such amount represents all remaining availability under the
aggregate limit in respect of Incremental Facilities set forth in above).
(b) Conditions. Each Incremental Facility shall become effective as of the
Incremental Effective Date; provided that:
(i) each of the conditions set forth in Section 4.02 shall be satisfied;
provided that, in the case of Section 4.02(a), to the extent such Incremental
Facility is being incurred to fund a Permitted Acquisition, such condition shall
be limited to the Specified Representations;
(ii) as of the last day of the most recently ended Test Period, on a Pro Forma
Basis after giving effect to the incurrence of any Incremental Facility, any
acquisition or investment consummated in connection therewith and all other
appropriate pro forma adjustments (but (x) without netting any cash proceeds
from such incurrence and (y) treating any proposed Incremental Revolving Credit
Facility or proposed Incremental Revolving Increase as fully drawn), the Company
would be in compliance with Section 7.11; and
-100-



--------------------------------------------------------------------------------



(iii) the Company shall deliver or cause to be delivered officer’s certificates
and legal opinions of the type delivered on the Closing Date to the extent
reasonably requested by, and in form and substance reasonably satisfactory to,
the Administrative Agent.
(c) Terms of Incremental Facilities. The terms and provisions of the Incremental
Facilities shall be as follows:
(i) the terms and provisions of (x) Revolving Credit Loans made pursuant to an
Incremental Revolving Increase shall be identical to the Revolving Credit Loans
under the Revolving Credit Facility subject to such increase and (y) the Term
Loans made pursuant to an Incremental Term Increase shall be identical to the
Term Loans under the Term Facility subject to such increase, in each case, other
than with respect to upfront fees and customary arranger fees;
(ii) (x) maturity date of any Incremental Term A Facility shall be no earlier
than the maturity date for the Term A-3 Facility, (y) the maturity date of any
Incremental Term B Facility shall be no earlier than the maturity date for the
Term B-3 Facility and (z) the maturity date of any Incremental Revolving Credit
Facility shall be no earlier than the maturity date for the Revolving Credit
Facility;
(iii) the amortization schedule for each Incremental Term Facility shall be
determined by the Borrower and the Lenders of such Incremental Facility;
provided that (x) the Weighted Average Life to Maturity of any Incremental Term
A Facility shall be no shorter than the Weighted Average Life to Maturity of the
Term A-3 Facility and (y) the Weighted Average Life to Maturity of any
Incremental Term B Facility shall be no shorter than the Weighted Average Life
to Maturity of the Term B-3 Facility;
(iv) the Applicable Rate, interest margin, upfront fees and OID for each
Incremental Facility shall be determined by the Borrower and the Lenders of such
Incremental Facility; provided that in the event that the “yield” of any
Incremental Term B Facility after the Sixth Amendment Effective Date exceeds the
“yield” for the Term B-3 Facility on the Sixth Amendment Effective Date by more
than 50 basis points, then the Applicable Rate for the Term B-3 Facility shall
be increased to the extent necessary so that the “yield” for the Incremental
Term B Facility is not more than 50 basis points higher than the “yield” for the
Term B-3 Facility; provided, further, that in determining the “yield” applicable
to the Term B-3 Facility and the “yield” for the Incremental Term B Facility,
(x) interest margin, Eurocurrency Rate floor, Base Rate floor, OID or upfront
fees (which shall be deemed to constitute like amounts of OID) payable by the
Company for the account of the Lenders of the Term B-3 Facility in the primary
syndication thereof shall be included (with OID being equated to interest based
on an assumed four-year life to maturity) as part of the “yield” of the Term B-3
Facility, and interest margin, Eurocurrency Rate floor, Base Rate floor, OID or
upfront fees (which shall be deemed to constitute like amounts of OID) payable
by the Company for the account of the Lenders of the Incremental Term B Facility
in the primary syndication thereof shall be included (with OID being equated to
interest based on an assumed four-year life to maturity) as part of the “yield”
of the Incremental Term B Facility (y) customary arrangement, structuring,
underwriting, amendment or commitment fees payable to the Joint Lead Arrangers
(or their affiliates) in connection with the Term B-3 Facility or to one or more
arrangers (or their affiliates) of the Incremental Term B Facility shall be
excluded, and (z) if the Eurocurrency Rate or Base Rate floor for the
Incremental Term B Facility is greater than the Eurocurrency Rate or Base Rate
-101-



--------------------------------------------------------------------------------



floor, respectively, for the Term B-3 Facility, the difference between such
floor for the Incremental Term B Facility and the existing Term B-3 Facility
shall be equated to an increase in the “yield” for purposes of this clause (iv);
(v) each Incremental Facility shall be secured by a pari passu lien on the
Collateral securing the Facilities on terms and pursuant to documentation
reasonably satisfactory to the Administrative Agent;
(vi) any Incremental Revolving Credit Facility shall be on terms and pursuant to
documentation as determined by the Company and the lenders providing such
Incremental Revolving Credit Facility agree; provided that to the extent the
terms and documentation with respect to any Incremental Revolving Credit
Facility are not consistent with the existing Revolving Credit Facility (except
with respect to matters contemplated by clauses (ii) and (iv) above), the terms,
conditions and documentation of any such Incremental Revolving Credit Facility
shall be reasonably satisfactory to the Administrative Agent; and
(vii) any Incremental Term Facility shall be on terms and pursuant to
documentation as determined by the Company and the lenders providing such
Incremental Term Facility agree; provided that to the extent the terms and
documentation with respect to any Incremental Term Facility are not consistent
with the existing Term Loan Facilities (except with respect to matters
contemplated by clauses (ii), (iii) and (iv) above), the terms, conditions and
documentation of any such Incremental Term Facility shall be reasonably
satisfactory to the Administrative Agent.
(d) Additional Credit Extension Amendment. The Incremental Facilities shall be
documented by an Additional Credit Extension Amendment executed by the Persons
providing the Incremental Facilities (and the other Persons specified in the
definition of Additional Credit Extension Amendment but no other existing
Lender), and the Additional Credit Extension Amendment may provide for such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Company, to effect the provisions of this Section 2.17.
(e) Adjustment of Revolving Credit Loans. In the case of an Incremental
Revolving Increase, then each Revolving Credit Lender that is acquiring a
Revolving Credit Commitment thereunder on the Incremental Effective Date shall
make a Revolving Credit Loan, the proceeds of which will be used to prepay
Revolving Credit Loans of the other Revolving Credit Lenders immediately prior
to such Incremental Effective Date, so that, after giving effect thereto, the
Revolving Credit Loans outstanding are held by the Revolving Credit Lenders pro
rata based on their Revolving Credit Commitments after giving effect to such
Incremental Effective Date. If there is a new borrowing of Revolving Credit
Loans on such Incremental Effective Date, the Revolving Credit Lenders after
giving effect to such Incremental Effective Date shall make such Revolving
Credit Loans in accordance with Section 2.01(g).
(f) Making of New Term Loans. On any Incremental Effective Date on which new
Commitments for Term Loans are effective, subject to the satisfaction of the
foregoing terms and conditions, each Lender of such new Commitment shall make a
Term Loan to the Company in an amount equal to its new Commitment.
(g) Equal and Ratable Benefit. The Loans and Commitments established pursuant to
this Section 2.17 shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing,
-102-



--------------------------------------------------------------------------------



benefit equally and ratably from the Guaranties and security interests created
by the Collateral Documents. The Loan Parties shall take any actions reasonably
required by the Administrative Agent to ensure and/or demonstrate that the Lien
and security interests granted by the Collateral Documents continue to be
perfected under the UCC or otherwise after giving effect to the establishment of
any such Class of Loans or any such new Commitments.
(h) This Section 2.17 shall supersede any provisions in Section 2.12 or Section
10.01 to the contrary.
2.18 Refinancing Facilities.
(a) At any time after the Closing Date, the Company may obtain Credit Agreement
Refinancing Indebtedness in respect of (i) all or any portion of any Class of
Term Loans then outstanding under this Agreement (which for purposes of this
clause (i) will be deemed to include any then outstanding Term Loans established
pursuant to an Additional Credit Extension Amendment) or (ii) all or any portion
of the Revolving Credit Loans (or unused Revolving Credit Commitments) under
this Agreement (which for purposes of this clause (ii) will be deemed to include
any then outstanding Revolving Credit Loans or Revolving Credit Commitments
established pursuant to an Additional Credit Extension Amendment), in the form
of (x) other Term Loans (“Refinancing Term Loans”) or (y) other Revolving Credit
Loans (“Refinancing Revolving Credit Loans”) or other Revolving Credit
Commitments (“Refinancing Revolving Credit Commitments”), as the case may be, in
each case pursuant to an Additional Credit Extension Amendment; provided that
the Net Cash Proceeds of such Credit Agreement Refinancing Indebtedness shall be
applied, substantially concurrently with the incurrence thereof, to the
prepayment of outstanding Term Loans or reduction of Revolving Credit
Commitments being so Refinanced, as the case may be. The effectiveness of any
Additional Credit Extension Amendment establishing Credit Agreement Refinancing
Indebtedness shall be subject to the satisfaction on the date thereof of each of
the conditions set forth in Section 4.02 and, to the extent reasonably requested
by the Administrative Agent, receipt by the Administrative Agent of legal
opinions, board resolutions, officers’ certificates and/or reaffirmation
agreements consistent with those delivered on the Closing Date under Section
4.01 (other than changes to such legal opinions resulting from a change in law,
change in fact or change to counsel’s form of opinion reasonably satisfactory to
the Administrative Agent). Any Credit Agreement Refinancing Indebtedness
incurred under this Section 2.18 shall be in an aggregate principal amount that
is not less than $10,000,000 and an integral multiple of $1,000,000 in excess
thereof (in each case unless the Company and the Administrative Agent otherwise
agree). Any Additional Credit Extension Amendment establishing Credit Agreement
Refinancing Indebtedness may provide for the issuance of letters of credit or
the provision of swing line loans pursuant to any Revolving Credit Commitments
of Credit Agreement Refinancing Indebtedness established thereby, in each case
on terms substantially equivalent to the terms applicable to Letters of Credit
and Swing Line Loans under the Revolving Credit Commitments; provided that no
L/C Issuer or Swing Line Lender shall be required to act as “L/C issuer” or
“swing line lender” under any such Additional Credit Extension Amendment without
its written consent. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Additional Credit Extension Amendment. Each of
the parties hereto hereby agrees that, upon the effectiveness of any Additional
Credit Extension Amendment establishing Credit Agreement Refinancing
Indebtedness, this Agreement shall be deemed amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto (including any amendments
necessary to treat the Loans and Commitments subject thereto as Term Loans,
Revolving Credit Loans, Revolving Credit Commitments and/or Term Commitments).
Any Additional Credit Extension Amendment establishing Credit Agreement
Refinancing Indebtedness may, without the consent of any other Lenders,
-103-



--------------------------------------------------------------------------------



effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Company, to effect the provisions of this Section 2.18.
(b) This Section 2.18 shall supersede any provisions in Section 2.12 or Section
10.01 to the contrary.
2.19 Amend and Extend Transactions

(a) The Company may, by written notice to the Administrative Agent from time to
time, request an extension (each, an “Extension”) of the maturity date of any
Loans and Commitments to the extended maturity date specified in such notice.
Such notice shall (i) set forth the amount of the applicable Class of Revolving
Credit Commitments and/or Term Loans that will be subject to the Extension
(which shall be in a minimum amount of $100,000,000), (ii) set forth the date on
which such Extension is requested to become effective (which shall be not less
than ten (10) Business Days nor more than sixty (60) days after the date of such
Extension notice (or such longer or shorter periods as the Administrative Agent
shall agree in its sole discretion)) and (iii) identify the relevant Class of
Revolving Credit Commitments and/or Term Loans to which such Extension relates.
Each Lender of the applicable Class of Revolving Credit Commitments and/or Term
Loans shall be offered (an “Extension Offer”) an opportunity to participate in
such Extension on a pro rata basis and on the same terms and conditions as each
other Lender of such Class of Revolving Credit Commitments and/or Term Loans
pursuant to procedures established by, or reasonably acceptable to, the
Administrative Agent and the Company. If the aggregate principal amount of
Revolving Credit Commitments or Term Loans in respect of which Lenders shall
have accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Revolving Credit Commitments or Term Loans, as applicable,
subject to the Extension Offer as set forth in the Extension notice, then the
Revolving Credit Commitments or Term Loans, as applicable, of Lenders of the
applicable Revolving Credit Commitments and/or Term Loans shall be extended
ratably up to such maximum amount based on the respective principal amounts with
respect to which such Lenders have accepted such Extension Offer.
(b) The following shall be conditions precedent to the effectiveness of any
Extension: (i) the conditions set forth in Sections 4.01(a) and (b) shall be
satisfied (as if the references therein to Credit Extension were replaced with
Extension), (ii) the L/C Issuer and the Swing Line Lender shall have consented
to any Extension of the Revolving Credit Commitments, to the extent that such
Extension provides for the issuance or extension of Letters of Credit or making
of Swing Line Loans at any time during the extended period and (iii) the terms
of such Extended Revolving Credit Commitments and Extended Term Loans shall
comply with paragraph (c) of this Section 2.19.
(c) The terms of each Extension shall be determined by the Company and the
applicable extending Lenders and set forth in an Additional Credit Extension
Amendment; provided that (i) the final maturity date of any Extended Revolving
Credit Commitment or Extended Term Loan shall be no earlier than the Maturity
Date of the Revolving Credit Facility or the Maturity Date of the applicable
Term Loans, respectively, (ii)(A) there shall be no scheduled amortization of
the loans or reductions of commitments under any Extended Revolving Credit
Commitments and (B) the Weighted Average Life to Maturity of the Extended Term
Loans shall be no shorter than the remaining Weighted Average Life to Maturity
of the existing Term Loans, (iii) the Extended Revolving Credit Loans and the
Extended Term Loans will rank pari passu in right of payment and with respect to
security with the existing Revolving
-104-



--------------------------------------------------------------------------------



Credit Loans and the existing Term Loans and the borrower and the guarantors of
the Extended Revolving Credit Commitments or Extended Term Loans, as applicable,
shall be the same as the Loan Parties with respect to the existing Revolving
Credit Loans or Term Loans, as applicable, (iv) the interest rate margin, rate
floors, fees, OID and premium applicable to any Extended Revolving Credit
Commitment (and the Extended Revolving Credit Loans thereunder) and Extended
Term Loans shall be determined by the Company and the applicable extending
Lenders, (v)(A) the Extended Term Loans may participate on a pro rata or less
than pro rata (but not greater than pro rata) basis in voluntary or mandatory
prepayments with the other Term Loans of the Class being extended and (B)
borrowing and prepayment of Extended Revolving Credit Loans, or reductions of
Extended Revolving Credit Commitments, and participation in Letters of Credit
and Swing Line Loans, shall be on a pro rata basis with the other Revolving
Credit Loans or Revolving Credit Commitments of the Class being extended (other
than upon the maturity of the non-extended Revolving Credit Loans and Revolving
Credit Commitments) and (vi) the terms of the Extended Revolving Credit
Commitments or Extended Term Loans, as applicable, shall be substantially
identical to the terms set forth herein with respect to the applicable Class
being extended (except as set forth in clauses (i) through (v) above).
(d) In connection with any Extension, the Company, the Administrative Agent and
each applicable extending Lender shall execute and deliver to the Administrative
Agent an Additional Credit Extension Amendment and such other documentation as
the Administrative Agent shall reasonably specify to evidence the Extension. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Extension. Any Additional Credit Extension Amendment may, without the
consent of any other Lender, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Company, to implement the terms of
any such Extension, including any amendments necessary to establish Extended
Revolving Credit Commitments or Extended Term Loans as a new Class or tranche of
Revolving Credit Commitments or Term Loans, as applicable, and such other
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Company in connection with the
establishment of such new Class or tranche (including to preserve the pro rata
treatment of the extended and non-extended Classes or tranches and to provide
for the reallocation of Total Revolving Credit Outstandings upon the expiration
or termination of the commitments under any Class or tranche), in each case on
terms consistent with this Section 2.19.
(e) This Section 2.19 shall supersede any provision in Section 2.12 or Section
10.01 to the contrary.
ARTICLE IIITAXES, YIELD PROTECTION AND ILLEGALITY
3.01 Taxes.
(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or the
Company) require the deduction or withholding of any Tax from any such payment
by the Administrative Agent, a Borrower or other applicable withholding agent,
then the applicable withholding agent shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.
-105-



--------------------------------------------------------------------------------



        (ii) If any Borrower, the Administrative Agent or other applicable
withholding agent shall be required by the Code to withhold or deduct any Taxes,
including both United States Federal backup withholding and withholding taxes,
from any payment, then (A) the applicable withholding agent shall withhold or
make such deductions as are determined by the withholding agent to be required
based upon the information and documentation it has received pursuant to
subsection (e) below, (B) the applicable withholding agent shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Borrower shall be increased as necessary so that after any required
withholding or the making of all required deductions for Indemnified Taxes
(including deductions for Indemnified Taxes applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
        (iii) If any Borrower, the Administrative Agent or other applicable
withholding agent shall be required by any applicable Laws other than the Code
to withhold or deduct any Taxes from any payment, then (A) such withholding
agent, as required by such Laws, shall withhold or make such deductions as are
determined by it to be required based upon the information and documentation it
has received pursuant to subsection (e) below, (B) such withholding agent, to
the extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Borrower shall be increased
as necessary so that after any required withholding or the making of all
required deductions for Indemnified Taxes (including deductions for Indemnified
Taxes applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.
(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Borrowers shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c) Tax Indemnifications. (i) Each of the Borrowers shall, and does hereby
indemnify each Recipient, and shall make payment in respect thereof within 10
days after written demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. If a Borrower determines in its reasonable judgment that
a reasonable basis exists for contesting an Indemnified Tax or Other Tax, the
Administrative Agent, any Lender, or the L/C Issuer, as the case may be, shall
reasonably cooperate with such Borrower in challenging such Indemnified Tax or
Other Tax. A reasonably detailed certificate as to the amount of such payment or
liability delivered to the Company by a Lender or the L/C Issuer (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error. Each of the Borrowers shall, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after written demand therefor, for any amount that a Lender or the L/C Issuer
for any reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below. Any such claim against a Borrower must be
made within 90 days of the payment to which such claim relates.
-106-



--------------------------------------------------------------------------------



        (ii) Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of such Borrower to do
so), (y) the Administrative Agent and the Borrowers, as applicable, against any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Borrowers, as applicable, against any Excluded
Taxes attributable to such Lender or the L/C Issuer, in each case, that are
payable or paid by the Administrative Agent or a Borrower in connection with any
Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
(d) Evidence of Payments. Upon request by a Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by any Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, such Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.
(e) Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Company and the Administrative
Agent, at the time or times prescribed by applicable Laws or when reasonably
requested by the Company or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law or the taxing
authorities of a jurisdiction pursuant to such applicable law or reasonably
requested by the Company or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Company or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation either (A) set forth in Sections
3.01(e)(ii)(A), (B) and (D) below or (B) required by applicable law other than
the Code or the taxing authorities of the jurisdiction pursuant to such
applicable law to comply with the requirements for exemption or reduction of
withholding tax in that jurisdiction) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.
        (ii) Without limiting the generality of the foregoing, in the event that
a Borrower is a U.S. Person,
(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this
-107-



--------------------------------------------------------------------------------



Agreement (and from time to time thereafter upon the reasonable request of the
Company or the Administrative Agent), executed originals of IRS Form W 9
certifying that such Lender is exempt from U.S. federal backup withholding tax;
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company on behalf of such Borrower
or the Administrative Agent), whichever of the following is applicable:
        (I) in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
        (II) executed originals of IRS Form W-8ECI;
        (III) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit M-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Company within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or
        (IV) to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit M-2 or Exhibit M-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit M-4 on behalf of each such direct and
indirect partner;
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and
-108-



--------------------------------------------------------------------------------



(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
        (iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.
        (iv) A Treaty Lender and a Designated Borrower that is resident in the
United Kingdom for tax purposes or any Designated Borrower or Foreign Subsidiary
Guarantor that is making payments of interest which arise in the United Kingdom
shall cooperate in completing any procedural formalities necessary for the
Designated Borrower or the Foreign Subsidiary Guarantor, as the case may be, to
obtain authorization to make payments to the Treaty Lender with respect to a
Loan to the Designated Borrower or with respect to a Foreign Subsidiary
Guarantor without or with a reduction of withholding Tax. Without limiting the
generality of the foregoing, in the event that a Designated Borrower is resident
in the United Kingdom for tax purposes:
(A) any Treaty Lender that holds a passport under the UK HM Revenue & Customs DT
Treaty Passport Scheme, and which wishes that scheme to apply to this Agreement,
shall notify its scheme reference number and its jurisdiction of tax residence
to such Designated Borrower and the Administrative Agent within 30 days of such
Designated Borrower becoming a Designated Borrower hereunder, if the Treaty
Lender is a Lender as of such date, and in the Assignment and Assumption, if the
Treaty Lender becomes a Lender after such date;
(B) if a Lender has notified its scheme reference number and its jurisdiction of
tax residence in accordance with Section 3.01(e)(iv)(A), the relevant Designated
Borrower shall file a duly completed Form DTTP2 to HM Revenue & Customs within
30 days of such notification and deliver a copy of the completed Form DTTP2 to
the relevant Lender and Administrative Agent; provided that the failure by such
Designated Borrower to file the form DTTP2 with regard to a particular Lender
shall not negate such Designated Borrower’s obligations with regard to the UK
tax gross up/indemnity provisions contained in this Agreement;
(C) if a Lender has not notified its scheme reference number and jurisdiction of
tax residence in accordance with Section 3.01(e)(iv)(A), no Designated Borrower
shall make any filing or notification relating to the UK HMRC DT Treaty Passport
Scheme in respect of that Lender or its participation in any Loan unless the
Lender otherwise agrees;
-109-



--------------------------------------------------------------------------------



(D) such Designated Borrower shall cooperate with the Lender in completing any
additional procedural formalities necessary for that Designated Borrower to
obtain authorisation to make that payment without or with a reduction of
withholding Tax; and
(E) Each Treaty Lender shall provide new details (or successor details) to the
Designated Borrower and Administrative Agent upon the expiration or obsolescence
of any previously delivered details.
(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund or credit of any Taxes as to which it has been
indemnified by any Borrower or with respect to which any Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by a Borrower under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund or credit), provided that each Borrower, upon the request
of the Recipient, agrees to repay the amount paid over to such Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to such Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Borrower or any other Person.
(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Revolving Credit Commitments and the repayment, satisfaction or discharge of
all other Obligations.
3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurocurrency Rate (whether denominated in
Dollars or an Alternative Currency) or to determine or charge interest rates
based upon the Eurocurrency Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars or any Alternative Currency in the applicable
interbank market, then, on notice thereof by such Lender to the Company through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars or Canadian Dollars, to convert Base Rate
Loans to Eurocurrency Rate Loans, shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurocurrency Rate
component of the Base Rate, the interest rate on which Base Rate Loans of
-110-



--------------------------------------------------------------------------------



such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Company that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrowers shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable
and such Loans are denominated in Canadian Dollars or Dollars, convert all such
Eurocurrency Rate Loans of such Lender to Base Rate Loans (the interest rate on
which the Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.
3.03 Inability to Determine Rates.
(a) If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan,
(B) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Dollars or an Alternative Currency) or in
connection with an existing or proposed Base Rate Loan or (C) a fundamental
change has occurred in the foreign exchange or interbank markets with respect to
such Alternative Currency (including, without limitation, changes in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls) which makes the funding or maintaining of Loans in
such Alternative Currency impractical for the Appropriate Lenders (in each case
with respect to clause (i), “Impacted Loans”), or (ii) the Administrative Agent
or the Appropriate Lenders determine that for any reason Eurocurrency Rate for
any requested Interest Period with respect to a proposed Eurocurrency Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Appropriate Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in Dollars in the
amount specified therein.
(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section 3.03, the
Administrative Agent in consultation with the Borrower
-111-



--------------------------------------------------------------------------------



and the Appropriate Lenders, may establish an alternative interest rate for the
Impacted Loans, in which case, such alternative rate of interest shall apply
with respect to the Impacted Loans until (1) the Administrative Agent revokes
the notice delivered with respect to the Impacted Loans under clause (a)(i) of
this Section 3.03, (2) the Administrative Agent or the Appropriate Lenders
notify the Administrative Agent and the Borrower that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the Impacted Loans, or (3) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.
(c) Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
the Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:
(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period because the LIBOR Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary; or
(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or
(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein)(or other LIBOR
Quoted Currency), giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such alternative benchmarks (any such proposed rate, a “LIBOR Successor Rate”),
together with any proposed LIBOR Successor Rate Conforming Changes and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans denominated in a LIBOR Quoted Currency shall be
suspended, (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods), and (y) the Eurocurrency Rate component shall no longer be utilized in
determining the Base Rate. Upon receipt of such notice, the
-112-



--------------------------------------------------------------------------------



Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in a LIBOR Quoted Currency
(to the extent of the affected Eurocurrency Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
committed borrowing of Base Rate Loans (subject to the foregoing clause (y)) in
the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.
(a) Increased Costs Generally. If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;
(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of “Excluded Taxes”
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Company will
pay (or cause the applicable Designated Borrower to pay) to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered; provided that no Lender or the
L/C Issuer shall be entitled to demand compensation under this clause (a) if it
is not the general policy or practice of such Lender or the L/C Issuer, as the
case may be, to demand it in similar circumstances under comparable provisions
of other credit agreements (it being understood that this provision shall not be
construed to obligate any Lender or L/C Issuer to make available any information
that, in its sole discretion, it deems confidential).
(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which
-113-



--------------------------------------------------------------------------------



such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Company will pay (or cause the applicable
Designated Borrower to pay) to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.
(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section 3.04 and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Designated Borrower to pay) such Lender or the L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.
(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section 3.04 for any increased costs incurred or reductions suffered more
than nine months prior to the date that such Lender or the L/C Issuer, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
(e) Additional Reserve Requirements. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent
demonstrable error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans (other than to
the extent required to be reimbursed pursuant to the foregoing clause (i)), such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent
demonstrable error), which in each case shall be due and payable on each date on
which interest is payable on such Loan, provided the Company shall have received
at least 10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest or costs from such Lender. If a Lender fails to give notice
10 days prior to the relevant Interest Payment Date, such additional interest or
costs shall be due and payable 10 days from receipt of such notice.
3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Designated Borrower to compensate) such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:
-114-



--------------------------------------------------------------------------------



(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower;
(c) any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or
(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 10.13;
excluding any loss of anticipated profits, but including any foreign exchange
losses and any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan, from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract. The Company shall also pay (or cause the applicable
Designated Borrower to pay) any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.
3.06 Mitigation Obligations; Replacement of Lenders.
(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then at the
request of the Company such Lender or the L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate
amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be. The Company hereby agrees to pay (or cause the applicable Designated
Borrower to pay) all reasonable costs and expenses incurred by any Lender or the
L/C Issuer in connection with any such designation or assignment.
(b) Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if any Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01, and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Company may replace such Lender in accordance with Section 10.13.
-115-



--------------------------------------------------------------------------------



3.07 Survival. All obligations of the Borrowers under this Article III shall
survive termination of the Revolving Credit Facility, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
3.08 Obligations Under Article III. The obligations under this Article III of
each Borrower that is a Domestic Subsidiary shall be joint and several in
nature. The obligations under this Article III of all Designated Borrowers that
are Foreign Subsidiaries and of the Specified Designated Borrower shall be
several in nature.
ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01 Conditions of Initial Credit Extension
. The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:
(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies or pdf copies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:
        (i) executed counterparts of (A) this Agreement, (B) the Company
Guaranty, (C) the Domestic Subsidiary Guaranty and (D) Foreign Subsidiary
Guaranties from each Foreign Subsidiary Guarantor set forth on Schedule
4.01(a)(i), each sufficient in number for distribution to the Administrative
Agent, each Lender and the Company;
        (ii) Notes executed by the Company in favor of each Lender requesting
Notes;
        (iii) executed counterparts of (A) the U.S. Security Agreement and (B)
except as provided on Schedule 6.16, each other Foreign Subsidiary Pledge
Document, in each case of clauses (A) and (B), sufficient in number for
distribution to the Administrative Agent, each Lender and the Company, together
with:
(A) certificates and instruments representing (I) the certificated Equity
Interests of Domestic Subsidiaries that are Material Subsidiaries required to be
delivered thereunder, accompanied by undated stock powers executed in blank, as
applicable (except, in the case of EFS and its subsidiaries, where the Borrower
is unable to deliver such certificated Equity Interests after using commercially
reasonable efforts to do so, in which case such certificated Equity Interests
shall be delivered as promptly as practicable following the Closing Date), and
(II) except as described on Schedule 6.16, any other certificated Equity
Interests, debt securities and promissory notes required to be delivered
thereunder, accompanied by undated stock powers or instruments of transfer
executed in blank, as applicable
(B) proper financing statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent
-116-



--------------------------------------------------------------------------------



may deem necessary or desirable in order to perfect the Liens created under the
U.S. Security Agreement, covering the Collateral described in the U.S. Security
Agreement;
(C) copies of UCC, United States Patent and Trademark Office and United States
Copyright Office, tax and judgment lien searches in United States search
locations, copies of the charges register (if any) from Companies House in the
United Kingdom for all Loan Parties incorporated in the United Kingdom, lien
searches at the greffe of the competent commercial court in France for all Loan
Parties incorporated in France, and lien searches from the Personal Property
Securities Register in Australia for all Loan Parties incorporated in Australia
and the Company, each of a recent date listing all effective financing
statements, lien notices or comparable documents (together with copies of such
financing statements and documents) that name any Loan Party as debtor and that
are filed in those state and county jurisdictions in which any Loan Party is
organized or maintains its principal place of business and such other searches
that the Administrative Agent reasonably requests, none of which encumber the
Collateral covered by the Collateral Documents (other than Liens permitted
pursuant to Section 7.01); and
(D) a Perfection Certificate, in substantially the form of Exhibit J, duly
executed by each Domestic Loan Party;
        (iv) a Copyright Security Agreement, Patent Security Agreement and
Trademark Security Agreement (as each such term is defined in the U.S. Security
Agreement and to the extent applicable) (together with each other intellectual
property security agreement delivered pursuant to Section 6.13, in each case as
amended, the “U.S. IP Security Agreements”), duly executed by each applicable
Domestic Loan Party, together with evidence that all action that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created under the U.S. IP Security Agreements has been taken;
        (v) a Solvency Certificate executed by the chief financial officer of
the Company;
        (vi)  (A) The Historical Financial Statements and (B) the Pro Forma
Financial Statements;
        (vii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;
        (viii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing in such Loan
Party’s jurisdiction of incorporation, organization or formation;
        (ix) favorable opinions of (A) Wilmer Cutler Pickering Hale and Dorr,
LLP, counsel to the Loan Parties, and in-house counsel to the Company and (B)
each local
-117-



--------------------------------------------------------------------------------



counsel listed on Schedule 4.01(a)(x), as to such matters concerning the Loan
Parties and the Loan Documents as the Administrative Agent may reasonably
request; and
        (x) a certificate signed by a Responsible Officer of the Company
certifying that the conditions specified in Section 4.01(f) have been satisfied.
(b) All accrued fees and expenses of the Administrative Agent and the Joint Lead
Arrangers required to be paid on or before the Closing Date pursuant to the
Commitment Letter and the Fee Letter shall or substantially concurrently with
the initial Credit Extension have been paid, including all fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced prior to or on
the Closing Date.
(c) The EFS Acquisition shall have been, or shall substantially concurrently
with the funding of the Facilities be, consummated (including the Equity
Issuance) in all material respects in accordance with the terms of the
Acquisition Agreement and shall not have been altered, amended or otherwise
changed or supplemented or any provision waived or consented to (including any
change in the purchase price) in any manner that is materially adverse to the
interests of the Lenders or the Joint Lead Arrangers without the prior written
consent (not to be unreasonably withheld, delayed or conditioned) of the Joint
Lead Arrangers (it being understood that (x) any reduction of the purchase price
in respect of the EFS Acquisition will not be materially adverse to the Lenders
and the Joint Lead Arrangers, so long as such reduction shall be applied to
reduce the amount of commitments in respect of the Term A-1 Facility and Term
B-1 Facility on a pro rata basis, and (y) any increase in the purchase price in
respect of the EFS Acquisition will not be deemed to be materially adverse to
the interests of the Lenders or the Joint Lead Arrangers to the extent that cash
on hand (other than as a result of borrowings under the Revolving Credit
Facility) is used to fund any such increase).
(d) The Refinancing shall have been or shall substantially concurrently with the
initial Credit Extension on the Closing Date be consummated, and the
Administrative Agent shall have received, or substantially concurrently with the
initial Credit Extensions on the Closing Date shall receive, (i) UCC-3
termination statements or other evidence of termination with respect to all
Liens securing each of the Existing Credit Agreement and the Existing Mustang
Credit Agreements, including but not limited to documental evidence under the
applicable jurisdiction of the cancellation of any such Lien and (ii) a
customary “payoff letter” for each of the Existing Credit Agreement and the
Existing Mustang Credit Agreements.
(e) Each Loan Party shall have provided the documentation and other information
to the Administrative Agents that are required by regulatory authorities under
applicable “know-your-customer” rules and regulations, including the USA PATRIOT
Act, at least 3 business days prior to the Closing Date to the extent such
information has been requested at least 10 days prior to the Closing Date.
(f) The Acquisition Agreement Representations shall be true and correct in all
material respects, but only to the extent the failure of any Acquisition
Agreement Representation to be true and correct in all material respects gives
the Company the right to terminate its obligations under the Acquisition
Agreement, or to decline to consummate the EFS Acquisition pursuant to the
Acquisition Agreement, and the Specified Representations shall be true and
correct in all material respects.
-118-



--------------------------------------------------------------------------------



(g) Except as set forth in the Company Disclosure Letter (as defined in the
Acquisition Agreement) in connection with the Acquisition Agreement, during the
period from December 31, 2014 to October 18, 2015, there shall not have occurred
a Company Material Adverse Effect (as defined in the Acquisition Agreement as in
effect on October 18, 2015). Since the date of the Acquisition Agreement, there
shall not have occurred a Company Material Adverse Effect (as defined in the
Acquisition Agreement as in effect on October 18, 2015).
Without limiting the generality of the provisions of Section 9.03(e), for
purposes of determining compliance with the conditions specified in this Section
4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
4.02 Conditions to All Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurocurrency Rate
Loans) is subject to the following conditions precedent:
(a) Except for Credit Extensions on the Closing Date and subject to the
limitations in Section 2.17(b)(i), and in the final paragraph of this Section
4.02, the representations and warranties of (i) the Borrowers contained in
Article V and (ii) each Loan Party contained in each other Loan Document or in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct (or true and correct in all material respects, in the
case of any such representation or warranty that is not qualified as to
materiality) on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct (or true and correct in all
material respects, in the case of any such representation or warranty that is
not qualified as to materiality) as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.
(b) Except for Credit Extensions on the Closing Date and subject to the
limitations in Section 2.17(b)(i), and in the final paragraph of this Section
4.02, no Default or Event of Default shall exist, or would result from such
proposed Credit Extension or the application of the proceeds thereof.
(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
(d) If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.14 to the designation of such Borrower as a Designated Borrower shall
have been met to the satisfaction of the Administrative Agent.
(e) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable
-119-



--------------------------------------------------------------------------------



opinion of the Administrative Agent, the Required Revolving Credit Lenders (in
the case of any Loans to be denominated in an Alternative Currency) or the L/C
Issuer (in the case of any Letter of Credit to be denominated in an Alternative
Currency) would make it impracticable for such Credit Extension to be
denominated in the relevant Alternative Currency.
(f) In the case of a Credit Extension prior to the earlier of (x) the
consummation the eNett/Optal Acquisition (but, for the avoidance of doubt, not
any Credit Extension for the purpose of consummating the eNett/Optal
Acquisition) and (y) the termination of the Summit Commitment Letter, after
giving effect to such Credit Extension, the Revolving Credit Facility
Availability, on a Pro Forma Basis, shall be at least equal to the Minimum
Availability Amount less the amount of unrestricted cash and Cash Equivalents
denominated in Dollars or other lawful currencies (provided that such other
currencies are readily convertible to, and deliverable in, Dollars and as to
which a Dollar Equivalent may be readily calculated) held by the Company and its
Subsidiaries (other than the Bank Regulated Subsidiaries) as of such date.
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Company shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
Notwithstanding any other provision of this Section 4.02, solely in the case of
a Revolving Credit Borrowing of up to the Minimum Availability Amount for the
purpose of consummating the eNett/Optal Acquisition, (i) the representations and
warranties set forth in Section 4.02(a) shall be limited to the Specified
Representations and the Acquisition Agreement Representations (each as defined
in the Summit Commitment Letter), and (ii) the condition set forth in Section
4.02(b) shall be limited to no Event of Default under Sections 8.01(a) or (f).
4.03 Conditions to Credit Extension to Specified Designated Borrower. The
obligation of each Lender to make its initial Credit Extension to the Specified
Designated Borrower is subject to the satisfaction of the following conditions
precedent in the reasonable determination of the Administrative Agent, and to
the Administrative Agent’s notification to the Company (which shall not be
unreasonably withheld or delayed) that such conditions precedent have been
satisfied:
(a) Each of the conditions set forth in Section 4.02 shall have been satisfied.
(b) The Administrative Agent shall have received the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
Specified Designated Borrower, each in form and substance reasonably
satisfactory to the Administrative Agent and the Required Revolving Credit
Lenders:
        (i) All documents that would be required to be delivered by the
Specified Designated Borrower, the Loan Parties and other Subsidiaries under
Section 2.14 and Section 6.13 if the Specified Designated Borrower had become a
Designated Borrower on the first day following the Closing Date; and
        (ii) Notes executed by the Specified Designated Borrower in favor of
each Lender requesting such Notes.
-120-



--------------------------------------------------------------------------------



ARTICLE V REPRESENTATIONS AND WARRANTIES
Each Borrower represents and warrants to the Administrative Agent and the
Lenders on the date of each Credit Extension that:
5.01 Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except (I) in
connection with Fundamental Changes or Dispositions made in accordance with
Sections 7.04 or 7.05, and (II) in each case referred to in clause (a) (with
respect to Immaterial Subsidiaries only), (b)(i) or (c), to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party and the Specified Designated Borrower of each Loan Document to
which such Person is party have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person’s Organization Documents; (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under, or require
any payment to be made under (i) any Contractual Obligation to which such Person
is a party or affecting such Person or the properties of such Person or any of
its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law in any manner that is materially
adverse to the Company and its Subsidiaries, except, in each case referred to
(x) in clause (b)(i), or (y) to the extent relating to any order, injunction,
writ or decree of any Governmental Authority not specifically relating to such
Person or its property, in clause (b)(ii), to the extent that the same could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.
5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person (except as has been or will be taken
in connection with, and prior to, the execution and delivery of each such
document) is necessary or required in connection with the (a) execution,
delivery or performance by, or enforcement against, any Loan Party or the
Specified Designated Borrower of this Agreement or any other Loan Document, (b)
the grant by any Loan Party of the Liens granted by it pursuant to the Foreign
Subsidiary Pledge Documents or, (c) other than filings and registrations as have
been made (or, in jurisdictions in which it is not customary to make such
filings or registrations until after the delivery of the applicable security
documentation, will be made promptly after the entry into the applicable Foreign
Subsidiary Pledge Documents), the perfection or maintenance of the Liens created
under the Foreign Subsidiary Pledge Documents (including the first priority
nature thereof).
5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party and the Specified Designated Borrower that is party thereto. This
Agreement constitutes, and each other
-121-



--------------------------------------------------------------------------------



Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party or the Specified Designated Borrower, as
applicable, enforceable against each Loan Party or the Specified Designated
Borrower, as applicable, that is party thereto in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).
5.05 Financial Statements; No Material Adverse Effect.
(a) The Historical Financial Statements set forth in clause (a) of the
definition thereof (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present in all material respects the financial
condition of the Company and its Subsidiaries (or WP Mustang Holdings LLC and
its Subsidiaries, as applicable) as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) reflect or disclose all material indebtedness and other
liabilities, direct or contingent, of the Company and its Subsidiaries (or WP
Mustang Holdings LLC and its Subsidiaries, as applicable) as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.
(b) The Historical Financial Statements set forth in clause (b) of the
definition thereof (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Company and its Subsidiaries (or WP Mustang Holdings LLC and
its Subsidiaries, as applicable) as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end adjustments. There
is no material indebtedness or other liabilities, direct or contingent, of the
Company and its consolidated Subsidiaries (or WP Mustang Holdings LLC and its
Subsidiaries, as applicable) as of the date of such financial statements,
including liabilities for taxes, material commitments and Indebtedness, to the
extent required to be disclosed in accordance with GAAP that is not set forth in
such Historical Financial Statements.
(c) Since December 31, 2014, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
(d) The consolidated forecasted balance sheet and statements of income and cash
flows of the Company and its Subsidiaries delivered pursuant to Section 6.01(d)
were prepared in good faith on the basis of the assumptions stated therein,
which assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the
Company’s best estimate of its future financial condition and performance.
5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company, threatened, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Company or
any of its Subsidiaries or against any of their properties or revenues that (a)
purport to affect or pertain to this Agreement or any other Loan Document, or
any of the transactions contemplated hereby, or (b) either individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.
-122-



--------------------------------------------------------------------------------



5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
5.08 Ownership of Property; Liens. Each of the Company and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Company and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.01.
5.09 Environmental Compliance. The Company and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Company has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
5.10 Insurance. The properties of the Company and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Company, in such amounts with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or the applicable Subsidiary
operates.
5.11 Taxes. The Company and its Subsidiaries (a) have filed all Federal, state
and other material tax returns and reports required to be filed, and (b) have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except, in the case of this clause (b), (i)
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP or (ii) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. There is no
proposed tax assessment against the Company or any Subsidiary that would, if
made, have a Material Adverse Effect. Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement, other than the Tax Receivable
Agreement.
5.12 ERISA Compliance.
(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the IRS to the effect that the
form of such Plan is qualified under Section 401(a) of the Code and the trust
related thereto has been determined by the IRS to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the IRS. To the best knowledge of the Company,
nothing has occurred that would prevent or cause the loss of such tax-qualified
status. The representations in this Section 5.12 are qualified, with respect to
Multiemployer Plans only, as being to the knowledge of the Company.
-123-



--------------------------------------------------------------------------------



(b) There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
(c) (i) No ERISA Event has occurred, and neither the Company nor any ERISA
Affiliate has any knowledge of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan which could reasonably be expected to result in a Material
Adverse Effect; (ii) the Company and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Company nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Company
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; and (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or Section
4212(c) of ERISA.
(d) With respect to any Foreign Plan, none of the following events or conditions
exists and is continuing that, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect: (i) substantial
non-compliance with its terms and with the requirements of any and all
applicable laws, statutes, rules, regulations and orders; (ii) failure to be
maintained, where required, in good standing with applicable regulatory
authorities; (iii) any obligation of the Company or its Subsidiaries in
connection with the termination or partial termination of, or withdrawal from,
any Foreign Plan; (iv) any Lien on the property of the Company or its
Subsidiaries in favor of a Governmental Authority as a result of any action or
inaction regarding a Foreign Plan; (v) for each Foreign Plan which is a funded
or insured plan, failure to be funded or insured on an ongoing basis to the
extent required by applicable non-U.S. law (using actuarial methods and
assumptions which are consistent with the valuations last filed with the
applicable Governmental Authorities) or otherwise in accordance with good
practice; (vi) any facts that, to the knowledge of the Company or any of its
Subsidiaries, exist that would reasonably be expected to give rise to a dispute
and any pending or threatened disputes that, to the knowledge of the Company or
any of its Subsidiaries, would reasonably be expected to result in a material
liability to the Company or any of its Subsidiaries concerning the assets of any
Foreign Plan (other than individual claims for the payment of benefits); (vii)
failure to make all contributions in a timely manner to the extent required by
applicable non-U.S. law and (viii) any failure to obtain or retain approval or
qualification by and/or due registration with the appropriate taxation, social
security, supervisory, fiscal or other applicable governmental entities in the
relevant state or jurisdiction, in order to obtain tax approved, favored or
qualified status in the relevant jurisdiction.
5.13 Subsidiaries; Equity Interests. As of the Closing Date (after giving effect
to the Transactions), (a) the Company has no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and nonassessable and are free and clear of all Liens except those created under
the Loan Documents. As of the Closing Date (after giving effect to the
Transactions), the Company has no equity investments in any other corporation or
entity other than Cash Equivalents and those specifically disclosed in Part (a)
and Part (b) of Schedule 5.13. All of the outstanding Equity Interests
-124-



--------------------------------------------------------------------------------



in the Company have been validly issued, and are fully paid and nonassessable.
The Organization Documents of companies whose Equity Interests are subject to
Liens pursuant to the Collateral Documents do not restrict or inhibit any
transfer of such Equity Interests or creation or enforcement of such Liens.
5.14 Margin Regulations; Investment Company Act.
(a) No part of the proceeds of any Loan will be used in a manner that would
result in a violation of Regulation U or any of the other Regulations of the
FRB. If requested by any Lender or the Administrative Agent, the Company will
furnish to the Administrative Agent and each Lender a statement to the forgoing
effect in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.
(b) None of the Company, any Person Controlling the Company, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.
5.15 Disclosure.
(a) The Company has, either directly or as attached to the Company’s disclosures
filed with the SEC on form 10-K or 10-Q, disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
(it being understood that prior to the filing of the first 10-Q of the Company
after the date hereof, this representation shall only relate to the Company and
its Subsidiaries (other than EFS and its Subsidiaries)). No report, financial
statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of any Loan Party or the Specified Designated Borrower
to the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Company
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
(b) As of the Fourth Amendment Effective Date, the information included in the
Beneficial Ownership Certifications provided on or prior to the Fourth Amendment
Effective Date is true and correct in all respects. As of the Sixth Amendment
Effective Date, the information included in the Beneficial Ownership
Certifications provided on or prior to the Sixth Amendment Effective Date is
true and correct in all respects.
5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
5.17 Taxpayer Identification Number; Other Identifying Information. The true and
correct U.S. taxpayer identification number of the Company and each Designated
Borrower that
-125-



--------------------------------------------------------------------------------



is a Domestic Subsidiary and a party hereto on the Closing Date is set forth on
Schedule 10.02. The true and correct unique identification number of the
Specified Designated Borrower and WEX International Holdings that has been
issued by its jurisdiction of organization and the name of such jurisdiction are
set forth on Schedule 5.17.
5.18 Intellectual Property; Licenses, Etc. The Company and its Subsidiaries own,
or possess the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person. Except for instances that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, no slogan
or other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by the Company or any
Subsidiary infringes upon any rights held by any other Person. No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Company, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
5.19 Representations as to Foreign Loan Parties and the Specified Designated
Borrower. As to each Foreign Loan Party and Specified Designated Borrower:
(a) Such Foreign Loan Party or the Specified Designated Borrower is subject to
civil and commercial Laws with respect to its obligations under this Agreement
and the other Loan Documents to which it is a party (collectively as to such
Foreign Loan Party or the Specified Designated Borrower, the “Applicable Foreign
Loan Party Documents”), and the execution, delivery and performance by such
Foreign Loan Party or Specified Designated Borrower of the Applicable Foreign
Loan Party Documents constitute and will constitute private and commercial acts
and not public or governmental acts. Neither such Foreign Loan Party, the
Specified Designated Borrower, nor any of its respective property has any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the laws of the jurisdiction in which
such Foreign Loan Party or the Specified Designated Borrower is organized and
existing in respect of its obligations under the Applicable Foreign Loan Party
Documents;
(b) The Applicable Foreign Loan Party Documents are in proper legal form under
the Laws of the jurisdiction in which such Foreign Loan Party or the Specified
Designated Borrower is organized and existing for the enforcement thereof
against such Foreign Loan Party or the Specified Designated Borrower, as
applicable, under the Laws of such jurisdiction, and to ensure the legality,
validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Loan Party Documents. It is not necessary to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Loan Party Documents that the Applicable Foreign Loan Party
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which such Foreign
Loan Party or the Specified Designated Borrower is organized and existing or
that any registration charge or stamp or similar tax be paid on or in respect of
the Applicable Foreign Loan Party Documents or any other document, except for
(i) any such filing, registration, recording, execution or notarization as has
been (or will promptly be) made or is not required to be made until the
Applicable Foreign Loan Party Document or any other document is sought to be
enforced and (ii) any charge or tax as has been timely paid;
-126-



--------------------------------------------------------------------------------



(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Loan Party or the Specified
Designated Borrower is organized and existing either (i) on or by virtue of the
execution or delivery of the Applicable Foreign Loan Party Documents or (ii) on
any payment to be made by such Foreign Loan Party pursuant or Specified
Designated Borrower to the Applicable Foreign Loan Party Documents, except as
has been disclosed to the Administrative Agent;
(d) For the purposes of Regulation (EU) 2015/848 of the European Parliament and
of the Council of 20 May 2015 on insolvency proceedings (recast Insolvency
Regulation) (the “Regulations”), such Foreign Loan Party’s or the Specified
Designated Borrower’s centre of main interest (as that term is used in Article
3(1) of the Regulations) is situated in its jurisdiction of incorporation and it
has no “establishment” (as that term is used in Article 2(h) of the Regulations)
in any other jurisdiction;
(e) The choice of governing law of the Applicable Foreign Loan Party Documents
will be recognized and enforced in its Relevant Jurisdiction;
(f) Any judgment obtained in relation to an Applicable Foreign Loan Party
Document in the jurisdiction of the governing law of such Applicable Foreign
Loan Party Document will be recognized and enforced in its Relevant
Jurisdiction.
(g) The execution, delivery and performance of the Applicable Foreign Loan Party
Documents executed by such Foreign Loan Party or the Specified Designated
Borrower are, under applicable foreign exchange control regulations of the
jurisdiction in which such Foreign Loan Party is organized and existing, not
subject to any notification or authorization except (i) such as have been made
or obtained or (ii) such as cannot be made or obtained until a later date
(provided that any notification or authorization described in clause (ii) shall
be made or obtained as soon as is reasonably practicable).
5.20 Solvency. Each of (a) the Company and its Subsidiaries, on a consolidated
basis, and (b) WEX Bank and each other Material Bank Regulated Subsidiary, on a
stand-alone basis, is Solvent.
5.21 OFAC. Neither the Company, nor any of its Subsidiaries, nor, to the
knowledge of the Company and its Subsidiaries, any director, officer or employee
thereof, is an individual or entity that is, or is owned or controlled by any
individual or entity that is (i) currently the subject or target of any
Sanctions, (ii) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List or
(iii) located, organized or resident in a Designated Jurisdiction.
5.22 Anti-Corruption Laws. The Company and its Subsidiaries have conducted their
businesses in compliance in all material respects with all Anti-Corruption Laws
and have instituted and maintained policies and procedures designed to promote
and achieve compliance with such laws.
5.23 PATRIOT Act. Neither the Company nor any of its Subsidiaries is in
violation of (i) any applicable laws relating to terrorism or money laundering,
including Executive Order No. 13224 on Terrorist Financing, effective September
23, 2001 or (ii) the USA PATRIOT Act.
-127-



--------------------------------------------------------------------------------



5.24 Use of Proceeds. The use of proceeds of the Loans and the Letters of Credit
will not violate any Anti-Corruption Laws, any Sanctions, the USA PATRIOT Act or
the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended).
5.25 Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien on all
rights, title and interest of the respective Loan Parties in the Collateral
described therein (subject to Liens permitted by Section 7.01), and such Liens
constitute perfected Liens on such Collateral securing the Obligations, to the
extent required to be perfected under the Loan Documents.
5.26 EEA Financial Institution. No Loan Party is an EEA Financial Institution.
ARTICLE VI AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:
6.01 Financial Statements. Deliver to the Administrative Agent (on behalf of
each Lender), in form and detail satisfactory to the Administrative Agent and
the Required Lenders:
(a) as soon as available, but in any event within 90 days (or, in the case of
clause (iii) below, within 120 days) after the end of each fiscal year of the
Company:
        (i) a consolidated balance sheet of the Company and its Subsidiaries as
at the end of such fiscal year, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit (other than
solely with respect to, or resulting solely from an upcoming maturity date under
the Facilities, the 2023 Senior Notes, any Incremental Facilities or any Credit
Agreement Refinancing Indebtedness occurring within one year from the time such
opinion is delivered or any potential inability to satisfy a financial
maintenance covenant with respect to any Facility, any Incremental Facility or
any Credit Agreement Refinancing Indebtedness on a future date or in a future
period);
        (ii) the unaudited balance sheet of the Company (on a stand-alone basis)
and related unaudited statements of operations, stockholders’ equity and cash
flows as of the end of and for such year, setting forth in each case in
comparative form the figures as of the end of and for the previous fiscal year,
in reasonable detail, certified by the chief executive officer, chief financial
officer, treasurer or controller of the Company as
-128-



--------------------------------------------------------------------------------



presenting fairly in all material respects the financial condition and results
of operations of the Company in accordance with GAAP consistently applied; and
        (iii) the audited consolidated balance sheet and related consolidated
statements of operations, stockholders’ equity and cash flows of WEX Bank and
each other Material Bank Regulated Subsidiary and their respective consolidated
subsidiaries as of the end of and for such year, setting forth in each case in
comparative form the figures as of the end of and for the previous fiscal year,
all reported on by Deloitte & Touche LLP or other independent public accountants
of recognized national standing;
From and after the date on which each Designated Borrower is designated and
accepted hereunder (or, in the case of the Specified Designated Borrower, from
and after the date on which the Specified Designated Borrower becomes a
Designated Borrower), all financial statements shall include unaudited
consolidated balance sheets, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows, for such fiscal year showing
the consolidated financial position and results of operations of such Designated
Borrower and its respective Subsidiaries on a stand-alone basis. For the
purposes of this paragraph, WEX International Holdings shall be deemed to have
been designated and accepted as a Designated Borrower hereunder on the Closing
Date.
(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company:
        (i) a consolidated balance sheet of the Company and its Subsidiaries as
at the end of such fiscal quarter, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the Company’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by the chief executive
officer, chief financial officer, treasurer or controller of the Company as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Company and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; and
        (ii) the unaudited balance sheet of the Company (on a stand-alone basis)
as of the end of such fiscal quarter and related unaudited statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures as of the end
of and for the previous fiscal year, certified by the chief executive officer,
chief financial officer, treasurer or controller of the Company as presenting
fairly in all material respects the financial condition and results of
operations of the Company in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.
From and after the date on which each Designated Borrower is designated and
accepted hereunder (or, in the case of the Specified Designated Borrower, from
and after the date on which the Specified Designated Borrower becomes a
Designated Borrower), all such financial statements shall include consolidated
balance sheets, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the fiscal year then ended, showing the consolidated financial position and
results of
-129-



--------------------------------------------------------------------------------



operations of such Designated Borrower and its respective Subsidiaries on a
stand-alone basis. For the purposes of this paragraph, WEX International
Holdings shall be deemed to have been designated and accepted as a Designated
Borrower hereunder on the Closing Date.
(d) as soon as available, but in any event within the period within which WEX
Bank and any other Regulated Bank that is a Material Bank Regulated Subsidiary
is required to deliver its quarterly call report with the FDIC after the end of
each of the first three fiscal quarters of each fiscal year of WEX Bank and any
other Regulated Bank that is a Material Bank Regulated Subsidiary, its call
report and related schedules, all certified by its chief executive officer,
chief financial officer, treasurer or controller as having been prepared in
accordance with FDIC requirements; and
(e) as soon as available, but in any event at least 90 days after the beginning
of each fiscal year of the Company, forecasts prepared by management of the
Company, in form satisfactory to the Administrative Agent and the Required
Lenders, of consolidated balance sheets and statements of income or operations
and cash flows of the Company and its Subsidiaries on a quarterly basis for such
fiscal year (including the fiscal year in which the Maturity Date occurs).
As to any information contained in materials furnished pursuant to Section
6.02(c), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
6.02 Certificates; Other Information. Deliver to the Administrative Agent (on
behalf of each Lender) or, in the case of clause (f) below, deliver to
Administrative Agent or such requesting Lender:
(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), and to the extent not constituting part of the report, its
independent certified public accountants pursuant to Section 6.01(a), a
certificate of it independent certified public accountants certifying such
financial statements;
(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Company;
(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Company, and copies of all annual, regular, periodic and special reports
and registration statements which the Company may file or be required to file
with the SEC under Each Request for Credit Extension or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
(d) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency (excluding routine comments and correspondence from
such agency) regarding financial or other operational results of any Loan Party
or any Subsidiary thereof;
-130-



--------------------------------------------------------------------------------



(e) promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent or any Lender may from time
to time reasonably request; and
(f) promptly following any request therefor, such information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the PATRIOT Act and the
Beneficial Ownership Regulation.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Company’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that (i) the Company shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Company to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Company
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Company shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(b) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Company with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
Each Borrower hereby acknowledges that (a) the Administrative Agent and/or MLPFS
will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of such Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrowers or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Each Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, MLPFS, the L/C Issuer and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrowers or
their respective securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and (z)
the Administrative Agent and MLPFS shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side
-131-



--------------------------------------------------------------------------------



Information.” Notwithstanding the foregoing, no Borrower shall be under any
obligation to mark any Borrower Materials “PUBLIC.”
6.03 Notices. Promptly notify the Administrative Agent and (except in the case
of subsection (e) below) each Lender:
(a) of the occurrence of any Default;
(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;
(c) of any dispute, litigation, investigation, proceeding or suspension between
the Company or any Subsidiary and any Governmental Authority;
(d) of the occurrence of any ERISA Event that could reasonably be expected to
have a Material Adverse Effect;
(e) of the incurrence or issuance of any Indebtedness by any Loan Party or any
of their Subsidiaries (other than any Bank Regulated Subsidiary) in an original
principal amount of greater than $25,000,000 that is not promptly disclosed on
Form 8-K filed with the SEC; and
(e) of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary, including any determination by the
Company referred to in Section 2.10(b).
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its material obligations and liabilities which if not paid could
reasonably be expected to have a Material Adverse Effect, unless the same are
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in accordance with GAAP are being maintained by the
Company or such Subsidiary; and (b) all lawful claims which, if unpaid, would by
law become a Lien upon its property; other than the Liens permitted under
Section 7.01.
6.05 Preservation of Existence, Etc. Preserve, renew and maintain in full force
and effect its legal existence and good standing (where such concept is
recognized and has legal meaning) under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.05; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.
6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals
-132-



--------------------------------------------------------------------------------



and replacements thereof except, in each case, where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.
6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Company, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons. If any portion of any Mortgaged Property (which portion contains
a building) is at any time located in an area identified by the Federal
Emergency Management Agency (or any successor agency) as a special flood hazard
area with respect to which flood insurance has been made available under the
Flood Insurance Laws, then the Company shall, or shall cause the applicable Loan
Party to (a) maintain, or cause to be maintained, with a financially sound and
reputable insurer, flood insurance in an amount and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and (b) deliver to the Administrative Agent evidence of
such compliance in form and substance reasonably acceptable to the
Administrative Agent, including evidence of annual renewals of such insurance.
6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws (including the USA PATRIOT Act, Anti-Corruption Laws and Sanctions)
and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in all material respects and in conformity
with GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Company or such Subsidiary, as
the case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Company or such Subsidiary, as the case may be.
6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Company and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Company; provided that neither the Administrative Agent
nor any Lender may exercise such rights of inspection under this Section 6.10
more often than two (2) times during any calendar year absent the existence of
an Event of Default; provided, further, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Company at any time during normal business hours and without advance notice.
6.11 Use of Proceeds. Use the proceeds of the Credit Extensions for working
capital purposes, acquisitions (including without limitation, the EFS
Acquisition), Restricted Payments, the refinancing of Indebtedness and other
general corporate purposes, in each case, not in contravention of any Law or of
any Loan Document and not in any manner that would cause any representation in
-133-



--------------------------------------------------------------------------------



Section 5.14(a) or 5.24 to be incorrect; provided that the Company shall use the
proceeds of the (i) Term A-2 Loans and Term B-2 Loans made on the First
Amendment Effective Date solely for the repayment of the Term A-1 Loans and Term
B-1 Loans, (ii) Incremental Term B-2 Loans made on the Third Amendment Effective
Date solely to repay outstanding Revolving Credit Borrowings and fees and
expenses in connection with the Third Amendment, (iii) Term A-3 Loans made on
the Fourth Amendment Effective Date solely for the repayment of the Term A-2
Loans, (iv) Incremental Term A-3 Loans made on the Fourth Amendment Effective
Date for working capital purposes and to fund acquisitions, Restricted Payments,
refinancing of Indebtedness and other general corporate purposes and fees and
expenses in connection with the Fourth Amendment, (v) Tranche A 2019 Incremental
Term A-3 Loans made on the Tranche A Fifth Amendment Effective Date for working
capital purposes and to fund acquisitions, refinancing of Indebtedness and other
general corporate purposes and fees and expenses in connection with the Fifth
Amendment, (vi) Tranche B 2019 Incremental Term A-3 Loans made on the Tranche B
Fifth Amendment Effective Date for financing a portion of the Discovery
Acquisition (as defined in the Fifth Amendment) and fees and expenses in
connection therewith and with the Fifth Amendment and (vii) Term B-3 Loans made
on the Sixth Amendment Effective Date for the repayment of the Term B-2 Loans
and for working capital and to fund acquisitions, refinancing of Indebtedness
and other general corporate purposes and fees and expenses in connection with
the Sixth Amendment.
6.12 Approvals and Authorizations. Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Foreign Loan Party
is organized and existing, and all approvals and consents of each other Person
in such jurisdiction, in each case that are required in connection with the Loan
Documents.
6.13 Additional Guarantors and Collateral; Redesignation of Immaterial
Subsidiaries; Designation of Stock Pledge Subsidiaries.
(a) The Company will cause any Person that becomes a Domestic Subsidiary after
the Closing Date (other than an Excluded Domestic Guaranty Subsidiary), whether
by formation, acquisition or otherwise (including, without limitation, upon the
formation of any Subsidiary that is a Divided LLC) and each Domestic Subsidiary
that ceases to be an Excluded Domestic Guaranty Subsidiary to take the actions
described below and concurrently with the delivery of the documents referred to
in clauses (i) through (iii) below, to deliver to the Administrative Agent (x)
evidence of action of such Person’s board of directors or other governing body
authorizing the execution, delivery and performance thereof and (y) a favorable
written opinion of counsel for such Person, in form and substance reasonably
satisfactory to the Administrative Agent and covering such matters relating to
such Person and the Domestic Subsidiary Guaranty and such Collateral Documents
as the Administrative Agent may reasonably request:
(i) to execute and deliver to the Administrative Agent, within 30 days after the
date such Person first becomes a Domestic Subsidiary or ceases to be an Excluded
Domestic Guaranty Subsidiary (or such later date as the Administrative Agent may
allow in its sole discretion), a supplement to the Domestic Subsidiary Guaranty,
in form and substance satisfactory to the Administrative Agent; and
(ii) within 30 days after the date such Person first becomes a Domestic
Subsidiary or ceases to be an Excluded Domestic Guaranty Subsidiary (or such
later date as the Administrative Agent may allow in its sole discretion), cause
such Domestic Subsidiary and each Domestic Loan Party that owns such Domestic
Subsidiary (if it has not already done so) to, as applicable, duly
-134-



--------------------------------------------------------------------------------



execute and deliver to the Administrative Agent supplements to the U.S. Security
Agreement, Perfection Certificate, U.S. IP Security Agreements and other
security and pledge agreements, as specified by and in form and substance
reasonably satisfactory to the Administrative Agent and take all actions
required thereunder, including delivery of certificates representing the
certificated Equity Interests in and of such Domestic Subsidiary, if any, in
accordance with the terms of the U.S. Security Agreement), securing payment of
all the Obligations of such Domestic Subsidiary or such Domestic Loan Party, as
the case may be, under the Loan Documents.
(b) Upon the acquisition of any property (other than Real Property and Excluded
Assets (as defined in the U.S. Security Agreement)) by any Domestic Loan Party
(including, without limitation, upon the formation of any Subsidiary that is a
Divided LLC), if such property shall not already be subject to a perfected first
priority security interest in favor of the Administrative Agent for the benefit
of the Secured Parties, then the Company shall, at the Company’s expense within
30 days after such acquisition (or such later date as the Administrative Agent
may allow in its sole discretion), cause the applicable Loan Party to take
whatever action may be necessary or advisable in the opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on such property, enforceable against all third parties.
(c) With respect to any Material Real Property, the Company will cause the
applicable Domestic Subsidiary (x) within 60 days (or such later date as the
Administrative Agent may allow in its sole discretion) after the date such
Person first becomes a Domestic Subsidiary (other than an Excluded Domestic
Guaranty Subsidiary) or ceases to be an Excluded Domestic Guaranty Subsidiary,
(y) within 60 days (or such later date as the Administrative Agent may allow in
its sole discretion) following acquisition of such Real Property by any Domestic
Loan Party, if such property, in the judgment of the Administrative Agent, shall
not already be subject to a perfected first priority security interest in favor
of the Administrative Agent for the benefit of the Secured Parties, at the
Company’s expense or (z) upon the request of the Administrative Agent following
the occurrence and during the continuance of a Default, at the Company’s
expense, to execute and deliver to the Administrative Agent (unless otherwise
agreed by the Administrative Agent):
(i) counterparts of the Mortgages covering such Material Real Property duly
executed, acknowledged and delivered and in form suitable for filing or
recording in all filing or recording offices that the Administrative Agent may
deem necessary or desirable in order to create a valid first and subsisting Lien
on the property described therein in favor of the Administrative Agent for the
benefit of the Secured Parties and pay all title insurance charges for the
Mortgage Policies insuring such Mortgages, lien searches and examination
charges, filing, documentary, stamp, intangible and mortgage recording taxes and
other fees, costs and expenses in connection therewith,
(ii) fully paid American Land Title Association (“A.L.T.A.”) Lender’s Extended
Coverage title insurance policies or such other form as customary in the
applicable jurisdiction (the “Mortgage Policies”), with customary endorsements
and in amounts reasonably acceptable to the Administrative Agent, issued by a
nationally recognized title insurance company reasonably acceptable to the
Administrative Agent (the “Title Company”), insuring that the Mortgage on each
Mortgaged Property is a valid and enforceable first and subsisting Lien on the
property described therein, free and clear of all defects (including, but not
limited to, mechanics’ and materialmen’s Liens) encumbrances, and Liens,
excepting only Permitted Encumbrances,
-135-



--------------------------------------------------------------------------------



(iii) American Land Title Association/American Congress on Surveying and Mapping
form surveys, for which all necessary fees (where applicable) have been paid,
and dated no more than 30 days before the day required to be delivered,
certified to the Administrative Agent and the Title Company in a manner
satisfactory to the Administrative Agent by a land surveyor duly registered and
licensed in the jurisdiction(s) in which the property described in such surveys
is located and acceptable to the Administrative Agent, showing all buildings and
other improvements, the location of any easements, parking spaces, rights of
way, building set-back lines and other dimensional regulations,
(iv) an affidavit of no change (or affidavit specifying the changes) with
reference to any existing A.L.T.A surveys for each Mortgaged Property if
required by the Title Company,
(v) an opinion of local counsel in each jurisdiction where the Mortgaged
Property is located and opinions of counsel for the Borrower regarding due
authorization, execution and delivery of the Mortgages, covering such matters as
the Administrative Agent may reasonably require,
(vi) with respect to each Mortgaged Property, such affidavits, certificates,
instruments of indemnification and other items (including a so-called “gap”
indemnification) as shall be reasonably required to induce the Title Company to
issue the Mortgage Policy and endorsements contemplated above,
(vii) proper fixture filings or amendments thereto under the Uniform Commercial
Code on Form UCC-1 or Form UCC-3 for filing under the Uniform Commercial Code in
the appropriate jurisdiction(s) in which the Mortgaged Properties are located to
perfect the security interests in fixtures purported to be created by the
Mortgages (as amended, as applicable) over the Mortgaged Properties,
(viii) insurance certificates and insurance endorsements with respect to
property insurance as required by Section 6.07 reasonably acceptable to the
Administrative Agent,
(ix) a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Mortgaged Property on which a
“Building” (as defined in 12 CFR Chapter III, Section 339.2) is located,
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by the Borrower and each Loan Party relating
thereto),
(x) a copy of, or certificate as to coverage under, and a declaration page
relating to the flood insurance policies required by Section 6.07, which shall
(A) be endorsed or otherwise amended to include a “standard” lender’s loss
payable endorsement (as applicable); (B) name the collateral agent, on behalf of
the Secured Parties, as additional insured; (C)(1) identify the addresses of
each property located in a special flood hazard area, (2) indicate the
applicable flood zone designation, the flood insurance coverage and the
deductible relating thereto, (3) provide that the insurer will endeavor to give
the collateral agent forty-five (45) days’ written notice of cancellation or
non-renewal and (4) otherwise be in form and substance reasonably acceptable to
the collateral agent.
(d) The Company will cause any Person that becomes a Foreign Subsidiary after
the Closing Date (other than an Excluded Foreign Guaranty Subsidiary), and each
Foreign Subsidiary that ceases to be an Excluded Foreign Guaranty Subsidiary,
(i) to execute and deliver to the Administrative Agent,
-136-



--------------------------------------------------------------------------------



within 30 days after the date such Person first becomes a Foreign Subsidiary or
ceases to be an Excluded Foreign Guaranty Subsidiary (or such later date as the
Administrative Agent may allow in its sole discretion), a Foreign Subsidiary
Guaranty in form and substance satisfactory to the Administrative Agent, and
(ii) concurrently with the delivery of such Foreign Subsidiary Guaranty, to
deliver to the Administrative Agent (x) evidence of action of such Person’s
board of directors or other governing body authorizing the execution, delivery
and performance thereof and (y) a favorable written opinion of counsel for such
Person, in form and substance reasonably satisfactory to the Administrative
Agent and covering such matters relating to such Person and such Foreign
Subsidiary Guaranty, as the Administrative Agent may reasonably request.
(e) Promptly, and in any event within 30 days (or by such later date as the
Administrative Agent may allow in its sole discretion) of the acquisition or
formation by any Loan Party (other than a Foreign Subsidiary) of a Foreign
Subsidiary that is not an Excluded Pledge Subsidiary, or of any Foreign
Subsidiary ceasing to be an Excluded Pledge Subsidiary, the Company shall cause
each Domestic Loan Party that owns Equity Interests in such Foreign Subsidiary,
if such Loan Party is not already a party to the U.S. Security Agreement, to
execute and deliver to the Administrative Agent (i) a supplement to the U.S.
Security Agreement, in form and substance satisfactory to the Administrative
Agent, (ii) such other Foreign Subsidiary Pledge Documents as may be necessary,
in the reasonable judgment of the Administrative Agent, to effect a pledge to
the Administrative Agent, for the benefit of the Secured Parties, of 65% (or
such lesser percentage as the Loan Parties may own) of each class of the
outstanding Equity Interests of such Foreign Subsidiary, (iii) evidence that all
corporate action required to be taken in connection therewith has been taken,
(iv) a Part 21A Certificate in the case that such Foreign Subsidiary is
incorporated in the United Kingdom and (v) a favorable written opinion of
counsel in each applicable jurisdiction as to the effectiveness of such pledge
and such other matters as the Administrative Agent may reasonably request.
(f) If, as of most recent fiscal quarter or fiscal year for which financial
statements are required to be delivered pursuant to Section 6.01(a) or (b), all
Immaterial Subsidiaries, together with their respective subsidiaries, account
for more than 10% of Consolidated Total Assets, 10% of Consolidated Net Worth or
10% of the consolidated revenues of the Company for the period of four
consecutive fiscal quarters immediately preceding the date of determination,
then the Company shall so notify the Administrative Agent, and shall, within 10
days of the delivery of the applicable Compliance Certificate, redesignate
Immaterial Subsidiaries as Material Subsidiaries so that all Immaterial
Subsidiaries and their respective Subsidiaries comply with the proviso to the
definition of “Immaterial Subsidiary.” At any time, the Company may elect to
designate any Immaterial Subsidiary as a Material Subsidiary pursuant to a
written notice delivered to the Administrative Agent.
(g) The Company may, with the consent of the Administrative Agent (which consent
shall be granted if the Administrative Agent is reasonably satisfied that local
Law provides the means to realize upon the pledge without undue cost or burden),
designate any Subsidiary of WES, all of the issued and outstanding Equity
Interests of which are owned directly by a Foreign Subsidiary Guarantor, as a
WES Stock Pledge Subsidiary by not less than ten (10) Business Days’ (or such
shorter period as the Administrative Agent may agree) notice to the
Administrative Agent, which notice shall be accompanied by, unless otherwise
agreed by the Required Revolving Credit Lenders, (i) such WES Stock Pledge
Documents as may be necessary, in the reasonable judgment of the Administrative
Agent, to effect a pledge to the Administrative Agent, for the benefit of the
applicable Secured Parties, securing the Foreign Obligations, of 100% of each
class of the outstanding Equity Interests of such Foreign Subsidiary, (ii)
evidence that all corporate action required to be taken in connection therewith
has been taken and (iii) a favorable written opinion of counsel in each
applicable jurisdiction as to the effectiveness of such pledge
-137-



--------------------------------------------------------------------------------



and such other matters as the Administrative Agent may reasonably request. The
Company may at any time after the Sixth Amendment Effective Date (A) (i) rescind
the designation of WEX Europe Services S.r.l. as a WES Stock Pledge Subsidiary
and (ii) rescind the designation of any other WES Stock Pledge Subsidiary (the
“Redesignation”); provided that (x) after giving effect to the Redesignation,
any outstanding Investment made by the Company or its Subsidiaries on or after
the date of this Agreement in such WES Stock Pledge Subsidiary prior to the
Redesignation shall be deemed made for purposes of Section 7.02 immediately
following the Redesignation and any incurrence of Indebtedness by such
Subsidiary prior to the date of the Redesignation that remains outstanding on
the date of the Redesignation shall be deemed incurred for purposes of Section
7.03 immediately following the Redesignation, and (y) no Default or Event of
Default has occurred and is continuing or would result from the Redesignation;
and (B) with the consent of the Required Revolving Credit Lenders, notify the
Administrative Agent that one or more WES Stock Pledge Documents shall be
released (but without rescinding the designation of any WES Stock Pledge
Subsidiary) and the Administrative Agent and Lenders will take whatever actions
necessary to effect any such releases.
6.14 Compliance with Regulatory Requirements. With respect to each Material Bank
Regulated Subsidiary, (i) comply with all minimum capital ratios and guidelines,
including without limitation, risk-based capital guidelines and capital leverage
regulations (as may from time to time be prescribed by regulation or enforceable
order of the FDIC or other federal or state regulatory authorities having
jurisdiction over such Person), and within such ratios and guidelines be
“well-capitalized” and (ii) at all times comply with applicable financial
institution regulations and requirements with respect to capital adequacy.
6.15 Further Assurances. Promptly upon request by the Administrative Agent (a)
correct any material defect or error that may be discovered in any Loan Document
or in the execution, acknowledgment, filing or recordation thereof, and (b) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent may reasonably require from time
to time in order to (i) carry out more effectively the purposes of the Loan
Documents, (ii) to the fullest extent permitted by applicable law, subject any
Loan Party’s or any of its Subsidiaries’ properties, assets, rights or interests
to the Liens now or hereafter intended to be covered by any of the Collateral
Documents, (iii) perfect and maintain the validity, effectiveness and priority
of any of the Collateral Documents and any of the Liens intended to be created
thereunder and (iv) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Subsidiaries is or is to be a
party, and cause each of its Subsidiaries to do so.
6.16 Post-Closing Covenant. The Company shall satisfy the requirements set forth
on Schedule 6.16 on or before the date specified for such requirement, or any
later date as the Administrative Agent may determine in its sole discretion.
6.17 People with Significant Control Regime (UK). Each Loan Party shall (and the
Company shall ensure that each other Subsidiary will):
(a) within the relevant timeframe, comply with any notice it receives pursuant
to Part 21A of the United Kingdom Companies Act 2006 from any company
incorporated in the United Kingdom whose shares are the subject of a Lien under
the Collateral Documents; and
-138-



--------------------------------------------------------------------------------



(b) promptly provide the Administrative Agent with a copy of that notice.
ARTICLE VII NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall not, nor shall it permit any
Subsidiary (other than any Bank Regulated Subsidiary, in the case of Sections
7.02, 7.03, 7.06, 7.08 and 7.12) to, directly or indirectly:
7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
other property, assets or revenues, whether now owned or hereafter acquired,
other than the following:
(a) Liens pursuant to any Loan Document (including Liens pursuant to the
Collateral Documents securing the 2023 Senior Notes or other secured senior
notes incurred pursuant to Section 7.03(o));
(b) Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof; provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03(b), (iii) the requirements with respect
to any direct or any contingent obligor with respect thereto is not changed, and
(iv) any renewal or extension of the obligations secured or benefited thereby is
permitted by Section 7.03(b);
(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;
(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(g) Permitted Encumbrances;
(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);
(i) Liens securing Indebtedness permitted under Section 7.03(g); provided that,
(i) in the case of Indebtedness permitted under Section 7.03(g)(i), (A) such
Liens do not at any time
-139-



--------------------------------------------------------------------------------



encumber any property other than the property financed by such Indebtedness and
(B) the Indebtedness secured thereby does not exceed the cost or fair market
value, whichever is lower, of the property being acquired on the date of
acquisition, and (ii) in the case of Indebtedness permitted under Section
7.03(g)(ii), such Liens do not attach to all assets of the Company or any
Subsidiary thereof or otherwise constitute “blanket” Liens, but instead attach
only to specific items of property (and not to accounts);
(j) Liens existing on any property or asset acquired in a Permitted Acquisition
or existing on any property or asset of any Person that becomes a Subsidiary
after the Closing Date prior to the time such Person becomes a Subsidiary;
provided that (i) such Lien is not created in contemplation of or in connection
with such Permitted Acquisition or such Person become a Subsidiary, as the case
may be, (ii) such Lien shall not apply to any other property or assets of the
Company or any Subsidiary; and (iii) such Lien shall secure only those
obligations which it secures on the date of such Permitted Acquisition or the
date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof and any Indebtedness secured by such Liens is permitted under
Section 7.03(h);
(k) Liens on any property or assets of the Company or any Subsidiary in favor of
a Bank Regulated Subsidiary securing obligations between such Bank Regulated
Subsidiary and the Company or any Subsidiary not exceeding in the aggregate (i)
$40,000,000 in 2016 and (ii) in each fiscal year thereafter, the amount which is
ten percent (10%) in excess of the aggregate principal amount permitted in the
prior fiscal year;
(l) Liens incurred by a Bank Regulated Subsidiary in the ordinary course of its
business in connection with the issuance of certificates of deposit, escrow
deposits in the form of money market deposits, customer deposits and borrowed
federal funds, federal funds borrowings from federally chartered banks, and
federal discount window borrowings;
(m) Liens attaching to any deposit accounts in which cash collateral in an
aggregate amount not to exceed $45,000,000 (which amount shall be increased by
10% on each anniversary of the date hereof)the greater of (x) $90,000,000 and
(y) 10% of Consolidated EBITDA for the Test Period most recently then ended at
any time outstanding has been provided in connection with (i) hedging agreements
entered into in the ordinary course of business and not for speculative purposes
or (ii) credit card reimbursement obligations;
(n) (i) Liens existing or deemed to exist in connection with any Permitted
Securitization Transaction, but only to the extent that any such Lien relates to
the applicable Securitization Assets sold, contributed, financed or otherwise
conveyed or pledged pursuant to such transactions; and (ii) Liens existing or
deemed to exist in connection with a Permitted Factoring Transaction, but only
to the extent that any such Lien relates to the applicable Factorable
Receivables sold, contributed, financed or otherwise conveyed or pledged
pursuant to such transaction;
(o) Liens securing Indebtedness permitted under Section 7.03(p), (r) or (s), in
each case subject to customary intercreditor agreement(s) in form and substance
reasonably acceptable to the Administrative Agent and the Company;
-140-



--------------------------------------------------------------------------------



(p) Liens securing only Indebtedness permitted under Section 7.03(m); provided
that such liens shall not apply to the assets or property of any Loan Party or
of the Company or any Subsidiary other than the RD Entities; and
(q) Liens on Designated Regulatory Cash arising as a matter of Law or required
by Law;
(r) Liens of a collection bank arising under Section 4-210 of the UCC on items
in the course of collection; and
(s) Liens on Escrowed Proceeds for the benefit of the related holders of debt
securities or other Indebtedness (or the underwriters, trustee, escrow agent or
arrangers thereof) or on cash set aside at the time of the incurrence of any
Indebtedness or government securities purchased with such cash, in either case
to the extent such cash or government securities prefund the payment of interest
on such Indebtedness and are held in an escrow account or similar arrangement to
be applied for such purpose.
7.02 Investments. Make any Investments, except:
(a) Investments held by the Company or such Subsidiary in the form of Cash
Equivalents;
(b) (i) advances to officers, directors and employees of the Company and its
Subsidiaries in an aggregate amount not to exceed $3,000,000 at any time
outstanding and (ii) advances of payroll payments in the ordinary course of
business;
(c) Investments of (i) any Domestic Loan Party in any other Domestic Loan Party,
(ii) any Foreign Loan Party in any other Loan Party (other than a Limited
Guarantor Foreign Subsidiary), (iii) any Limited Guarantor Foreign Subsidiary in
any Subsidiary of WES that is a Limited Guarantor Foreign Subsidiary or a WES
Stock Pledge Subsidiary, or (iv) any Subsidiary that is not a Loan Party in the
Company or any of its Subsidiaries; provided that (x) the aggregate amount of
all Investments in WES Stock Pledge Subsidiaries made in reliance on the
foregoing clause (c)(iii) shall not exceed $175,000,000 at any time outstanding
and (y) if the Administrative Agent has designated a Reduced Guaranty Investment
Cap for any Reduced Guaranty Foreign Subsidiary, the aggregate amount of all
Investments in such Reduced Guaranty Foreign Subsidiary made in reliance on this
subsection (c)(iii) shall not exceed such Reduced Guaranty Investment Cap over
the term of this Agreement;
(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(e) Guarantees permitted by Section 7.03, including Guarantees under the Loan
Documents;
(f) Investments of (i) any Domestic Loan Party in any Foreign Loan Party or (ii)
any Loan Party (A) in a Subsidiary other than a Loan Party or (B) in a Limited
Guarantor Foreign Subsidiary; provided that the aggregate amount of all
Investments permitted by this clause (f), together with (but without duplication
of) Indebtedness permitted by Section 7.03(e), shall not
-141-



--------------------------------------------------------------------------------



exceed the greater of (x) $500,000,000 and (y) 70% of Consolidated EBITDA for
the Test Period most recently then ended at any time outstanding; it being
understood that this clause (f) can be used multiple times for the same
transaction or series of related transactions without counting such Investments
more than once for purposes of the foregoing proviso;
(g) Investments constituting short-term advances to a Bank Regulated Subsidiary
in an aggregate outstanding amount not to exceed $75,000,000 at any time;
provided that each such advance shall be repaid, and the outstanding amount of
Investments made in reliance on this subsection (g) reduced to zero for one full
Business Day, within 30 days of such advance;
(h) Investments constituting (i) Permitted Acquisitions or (ii) part of a
Permitted Restructuring Transaction;
(i) Investments consisting of fundamental changes and Restricted Payments
permitted under Sections 7.04 and 7.06, respectively;
(j) Investments outstanding on the Closing Date and listed on Schedule 7.02 and
any renewal or extension thereof so long as the amount of such Investment is not
increased thereby;
(k) Investments by the Company and its Subsidiaries existing on the Closing Date
in the capital stock of their respective Subsidiaries;
(l) Investments in Swap Contracts permitted under Section 7.03(f);
(m) Investments in the ordinary course of business consisting of (i)
endorsements for collection or deposit, (ii) customary trade arrangements with
customers consistent with past practices, (iii) guarantees of leases of the
Company or any Subsidiary, (iv) guarantees of performance of non-monetary
obligations of the Company and its Subsidiaries or (v) guarantees of other
obligations not constituting Indebtedness of the Company or any Subsidiary;
provided that, in the case of this clause (v), such guarantees are permitted as
an Investment under subsection (f) above;
(n) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers, suppliers or
any other Person;
(o) Investments received as part of a redemption or payment of or for, as a
dividend on, or as a distribution in respect of, other Investments permitted by
this Section 7.02;
(p) additional Investments made from time to time to the extent made with
proceeds of Qualified Stock of the Company;
(q) Investments of a Subsidiary acquired after the Closing Date or of a Person
merged into or consolidated with the Company or any Subsidiary in accordance
with Section 7.04 after the Closing Date to the extent that such Investments
were not made in contemplation of or in connection with such acquisition, merger
or consolidation and were in existence on the date of such acquisition, merger
or consolidation;
(r) Investments constituting loans and other extensions of credit made to
customers of Bank Regulated Subsidiaries pursuant to one or more participation
agreements with Bank
-142-



--------------------------------------------------------------------------------



Regulated Subsidiaries in an aggregate amount not exceeding (i) $500,000,000 in
2019 and (ii) in each fiscal year thereafter, the amount which is ten percent
(10%) in excess of the aggregate principal amount permitted in the prior fiscal
year; provided that the aggregate amount of Investments outstanding in reliance
upon this subsection (r) may not exceed for more than three consecutive Business
Days (x) $300,000,000 in 2019 and (y) in each fiscal year thereafter, the amount
which is ten percent (10%) in excess of the aggregate amount of Investments
permitted under this proviso in the prior fiscal year;
(s) Investments constituting loans and other extensions of credit made to
customers of the Company and its Subsidiaries’ co-branded relationship;
(t) Investments in connection with pledges, deposits, payments or performance
bonds made or given in the ordinary course of business in connection with or to
secure statutory, regulatory or similar obligations including obligations under
insurance, health, disability, safety or environmental obligations;
(u) Investments by the Company or its Subsidiaries in accounts receivable owing
to them, if created or acquired in the ordinary course of business and payable
in accordance with customary trade terms (including the dating of accounts
receivable and extensions of payments in the ordinary course of business);
(v) Investments arising out of the receipt by the Company or any Subsidiary of
non-cash consideration for transactions permitted under Section 7.05;
(w) Investments in a Permitted Securitization Entity required for capitalization
from time to time of such Permitted Securitization Entity or in connection with
a contribution, sale or other transfer of Securitization Assets to such
Permitted Securitization Entity pursuant to or in connection with a Permitted
Securitization Transaction, and Investments constituting Standard Securitization
Undertakings in connection with a Permitted Securitization Transaction;
(x) Investments constituting ordinary-course transfer pricing liabilities among
the Company and its Subsidiaries;
(y) Investments existing on the Closing Date consisting of long-term
Indebtedness of RD Acquisition Sub 1 to the Company and interest accrued and
that may accrue thereon, not exceeding $250,000,000 in aggregate principal
amount;
(z) Investments constituting Guarantees by the Company of ordinary-course
liabilities, not constituting Indebtedness, of Foreign Subsidiaries; provided
that the maximum amount of liabilities so Guaranteed in reliance on this clause
(z) may not exceed $150,000,000the greater of (x) $150,000,000 and (y) 15% of
Consolidated EBITDA for the Test Period most recently then ended at any time
outstanding;
(aa) Investments by WEX International Holdings (and other Subsidiaries of WEX,
other than WES and its Subsidiaries) in WES; provided that the aggregate amount
of Investments made in reliance on this subsection (aa) shall not exceed
$350,000,000 over the term of this Agreement;
-143-



--------------------------------------------------------------------------------



(bb) other Investments not exceeding the greater of (x) $100,000,000 and (y) 10%
of Consolidated EBITDA for the Test Period most recently then ended in the
aggregate in any fiscal year of the Company; and
(cc) Investments consisting of Guarantees of Permitted Factoring Transactions to
the extent permitted under the definition of Permitted Factoring Transactions.
7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(a) Indebtedness under the Loan Documents;
(b) Indebtedness outstanding on the Closing Date and listed on Schedule 7.03 and
any Permitted Refinancing Indebtedness in respect thereof;
(c) Indebtedness of (i) any Domestic Loan Party to any other Loan Party, (ii)
any Foreign Loan Party (other than a Limited Guarantor Foreign Subsidiary) to
another Foreign Loan Party, (iii) any Limited Guarantor Foreign Subsidiary or
WES Stock Pledge Subsidiary to any Limited Guarantor Foreign Subsidiary or (iv)
any Subsidiary that is not a Loan Party to any other Subsidiary that is not a
Loan Party; provided that (x) the aggregate outstanding amount of Indebtedness
incurred by WES Stock Pledge Subsidiaries in reliance on the foregoing clause
(c)(iii) shall not, when taken together with (but without duplication of) all
other Investments in such WES Stock Pledge Subsidiaries in reliance on Section
7.02(c)(iii), at any time exceed $175,000,000 and (y) if the Administrative
Agent has designated a Reduced Guaranty Investment Cap for any Reduced Guaranty
Foreign Subsidiary, the aggregate outstanding amount of all Indebtedness of such
Reduced Guaranty Foreign Subsidiary incurred in reliance on this Section
7.03(c)(iii) shall not, when taken together with (but without duplication of)
all other Indebtedness incurred by such Reduced Guaranty Foreign Subsidiary in
reliance on Section 7.02(c)(iii), at any time exceed such Reduced Guaranty
Investment Cap;
(d) Guarantees by (i) any Domestic Loan Party of Indebtedness of any other
Domestic Loan Party, (ii) any Foreign Loan Party of Indebtedness of any other
Loan Party (other than a Limited Guarantor Foreign Subsidiary), (iii) any
Limited Guarantor Foreign Subsidiary of any Indebtedness of any other Limited
Guarantor Foreign Subsidiary, or (iv) Subsidiary that is not a Loan Party of
Indebtedness of the Company or any of its Subsidiaries; provided that any
Guarantee by a Loan Party of Indebtedness that is subordinated to the
Obligations shall be subordinated to the Obligations to the same extent as such
Guaranteed Indebtedness;
(e) Indebtedness of (i) any Foreign Loan Party to any Domestic Loan Party, or of
any Limited Guarantor Foreign Subsidiary or any other Subsidiary other than a
Loan Party to any Loan Party and (ii) Guarantees by any Domestic Loan Party of
Indebtedness of any Person other than a Domestic Loan Party, or by any Foreign
Loan Party of Indebtedness of any Limited Guarantor Foreign Subsidiary or any
Subsidiary other than a Loan Party; provided that the aggregate amount of
Indebtedness and Guarantees permitted by this clause (e) together with (but
without duplication of) Investments pursuant to Section 7.02(f), shall not
exceed the greater of (x) $500,000,000 and (y) 70% of Consolidated EBITDA for
the Test Period most recently then ended at any time outstanding; provided,
further, that any Guarantee by a Loan Party of Indebtedness that is subordinated
to the Obligations shall be subordinated to the Obligations to the same extent
as such Guaranteed Indebtedness; it being understood that this clause (e) can be
used multiple
-144-



--------------------------------------------------------------------------------



times for the same transaction or series of related transactions without
counting such Indebtedness more than once for purposes of the first proviso in
this clause (e);
(f) obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract; provided that (i) (x) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view,” or (y) such
obligations arise out of the Company’s or any Subsidiary’s hedging of its fuel
price-related earnings exposure in a manner consistent with the Company’s
practices as of the Closing Date and, in each case, not for purposes of
speculation and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party upon termination of such Swap
Contract by the non-defaulting party;
(g) Indebtedness in respect of (i) capital leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets and (ii) other
secured Indebtedness, in each case within the applicable limitations set forth
in Section 7.01(i), and Permitted Refinancing Indebtedness in respect of clauses
(i) and (ii); provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed the greater of (x)
$40,000,000 and (y) 4% of Consolidated EBITDA for the Test Period most recently
then ended;
(h) Indebtedness of any Person that becomes a Subsidiary after the Closing Date
and extensions, renewals, refinancings and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof and any Permitted
Refinancing Indebtedness in respect thereof; provided that (i) such Indebtedness
exists at the time such Person becomes a Subsidiary and is not created in
contemplation of or in connection with such Person becoming a Subsidiary and
(ii) the aggregate principal amount of Indebtedness permitted by this clause (h)
shall not exceed the greater of (x) $30,000,000 and (y) 3% of Consolidated
EBITDA for the Test Period most recently then ended at any time outstanding;
(i) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five (5) Business Days of incurrence;
(j) Indebtedness of the Company or any Subsidiary constituting indemnification,
adjustment of purchase price, earn outs or similarlysimilar obligations, in each
case, incurred or assumed in connection with the acquisition or disposition of
any business, assets or a Subsidiary permitted hereunder;
(k) subordinated Indebtedness of the Company; provided that (i) no such
Indebtedness shall mature or amortize earlier than 180 days after the latest
Maturity Date in respect of a Facility hereunder, (ii) no agreement or
instrument executed with respect to such Indebtedness shall have any financial
covenants, events of default or terms which conflict with, or covenants which
are more restrictive than the terms of the Loan Documents (and all such
financial covenants, events of default, terms and covenants shall be reasonably
satisfactory to the Administrative Agent), and the Company shall have delivered
to the Administrative Agent copies
-145-



--------------------------------------------------------------------------------



of all such agreements and instruments prior to the execution thereof, (iii) the
terms of subordination of such Indebtedness shall be reasonably satisfactory to
the Administrative Agent and (iv) no Default shall have occurred or be
continuing or would result from the incurrence of such Indebtedness, and a
Responsible Officer of the Company shall have delivered a certificate to the
Administrative Agent demonstrating the same;
(l) obligations of the Company or any Subsidiary (i) pursuant to or in
connection with any Permitted Securitization Transaction, to the extent such
obligations satisfy the conditions set forth in Section 7.16 and (ii) in respect
of a Permitted Factoring Transaction;
(m) Indebtedness (i) of the RD Entities under one or more working capital
facilities, in an aggregate outstanding principal amount not to exceed
$40,000,000 at any time, or (ii) constituting Guarantees by the Company of such
Indebtedness;
(n) Indebtedness constituting Investments permitted by Section 7.02(y) or (z);
(o) other Indebtedness constituting unsecured senior ornotes, senior
subordinated notes or secured senior notes (to the extent such secured senior
notes (i) were originally issued as unsecured notes but were subject to
springing Liens or similar requirements or (ii) are refinancing other secured
senior notes incurred under this clause (o), provided that in the case of this
subclause (ii), such new senior secured notes are only secured to the extent and
with the priority the refinanced Indebtedness is secured, and if such refinanced
Indebtedness is subject to an intercreditor agreement, the holders of such new
secured senior notes or their representative on their behalf shall become party
to such intercreditor agreement) of the Company (including the 2023 Senior
Notes), so long as immediately before and immediately after giving effect on a
Pro Forma Basis to the incurrence of such Indebtedness and the application of
the proceeds thereof, no Default shall have occurred and be continuing; provided
that (i) the aggregate principal amount of such Indebtedness outstanding at any
time shall not exceed $400,000,000, (ii) such Indebtedness has a final maturity
date equal to or later than 18091 days after the final maturity date of, and has
a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of, the Term Loans; provided that the foregoing
requirements of this clause (ii) shall not apply to the extent such Indebtedness
constitutes a customary bridge facility, so long as the long-term Indebtedness
into which such customary bridge facility is to be converted or exchanged
satisfies the requirements of this clause (ii), (iii) the terms and conditions
of such Indebtedness (excluding pricing and optional prepayment or redemption
terms) reflect market terms on the date of issuance, are reasonably acceptable
to the Administrative Agent and do not contain covenants (including financial
maintenance covenants), taken as a whole, that are materially more restrictive
than (or in addition to), with respect to the Company and its Subsidiaries and
any guarantor, those contained in this Agreement with respect to the Company and
its Subsidiaries on the date of issuance; and (iv) such Indebtedness is not
guaranteed by any Subsidiary of the Company that is not a Domestic Subsidiary
Guarantor; and (v) such Indebtedness is either Indebtedness under the 2023
Senior Notes or a refinancing of such Indebtedness (or a prior refinancing
thereof);
(p) Incremental Equivalent Debt and any Permitted Refinancing Indebtedness in
respect thereof; provided that it shall be a condition precedent to the
effectiveness of any Incremental Equivalent Debt that (x) after giving effect
thereto, the Incremental Amount does not exceed the Incremental Cap, and (y) no
Default or Event of Default shall have occurred and be
-146-



--------------------------------------------------------------------------------



continuing immediately prior to or immediately after giving effect to such
Incremental Equivalent Debt;
(q) Permitted Unsecured Refinancing Debt and any Permitted Refinancing
Indebtedness in respect thereof;
(r) Permitted Pari Passu Refinancing Debt and any Permitted Refinancing
Indebtedness in respect thereof;
(s) Permitted Junior Priority Refinancing Debt, and any Permitted Refinancing
Indebtedness in respect thereof;
(t) other unsecured Indebtedness (including Permitted Unsecured Indebtedness) so
long as the Company would be in compliance with Section 7.11 on a Pro Forma
Basis immediately after giving effect to such Indebtedness;
(u) Indebtedness incurred in connection with (and constituting part of) a
Permitted Restructuring Transaction;
(v) Indebtedness incurred in the ordinary course of business in connection with
cash pooling arrangements, cash management and other similar arrangements
consisting of netting arrangements and overdraft protections incurred in the
ordinary course of business; and
(w) other Indebtedness in an aggregate principal amount outstanding at any time
which shall not exceed $50,000,000.the greater of (x) $50,000,000 and (y) 5% of
Consolidated EBITDA for the Test Period most recently then ended.
7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person (including, in each case,
pursuant to a LLC Division), except, so long as no Default or Event of Default
exists or would result therefrom:
(a) any Subsidiary may merge with (i) the Company; provided that the Company
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries; provided that (A) when any Designated Borrower is merging with
another Subsidiary, such Designated Borrower shall be the continuing or
surviving Person, (B) when any Domestic Subsidiary Guarantor is merging with
another Subsidiary (other than a Designated Borrower), a Domestic Subsidiary
Guarantor shall be the continuing or surviving Person, (C) when any Foreign
Subsidiary Guarantor is merging with another Subsidiary (other than a Designated
Borrower or Domestic Subsidiary Guarantor), a Foreign Subsidiary Guarantor shall
be the continuing or surviving Person, and (D) when any wholly-owned Subsidiary
is merging with another Subsidiary, a wholly-owned Subsidiary shall be the
continuing or surviving Person;
(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Company or to another Subsidiary;
provided that (i) if the transferor in such a transaction is a Designated
Borrower that is a Domestic Subsidiary or a Domestic Subsidiary Guarantor, then
the transferee must be the Company, a Designated Borrower that is a Domestic
Subsidiary or a Domestic Subsidiary Guarantor and (ii) if the transferor in such
a transaction is a Designated Borrower that is a Foreign Subsidiary or a Foreign
-147-



--------------------------------------------------------------------------------



Subsidiary Guarantor, then the transferee must be the Company, a Designated
Borrower or a Subsidiary Guarantor;
(c) the Company or any Subsidiary may merge with any other Person in order to
effect a Permitted Acquisition; provided that (i) the continuing or surviving
Person shall have complied with the requirements of Section 6.13, if applicable,
and (ii) in the case of a merger of a Borrower with any other Person, such
Borrower shall be the continuing or surviving Person; and
(d) in connection with a Permitted Restructuring Transaction.
7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:
(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(b) Dispositions of inventory in the ordinary course of business;
(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property or (iii)
such property is no longer needed for the operation of the Borrower;
(d) Dispositions of property by the Company or any Subsidiary to the Company or
to a wholly-owned Subsidiary; provided that except to the extent that such
Disposition is permitted as an Investment under Section 7.02 (i) if the
transferor in such a transaction is the Company, a Designated Borrower that is a
Domestic Subsidiary or is a Domestic Subsidiary Guarantor, then the transferee
must be the Company, a Designated Borrower that is a Domestic Subsidiary or a
Domestic Subsidiary Guarantor and (ii) if the transferor in such a transaction
is a Designated Borrower that is a Foreign Subsidiary or is a Foreign Subsidiary
Guarantor, then the transferee must be the Company, a Designated Borrower or a
Subsidiary Guarantor;
(e) Dispositions permitted by Sections 7.02, 7.04 or 7.06;
(f) Dispositions by the Company and its Subsidiaries of property permitted by
Section 7.12;
(g) Dispositions of Securitization Assets for fair market value (or for fair
consideration and reasonably equivalent value) to one or more Permitted
Securitization Entities and their assigns pursuant to or in connection with a
Permitted Securitization Transaction or by any Permitted Securitization Entity
in connection therewith;
(h) other Dispositions from and after the Closing Date by the Company and its
Subsidiaries for an aggregate sale price not to exceed 5% of Consolidated Total
Assets calculated at the time of each Disposition; provided that with respect to
any Disposition pursuant to this clause (h), the Company or any Subsidiary shall
receive not less than 75% of such consideration in the form of cash or Cash
Equivalents;
(i) transfers of customer relationships and related accounts receivables from
any Acquired Entity or Business directly or indirectly to any Bank Regulated
Subsidiary;
-148-



--------------------------------------------------------------------------------



(j) Dispositions as part of a Permitted Restructuring Transaction; and
(k) Dispositions of Factorable Receivables in Permitted Factoring Transactions;
provided, however, that any Disposition pursuant to clauses (a), (b), (c), (f),
(h) and (k) shall be for fair market value.
7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or (in the case of Subsidiaries of the Company only) issue or sell any Equity
Interests, except that, so long as no Default or Event of Default shall have
occurred and be continuing at the time of any action described below or would
result therefrom:
(a) each Subsidiary may make Restricted Payments to (i) the Company and its
Subsidiaries and (ii) any other Person that owns an Equity Interest in such
Subsidiary, in each case of clauses (i) and (ii), ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;
(b) the Company and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;
(c) the Company and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its Qualified Stock;
(d) the Company may make Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans for management or employees of the
Company and its Subsidiaries;
(e) the Company may from time to time make other Restricted Payments; provided
that (A) after giving effect to each such Restricted Payment and any related
transactions (including any related incurrence of Indebtedness), the
Consolidated Leverage Ratio for the most recently completed Test Period shall be
less than 2.50:1.00, calculated on a Pro Forma Basis and (B) prior to making any
such Restricted Payment, if requested by the Administrative Agent, the
Administrative Agent shall have received a certificate, dated the date of such
Restricted Payment and signed by a Responsible Officer of the Company,
confirming compliance with the restrictions set forth in this Section 7.06(e)
and containing calculations in reasonable detail demonstrating such compliance;
(f) so long as the Company would be in compliance with Section 7.11 on a Pro
Forma Basis after giving effect to such Restricted Payments and any related
transactions (including any related incurrence of Indebtedness), the Company may
make Restricted Payments not otherwise permitted hereunder in an aggregate
amount of $50,000,000 during each fiscal year of the Company, of which 100% of
unused amounts may be carried over into subsequent years;
(g) sales or issuances of Equity Interests (i) to the Company or to a
wholly-owned Subsidiary of the Company; (ii) constituting directors’ qualifying
shares or sales to foreign nationals required for compliance with applicable
Laws; (iii) in a transaction otherwise permitted hereunder and resulting in such
Subsidiary no longer constituting a Subsidiary, so long as the
-149-



--------------------------------------------------------------------------------



remaining Investment would have been permitted under Section 7.02; (iv)
constituting the issuance of common Equity Interests (including warrants,
options or rights to purchase shares of common Equity Interests, but excluding
Disqualified Stock), or issuances of Disqualified Stock permitted under Section
7.03; or (v) in a Subsidiary that is, or is intended to be, a joint venture or
partially-owned Subsidiary to a joint venture partner or other investor to the
extent that the joint venture partner or other investor contributes or transfers
cash, Cash Equivalents, or other assets the value of which is at least
equivalent to the fair market value of the Equity Interests so sold or issued;
or
(h) the Company and its Subsidiaries may make Restricted Payments as part of a
Permitted Restructuring Transaction.
7.07 Change in Nature of Business; Bank Regulated Subsidiaries.
(a) Engage in any business, if, as a result, the general nature of the business
of the Loan Parties taken as a whole, would be substantially changed from the
general nature of the business of the Loan Parties taken as a whole, on the
Closing Date.
(b) Permit any Equity Interest in any Material Bank Regulated Subsidiary to be
held, directly or indirectly, by any Person other than the Company, other than
as a result of a directive from any regulatory Governmental Authority, the
compliance by the Company and such Material Bank Regulated Subsidiary with which
does not result in (i) such Material Bank Regulated Subsidiary ceasing to be a
Subsidiary of the Company or (ii) a Bank Regulated Subsidiary Event.
7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of a Borrower, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to (a) Restricted Payments made in accordance with Section 7.06, (b)
transactions between or among the Company and any of its wholly-owned
Subsidiaries (or any Permitted Securitization Entity) or between and among any
wholly-owned Subsidiaries (or any Permitted Securitization Entity) not involving
any other Affiliate, (c) transactions entirely among WES and its Subsidiaries,
(d) Permitted Restructuring Transactions, or (e) any transaction entered into by
a Person prior to the time such Person was acquired by the Company or a
Subsidiary pursuant to a Permitted Acquisition or other Investment permitted
hereunder (and not entered into in contemplation of such Permitted Acquisition
or Investment).
7.09 Burdensome Agreements. Enter into, incur or permit to exist any agreement
or other arrangement that prohibits, restricts or imposes any condition upon (a)
the ability of the Company or any Subsidiary to create, incur or permit to exist
any Lien upon any of its property or assets to secure the Obligations, or (b)
the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to the Company or any other Subsidiary or to guarantee Indebtedness of the
Company or any other Subsidiary; provided that (i) the foregoing shall not apply
to restrictions and conditions imposed by Law or by this Agreement or the Loan
Documents, (ii) the foregoing shall not apply to restrictions and conditions
existing on the Closing Date and identified on Schedule 7.09 (but shall apply to
any extension or renewal of, or any amendment or modification expanding the
scope of, any such restriction or condition) (iii) the foregoing shall not apply
to customary restrictions and conditions
-150-



--------------------------------------------------------------------------------



contained in agreements relating to the sale of a Subsidiary or other asset sale
agreements pending such sale, provided such restrictions and conditions apply
only to the Subsidiary or assets to be sold and such sale is permitted
hereunder, (iv) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (v) the foregoing shall not apply to (x)
any agreement relating to Indebtedness incurred in reliance on Section 7.03(h)
(to the extent that such restrictions apply only to the Person becoming a
Subsidiary of the Company and any of its Subsidiaries that also become
Subsidiaries of the Company in the same transaction or series of related
transactions), or (y) any agreement relating to Indebtedness incurred in
reliance on Section 7.03(k), (o), (p), (q), (r), (s) or (t) (in each case, so
long as such agreement permits the Obligations to become secured without further
consent or act by the lenders or holders of Indebtedness thereunder; provided
that, in the case of Section 7.03(o), (p), (q), (r), (s) or (t) such agreement
may require that such Indebtedness be equally and ratably secured by any
collateral on which a Lien is granted to secure the Obligations), (vi) clause
(a) of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof, (vii) the foregoing shall not
apply to restrictions on cash (or Cash Equivalents) or other deposits imposed by
agreements entered into in the ordinary course of business (including, for the
avoidance of doubt, incurred in reliance on Section 7.01(m)) or restrictions on
Designated Regulatory Cash, (viii) the foregoing shall not apply to customary
restrictions and conditions imposed by any agreement relating to any agreement
relating to Indebtedness incurred in reliance on Section 7.03(m), provided that
such latter restrictions and conditions affect only the RD Entities; and (ix)
the foregoing shall not apply to restrictions in any agreement or other
instrument of a Person acquired by or merged or consolidated with or into the
Company or any Subsidiary, or that is assumed in connection with a Permitted
Acquisition or other Investment permitted hereunder, in each case that is in
existence at the time of such transaction (but not created in contemplation
thereof), which encumbrance or restriction is not applicable to any Person, or
the properties or assets of any Person, other than the Person and its
Subsidiaries, or the property or assets of the Person and its Subsidiaries, so
acquired or designated, any replacements of such property or assets and
additions and accessions thereto, after-acquired property subject to such
agreement or instrument, the proceeds and the products thereof and customary
security deposits in respect thereof and in the case of multiple financings of
equipment provided by any lender, other equipment financed by such lender;
provided, further, that this Section 7.09 shall not apply (i) to a Bank
Regulated Subsidiary to the extent that any such restriction, prohibition or
condition is imposed by a Governmental Authority in connection with the ordinary
course of business of such Bank Regulated Subsidiary, (ii) to the Company or any
Subsidiary in connection with any agreements evidencing a Permitted Factoring
Transaction, (iii) to the Company or any Subsidiary in connection with a
Permitted Securitization Transaction; provided that, in the case of this clause
(iii), the same extend only to the related Securitization Assets and the Equity
Interests of the relevant Permitted Securitization Entity, or (iv) to any
Permitted Securitization Entity in connection with any agreements evidencing a
Permitted Securitization Transaction.
7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, (x) to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
in violation of Law (including Regulation U) or to extend credit to others for
the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose or (y) for any purpose which would breach
Anti-Corruption Laws or Sanctions.
-151-



--------------------------------------------------------------------------------



7.11 Financial Covenants. Except with the consent of the Required Financial
Covenant Lenders:
(a) Consolidated Interest Coverage Ratio. Permit(x) Prior to the consummation of
the eNett/Optal Acquisition, permit the Consolidated Interest Coverage Ratio as
of the end of any fiscal quarter of the Company to be less than 3:00 to 1:00.
(y) Following the consummation of the eNett/Optal Acquisition, permit the
Consolidated Interest Coverage Ratio as of the end of any fiscal quarter of the
Company to be less than the ratio set forth below opposite the period in which
such day falls:

Fiscal Quarter Ended During the Periods BelowMinimum Consolidated Interest
Coverage RatioJune 30, 2020 through September 30, 20203.00:1:00December 31, 2020
through March 31, 20212.75:1:00June 30, 2021 and thereafter3.00:1.00

(b) Consolidated Leverage Ratio. Permit(x) Prior to the consummation of the
eNett/Optal Acquisition, permit the Consolidated Leverage Ratio as of the end of
any fiscal quarter of the Company to exceed the ratio set forth below opposite
the period in which such day falls:

Fiscal Quarter Ended During the Periods BelowMaximum ConsolidatedLeverage
RatioSeptember 30, 2018 through September 30, 2019
5.005.50:1:00
December 31, 2019 through SeptemberMarch 30, 2020
4.505.00:1:00
June 30, 2020 through September 30, 20215.50:1:00
December 31, 20202021 through September 30, 20212022
4.255.00:1:00
December 31, 20212022 and thereafter
4.004.50:1:001.00

Notwithstanding the foregoing, following the delivery of a Specified Acquisition
Certificate, the maximum Consolidated Leverage Ratio set forth above for each
measurement date shall be permanently increased by 0.50:1.00.
(y) Following the consummation of the eNett/Optal Acquisition, permit the
Consolidated Leverage Ratio as of the end of any fiscal quarter of the Company
to exceed the ratio set forth below opposite the period in which such day falls:

Fiscal Quarter Ended During the Periods BelowMaximum ConsolidatedLeverage
RatioJune 30, 20206.50:1:00September 30, 20207.00:1:00December 31, 2020 through
March 31, 20217.50:1:00June 30, 20217.00:1:00September 30, 20216.50:1:00December
31, 2021 through September 30, 20226.00:1:00December 31, 2022 and
thereafter5.00:1.00

(c) Minimum Availability Amount. To the extent the closing of the eNett/Optal
Acquisition occurs, fail to submit a Loan Notice pursuant to Section 2.02(a) to
borrow the Minimum Availability Amount under the Revolving Credit Facility, less
the amount of any cash
-152-



--------------------------------------------------------------------------------



actually used by the Company, in each case for the purpose of consummating the
eNett/Optal Acquisition on the closing date thereof.
(d) Covenant Restrictions. Following the consummation of the eNett/Optal
Acquisition and notwithstanding anything to the contrary herein, (a) make any
Investment under Section 7.02(f) (other than an Investment in a Bank Regulated
Subsidiary) in excess of $50,000,000 in the aggregate for all such Investments,
unless, after giving effect to each such Investment and any related transactions
(including any related incurrence of Indebtedness), the Consolidated Leverage
Ratio for the most recently completed Test Period shall be less than 5.50:1.00,
calculated on a Pro Forma Basis or (b) make any Restricted Payment under Section
7.06(f), unless, after giving effect to each such Restricted Payment and any
related transactions (including any related incurrence of Indebtedness), the
Consolidated Leverage Ratio for the most recently completed Test Period shall be
less than 5.50:1.00, calculated on a Pro Forma Basis.
7.12 Sale and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by the Company or any Subsidiary of real or personal property
that has been or is to be sold or transferred by the Company or such Subsidiary
to such Person or to any other Person to whom funds have been or are to be
advanced by such Person on the security of such property or rental obligations
of the Company or such Subsidiary unless such arrangement is entered into in
connection with the financing of the acquisition of such property through the
proceeds of a capital lease permitted by Section 7.03(g)(i) and the sale or
transfer of such property occurs within thirty days following the acquisition
thereof by the Company or any of its Subsidiaries.
7.13 Accounting Changes. (i) Make any material change in accounting principles
or reporting practices, except as are made in accordance with GAAP or as are
otherwise consented to by the Administrative Agent or (ii) change its fiscal
year or quarters or the method of determination thereof; provided that this
Section 7.13 shall not apply to a Bank Regulated Subsidiary to the extent that
any such change is required or imposed by a Governmental Authority.
7.14 Tax Receivable Agreement; Prepayments.
(a) Make any payment under the Tax Receivable Agreement if an Event of Default
has occurred and is continuing, or make any prepayment under the Tax Receivable
Agreement other than Permitted Tax Receivable Agreement Prepayments.
(b) Make any prepayment in respect of, or redeem or purchase, any Indebtedness
incurred in reliance upon Section 7.03(k) or (o) (in each case other than (i) in
connection with any refinancing, exchange, extension, renewal, refunding,
replacement, defeasance or discharge of such Indebtedness with Permitted
Refinancing Indebtedness or (ii) the 2023 Senior Notes).
7.15 Amendments. Amend (i) the documents or instruments governing any
Indebtedness incurred under Section 7.03(k) or (o) in a manner materially
adverse to the Administrative Agent or the Lenders without the consent of the
Administrative Agent or (ii) any Organizational Document in a manner materially
adverse to the Administrative Agent or the Lenders.
7.16 Permitted Securitization Transactions.
-153-



--------------------------------------------------------------------------------



(a) Permit the aggregate Attributable Indebtedness in respect of all Permitted
Securitization Transactions of the Company, its Subsidiaries and all Permitted
Securitization Entities to third parties to exceed $450,000,000 at any time.
(b) Except in the case of a Permitted Securitization Entity, incur or become
obligated with respect to any Indebtedness or other liabilities or obligations
in connection with any Permitted Securitization Transaction other than
Indebtedness or other liabilities or obligations (i) resulting from the transfer
of any Securitization Assets in connection with a Permitted Securitization
Transaction so long as such Indebtedness is non-recourse to the Company and any
Subsidiary (other than the applicable Permitted Securitization Entity), except
for Standard Securitization Undertakings and (ii) consisting of Standard
Securitization Undertakings.
7.17 Changes in Locations, Name, etc. In the case of any Loan Party any assets
of which (including any Equity Interests of any Subsidiary) are pledged to
secure any of the Obligations, except upon 10 days prior written notice to the
Administrative Agent (or within any other such period as agreed by the
Administrative Agent) and execution and delivery to the Administrative Agent of
all additional financing statements and other documents reasonably requested by
the Administrative Agent to maintain the validity, perfection and priority of
the security interests provided for herein:
(a) change its jurisdiction of organization;
(b) change its name; or
(c) if it is not a “registered organization” (as defined in the Uniform
Commercial Code), change its location (as determined under the Uniform
Commercial Code).
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
8.01 Events of Default. Any of the following shall constitute an “Event of
Default”:
(a) Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation, or (ii) within three
Business Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or any other amount payable hereunder or
under any other Loan Document; or
(b) Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.11, 6.13, 6.16 or Article VII; provided that a Default as a result of a breach
of Section 7.11 (the “Financial Covenants”) shall not in and of itself
constitute an Event of Default with respect to any Term Facility (other than the
Term A-3 Facility) unless the Required Financial Covenant Lenders have
accelerated any Term A-3 Loans and Revolving Credit Loans then outstanding or
terminated the Revolving Credit Commitments as a result of such breach and such
declaration has not been rescinded on or before the date on which the Term
Lenders (other than the Lenders under the Term A-3 Facility) declare an Event of
Default in connection therewith; or any Loan Party fails to perform or observe
any term, covenant or agreement contained in any Guaranty to which it is a
party; or
-154-



--------------------------------------------------------------------------------



(c) Other Defaults. Any Loan Party or the Specified Designated Borrower fails to
perform or observe any other covenant or agreement (not specified in subsection
(a) or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days after the Company or any of its
Subsidiaries obtains knowledge thereof; or
(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party or the Specified Designated Borrower herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith shall
be incorrect or misleading in any material respect when made or deemed made; or
(e) Cross-Default. (i) The Company, any other Loan Party or any Material
Subsidiary (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or fails to make any payment when due of the Swap
Termination Value in an amount greater than the Threshold Amount, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded (in each case, after giving effect to any applicable
grace period) (provided that any breach of any Financial Covenant giving rise to
an event described in clause (B) above shall not, by itself, constitute an Event
of Default under any Term Facility (other than the Term A-3 Facility) unless the
Required Financial Covenant Lenders have accelerated any Term A-3 Loans and
Revolving Credit Loans then outstanding or terminated the Revolving Credit
Commitments as a result of such breach and such declaration has not been
rescinded on or before the date on which the Term Lenders (other than the
Lenders under the Term A-3 Facility) declare an Event of Default in connection
therewith); provided that this clause (e)(i) shall not apply (x) to secured
Indebtedness that becomes due as a result of the voluntary Disposition or
transfer of the property or assets securing such Indebtedness, so long as such
Disposition is permitted hereunder and such Indebtedness is retired concurrently
therewith or (y) to mandatory prepayments or redemptions of Indebtedness
incurred in reliance on Section 7.03(k), (o), (p), (q), (r), (s) or (t) in
accordance with the terms of such Indebtedness, so long as such Disposition and
such prepayment is permitted hereunder; or (ii) there occurs under any Swap
Contract an Early Termination Date (as defined in such Swap Contract) resulting
from any event of default under such Swap Contract as to which the Company, any
other Loan Party or any Material Subsidiary is the Defaulting Party (as defined
in such Swap Contract) and the Swap Termination Value owed by the Company, such
other Loan Party or Material Subsidiary as a result thereof is greater than the
Threshold Amount; or
(f) Insolvency Proceedings, Etc. (i) Any Loan Party or any of its Material
Subsidiaries (A) files, issues, institutes or consents to the filing, issuing or
institution of any
-155-



--------------------------------------------------------------------------------



petition, procedure or proceeding under or to take advantage of any Debtor
Relief Law, or (B) makes an assignment for the benefit of creditors or initiates
or enters into a composition, compromise or arrangement with any of its
creditors, or (C) applies for or consents to the appointment of any receiver,
administrator, examiner, compulsory manager, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property, or (D) is adjudicated as insolvent; or (ii) any receiver,
administrator, examiner, compulsory manager, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed in respect of any Loan
Party or any of its Material Subsidiaries without the application or consent of
such Person and, in the case of such an appointment under the laws of the United
States or any other jurisdiction in which such appointment may be contested and
such Person is contesting such appointment in good faith by appropriate
proceedings diligently conducted, such appointment is not discharged or stayed
within 60 calendar days; or (iii) any procedure or proceeding under or to take
advantage of any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted or any petition under or to take
advantage of any Debtor Relief Law is filed or issued without the consent of
such Person and continues undismissed or unstayed for 60 calendar days, or an
order for relief is entered in any such proceeding or with respect to any such
petition; or
(g) Inability to Pay Debts; Attachment. (i) The Company or any Material
Subsidiary admits in writing its inability or fails generally to pay its debts
as they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or
(h) Judgments. There is entered against the Company or any Subsidiary one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments or orders) exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage) and enforcement of such judgment is not stayed, by
reason of a pending appeal or otherwise, vacated, discharged or satisfied within
30 days after entry thereof, or there is a period of 10 consecutive days
thereafter during which a stay of enforcement of such judgment is not in effect;
or
(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount (provided that, with respect to any Multiemployer Plan, this clause (i)
shall only apply if the Company has received written notice from such plan or
otherwise becomes aware that an event or circumstance described in such clause
has occurred) or (ii) the Company or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, and the extension of the
time to pay in connection with the resolution of any dispute in accordance with
the terms of Title IV of ERISA any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of the Threshold Amount; or
(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party or the Specified Designated
Borrower
-156-



--------------------------------------------------------------------------------



denies that it has any or further liability or obligation under any provision of
any Loan Document, or purports to revoke, terminate or rescind any provision of
any Loan Document; or
(k) Change of Control. There occurs any Change of Control; or
(l) Bank Regulated Subsidiary Event. A Bank Regulated Subsidiary Event shall
occur, or WEX Bank or any other Material Bank Regulated Subsidiary shall fail at
any time to be “adequately capitalized” in accordance with applicable federal or
state laws; or
(m) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01, 6.13 or 6.16 shall for any reason (other than pursuant
to the terms thereof) cease to create a valid and perfected first priority Lien
on the Collateral purported to be covered thereby; except to the extent that any
such loss of perfection or priority results from the failure of the
Administrative Agent to (i) maintain possession of certificates actually
delivered to it representing securities pledged under the Collateral Documents,
(ii) file initial Uniform Commercial Code financing statements or continuation
statements or other equivalent filings or (iii) take any other action reasonably
directed by the Company to create and maintain the validity, perfection or
priority of the Lien thereof (and the Company shall pay all costs and expenses
incurred in connection with any such action); or
(n) Subordination. (i) The subordination provisions of the documents evidencing
or governing any subordinated Indebtedness (the “Subordination Provisions”)
shall, in whole or in part, terminate, cease to be effective or cease to be
legally valid, binding and enforceable against any holder of the applicable
subordinated Indebtedness; or (ii) the Company or any other Loan Party shall,
directly or indirectly, disavow or contest in any manner (A) the effectiveness,
validity or enforceability of any of the Subordination Provisions, (B) that the
Subordination Provisions exist for the benefit of the Administrative Agent, the
Lenders and the L/C Issuer or (C) that all payments of principal of or premium
and interest on the applicable subordinated Indebtedness, or realized from the
liquidation of any property of any Loan Party, shall be subject to any of the
Subordination Provisions.
8.02 Remedies Upon Event of Default.
(i) If an Event of Default occurs and is continuing as a result of a failure to
observe or perform a Financial Covenant set forth in Section 7.11, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Financial Covenant Lenders, take the following actions:
(a) in the case of a termination of the Revolving Credit Commitments, declare
the commitment of each Lender to make Loans and any obligation of the L/C Issuer
to make L/C Credit Extensions to be terminated, whereupon such commitments and
obligation shall be terminated;
(b) declare the unpaid principal amount of all outstanding Term A-3 Loans or
Revolving Credit Loans, as applicable, all interest accrued and unpaid thereon,
and all other amounts with respect thereto, owing or payable hereunder, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;
(c) in the case of a termination of the Revolving Credit Commitments, require
that the Company Cash Collateralize the L/C Obligations (in an amount equal to
the then Outstanding Amount thereof); and
-157-



--------------------------------------------------------------------------------



(d) in the case of a termination of the Revolving Credit Commitments, exercise
on behalf of itself, the Lenders and the L/C Issuer all rights and remedies
available to it, the Lenders and the L/C Issuer under the Loan Documents;
(ii) If any other Event of Default occurs and is continuing or if an Event of
Default occurs and is continuing as a result of a failure to observe or perform
a Financial Covenant set forth in Section 7.11 and any of actions set forth in
(i) above have been taken, the Administrative Agent shall, at the request of, or
may, with the consent of, the Required Lenders (or in the case of a termination
of the Revolving Credit Commitments, the Required Revolving Credit Lenders),
take any or all of the following actions:
(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;
(c) in the case of a termination of the Revolving Credit Commitments, require
that the Company Cash Collateralize the L/C Obligations (in an amount equal to
the then Outstanding Amount thereof); and
(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
provided, however, that, notwithstanding (i) and (ii) above, upon the occurrence
of an actual or deemed entry of an order for relief with respect to any Borrower
under the Bankruptcy Code of the United States, the obligation of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Company to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.
8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
-158-



--------------------------------------------------------------------------------



Lender or the L/C Issuer) arising under the Loan Documents and amounts payable
under Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and Obligations then owing under
Specified Hedge Agreements and Specified Cash Management Agreement, ratably
among the Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks
in proportion to the respective amounts described in this clause Fourth held by
them;
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Obligations arising under the Specified Cash
Management Agreement and Specified Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.
ARTICLE IX ADMINISTRATIVE AGENT
9.01 Appointment and Authority.
(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and the CAM Agreement and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article IX are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuer, and no Borrower shall have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to
-159-



--------------------------------------------------------------------------------



the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents and the CAM Agreement, and each of the Lenders (including in its
capacities as a potential Hedge Bank and a potential Cash Management Bank) and
the L/C Issuer hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender and the L/C Issuer for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
9.03 Exculpatory Provisions. The Administrative Agent or the Joint Lead
Arrangers, as applicable, shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent or any of the Joint Lead Arrangers, as
applicable:
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law;
-160-



--------------------------------------------------------------------------------



(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any of the Borrowersto
any Lender or any L/C Issuer, any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates, that is communicated to or, obtained byor in the Person serving
aspossession of the Administrative Agent, the Joint Lead Arrangers or any of its
Affiliates in any capacitytheir Related Parties in any capacity, except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent herein;
(d) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by a final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Company, a Lender or the L/C Issuer; and
(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
-161-



--------------------------------------------------------------------------------



9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article IX shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Company. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Company, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Company and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section 9.06. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this Section
9.06). The fees payable by the Company to a successor Administrative Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
the Company and such successor. After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article IX and Section 10.04 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring Administrative Agent was acting as Administrative Agent
and (ii) after such resignation or removal for as long as any of them continues
to act in any capacity hereunder or under the other Loan Documents, including
(a) acting as collateral agent or otherwise holding any collateral security on
behalf of any of the Lenders and (b) in respect of any actions taken in
connection with transferring the agency to any successor Administrative Agent.
-162-



--------------------------------------------------------------------------------



Any resignation by Bank of America as Administrative Agent pursuant to this
Section 9.06 shall also constitute its resignation as L/C Issuer and Swing Line
Lender; provided that Bank of America shall give at least 30 days’ notice
thereof to the Company. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.
9.07 Non-Reliance on the Administrative Agent, the Joint Lead Arrangers and the
Other Lenders. Each Lender and the L/C Issuer acknowledgesexpressly acknowledges
that none of the Administrative Agent nor the Joint Lead Arrangers has made any
representation or warranty to it, and that no act by the Administrative Agent or
the Joint Lead Arrangers hereafter taken, including any consent to, and
acceptance of any assignment or review of the affairs of any Loan Party of any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by the Administrative Agent or the Joint Lead Arrangers to any Lender or any L/C
Issuer as to any matter, including whether the Administrative Agent or the
Arranger have disclosed material information in their (or their Related
Parties’) possession. Each Lender and L/C Issuer represents to the
Administrative Agent and the Joint Lead Arrangers that it has, independently and
without reliance upon the Administrative Agent, the Joint Lead Arrangers or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis andof,
appraisal of, and investigation into, the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their Subsidiaries, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrowers hereunder. Each
Lender and the L/C Issuer also acknowledges that it will, independently and
without reliance upon the Administrative Agent, the Joint Lead Arrangers or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties. Each Lender and L/C Issuer represents and
warrants that (i) the Loan Documents set forth the terms of a commercial lending
facility and (ii) it is engaged in making, acquiring or holding commercial loans
in the ordinary course and is entering into this Agreement as a Lender or L/C
Issuer for the purpose of making, acquiring or holding commercial loans and
providing other facilities set forth herein as may be applicable to such Lender
or L/C Issuer, and not for the purpose of purchasing, acquiring or holding any
other type of financial instrument, and each Lender and L/C Issuer agrees not to
assert a claim in contravention of the foregoing. Each Lender and L/C Issuer
represents and warrants that it is sophisticated with respect to decisions to
make, acquire and/or hold commercial loans and to provide other facilities set
forth herein, as may be applicable to such Lender or such L/C Issuer, and either
it, or the Person exercising discretion in making its decision to make, acquire
and/or hold such commercial loans or to provide such other facilities, is
experienced in making, acquiring or holding such commercial loans or providing
such other facilities.
-163-



--------------------------------------------------------------------------------



9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Joint Lead Arrangers or the Documentation Agent listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.
9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable
-164-



--------------------------------------------------------------------------------



basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) the Administrative Agent shall be authorized to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Administrative Agent with respect to
such acquisition vehicle or vehicles, including any disposition of the assets or
Equity Interests thereof shall be governed, directly or indirectly, by the vote
of the Required Lenders, irrespective of the termination of this Agreement and
without giving effect to the limitations on actions by the Required Lenders
contained in clauses (a) through (k) of Section 10.01 of this Agreement, (iii)
the Administrative Agent shall be authorized to assign the relevant Obligations
to any such acquisition vehicle pro rata by the Lenders, as a result of which
each of the Lenders shall be deemed to have received a pro rata portion of any
Equity Interests and/or debt instruments issued by such an acquisition vehicle
on account of the assignment of the Obligations to be credit bid, all without
the need for any Secured Party or acquisition vehicle to take any further
action, and (iv) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.
9.10 Collateral and Guaranty Matters. The Lenders and the L/C Issuer irrevocably
authorize the Administrative Agent, at its option and in its discretion,
(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Revolving Credit
Facility and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Specified
Cash Management Agreements and Specified Hedge Agreements) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the L/C Issuer
shall have been made), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document to
a Person that is not a Loan Party, or (iii) subject to Section 10.01, if
approved, authorized or ratified in writing by the Required Lenders or the
Required Revolving Credit Lenders, as applicable;
(b) with respect to any Subsidiary who is Subsidiary Guarantor or whose Equity
Interests have been pledged pursuant to the Foreign Subsidiary Pledge Documents,
the Administrative Agent may release such guaranty or pledge if such Subsidiary
ceases to be a Subsidiary or becomes an Excluded Pledge Subsidiary (or becomes a
Domestic Subsidiary that is treated as a disregarded entity for U.S. federal
income tax purposes and that owns directly or indirectly through one or more
flow-through entities no material assets other than the Equity Interests of one
or more Foreign Subsidiaries that are controlled foreign corporations, in which
case, 35% of the Equity interests in such Subsidiary shall be released from the
pledge), an Excluded Domestic Guaranty Subsidiary or an Excluded Foreign
Guaranty Subsidiary, as applicable, in each case in a transaction permitted
hereunder;
-165-



--------------------------------------------------------------------------------



(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i);
(d) to release any Subsidiary Guarantor from its obligations under any
Subsidiary Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder; and
(e) subject to Section 10.01(i), to the extent not otherwise contemplated by
this Section 9.10, terminate any Foreign Subsidiary Pledge Document (other than
the U.S. Security Agreement) and release the Liens created thereunder in
connection with (A) any Redesignation pursuant to clause (A) of the last
sentence of Section 6.13(g) and (B) any notice of release with the consent of
the Required Revolving Credit Lenders pursuant to clause (B) of the last
sentence Section 6.13(g).
Upon request by the Administrative Agent at any time, the Required Lenders (or
Required Revolving Credit Lenders, as applicable) will confirm in writing the
Administrative Agent’s authority to release any Subsidiary Guarantor from its
obligations under the Guaranties (or WES Stock Pledge Documents, as applicable)
pursuant to this Section 9.10.
9.11 Specified Cash Management Agreements and Specified Hedge Agreements. No
Cash Management Bank or Hedge Bank that obtains the benefits of Section 8.03,
the Guaranties or the Collateral Documents by virtue of the provisions hereof or
thereof have any right to notice of any action or to consent to, direct or
object to any action hereunder or under any other Loan Document or otherwise in
respect of the collateral (including the release or impairment of any
collateral) granted in the Collateral Documents other than in its capacity as a
Lender and, in such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Specified Cash Management Agreements and Specified
Hedge Agreements unless the Administrative Agent has received written notice of
such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.
ARTICLE X MISCELLANEOUS
10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Company or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Company or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that unless expressly provided
otherwise below, the Required Lenders’ consent shall not be required in the
following cases, and instead no such amendment, waiver or consent shall:
(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;
-166-



--------------------------------------------------------------------------------



(b) without limiting the generality of clause (a) above, waive any condition set
forth in Section 4.02 as to any Credit Extension under a particular Facility
without the written consent of the Required Revolving Credit Lenders, the
Required Term A-3 Lenders or the Required Term B-3 Lenders, as applicable;
(c) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;
(d) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;
(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate;
(f) change (i) Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender or (ii) the order of (x) application of any reduction in the Commitments
or (y) any prepayment of Loans among the Facilities from the application thereof
set forth in the applicable provisions of Section 2.05 or 2.06, respectively, in
any manner that materially and adversely affects the Lenders under a Facility
without the written consent of the Required Revolving Credit Lenders, in the
case of the Revolving Credit Facility, the Required Term A-3 Lenders, in the
case of the Term A-3 Facility, or the Required Term B-3 Lenders, in the case of
the Term B-3 Facility;
(g) amend Section 1.06 or the definition of “Alternative Currency” without the
written consent of each Revolving Credit Lender;
(h) (i) change the definition of “Required Revolving Credit Lenders,” “Required
Term A-3 Lenders,” “Required Term B-3 Lenders” or “Required Financial Covenant
Lenders” or any other provision hereof specifying the number or percentage of
Lenders of any Facility required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, in each case
with respect to such Facility, or (ii) change any provision of this Section
10.01 or the definition of “Required Lenders” or “Required Financial Covenant
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender under the applicable Facility, in the case of the
foregoing clause (i), or each Lender, in the case of the foregoing clause (ii);
(i) release all or substantially all of the collateral granted to the Secured
Parties as security for the Obligations pursuant the Collateral Documents in any
transaction or series of related transactions, other than transactions permitted
under this Agreement, without the written consent of each Lender;
-167-



--------------------------------------------------------------------------------



(j) release the Company from the Company Guaranty or all or substantially all of
the value of the Guaranties without the written consent of each Lender, except
to the extent the release of any Subsidiary Guarantor is permitted pursuant to
Section 9.10 or is otherwise permitted under this Agreement (in which case such
release may be made by the Administrative Agent acting alone);
(k) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of such Lender;
(l) waive or amend Section 7.11 or any defined term (or component defined term)
as used therein (or any Default or Event of Default or exercise of remedies by
the Required Financial Covenant Lenders in respect or as a result thereof)
without the written consent of the Required Financial Covenant Lenders;
provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of such Defaulting
Lender may not be increased or extended without the consent of such Lender, and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) from time to time with the consent of the Required Revolving Credit
Lenders, the Administrative Agent and the Company to add one or more foreign
currency subfacilities within the Revolving Credit Facility to permit the making
of Revolving Credit Loans and the issuance of Letters of Credit in a currency,
other than Dollars or an Alternative Currency, that has not been approved by all
Revolving Credit Lenders under Section 1.06 after a request for such approval by
the Company. All Credit Extensions under any such subfacility shall reduce the
amount available to be borrowed under the Revolving Credit Facility and shall be
made pro rata among the Revolving Credit Lenders participating in each
applicable subfacility. The principal, interest and other amounts in respect of
any such subfacility shall be payable pro rata to the Revolving Credit Lenders
participating in each applicable subfacility, but the existence of any such
subfacility shall not affect the fees otherwise payable to the Revolving Credit
Lenders under the Revolving Credit Facility. No Lender shall have any obligation
to participate in any subfacility of the kind described in this paragraph.
In addition, notwithstanding anything to the contrary in this Section 10.01, any
Additional Credit Extension Amendment shall be effective in accordance with the
terms specifically provided in Sections 2.17, 2.18 and 2.19.
-168-



--------------------------------------------------------------------------------



For the purposes of any amendment under this Section 10.01, and any other
consent, approval or determination under this Agreement, any consent, approval
or determination of a Lender shall constitute the consent, approval and
determination by each related Designated Lender.
10.02 Notices; Effectiveness; Electronic Communication.
(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i) if to a Borrower, the Administrative Agent, the L/C Issuer or the Swing Line
Lender, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and
(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including email and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender, the L/C Issuer or the Company may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that if such notice or other
communication is not sent
-169-



--------------------------------------------------------------------------------



during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Company or its securities for
purposes of United States Federal or state securities laws.
(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of any Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Company shall indemnify the Administrative Agent, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of any Borrower. All telephonic notices to and
other telephonic communications with the Administrative
-170-



--------------------------------------------------------------------------------



Agent may be recorded by the Administrative Agent, and each of the parties
hereto hereby consents to such recording.
10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
10.04 Expenses; Indemnity; Damage Waiver.
(a) Costs and Expenses. The Company shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or the L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 10.04, or (B) in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
-171-



--------------------------------------------------------------------------------



(b) Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), the Joint Lead Arrangers, each
Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by any Borrower, any other Loan Party or the Specified
Designated Borrower arising out of, in connection with, or as a result of (i)
the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents, (ii)
any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (iii)
any actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by any Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to any Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company, any
other Loan Party or the Specified Designated Borrower, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Company, any other Loan Party or the Specified Designated
Borrower against an Indemnitee such Indemnitee’s material breach of its
obligation to fund any Revolving Credit Loan in accordance with the terms
hereof, or any for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if the Company, such other Loan
Party or the Specified Designated Borrower has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. The Company shall only be required to reimburse the
Indemnitees for a single counsel for the Administrative Agent and a single
counsel for all other Indemnitees for related claims in each applicable
jurisdiction; provided that an Indemnitee shall have the right to employ
separate counsel, and the Company shall bear the reasonable fees, costs and
expenses of such separate counsel, if (1) the use of counsel chosen by the other
Indemnitees to represent the Indemnitees would present such counsel with a
conflict of interest; (2) such Indemnitee shall have reasonably concluded, in
good faith, that there may be legal claims or defenses available to it that are
different from or additional to those available to the other Indemnitees; (3)
such Indemnitee shall have reasonably concluded, in good faith, that it
otherwise has divergent interests from the other Indemnitees or (4) the Company
shall authorize in writing such Indemnitee to employ separate counsel at the
Company’s expense. Without limiting the provisions of Section 3.01(c), this
Section 10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, or liabilities arising from any non-Tax
claim.
(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section 10.04 to be paid by it to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as
-172-



--------------------------------------------------------------------------------



of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity. The obligations of
the Lenders under this subsection (c) are subject to the provisions of Section
2.12(d).
(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and hereby waives, and acknowledges
that no other Person shall have, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.
(e) Payments. All amounts due under this Section 10.04 shall be payable not
later than ten Business Days after demand therefor.
(f) Survival. The agreements in this Section 10.04 and the indemnity provisions
of Section 10.02(e) shall survive the resignation of the Administrative Agent,
the L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Revolving Credit Facility and the repayment, satisfaction or
discharge of all the other Obligations.
10.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
permitted by applicable Law, the obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such setoff had not occurred, and (b) each
Lender and the L/C Issuer severally agrees to pay to the Administrative Agent
upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, in the
applicable currency of such recovery or payment. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
10.06 Successors and Assigns.
-173-



--------------------------------------------------------------------------------



(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder or under the other
Loan Documents without the prior written consent of the Administrative Agent and
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section 10.06, (ii) to a Purchasing
Borrower Party in accordance with the provisions of subsection (i) of this
Section 10.06, (iii) by way of participation in accordance with the provisions
of subsection (d) of this Section 10.06, or (iv) by way of pledge or assignment
of a security interest subject to the restrictions of subsection (f) of this
Section 10.06 (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section 10.06 and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
(i) Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and
(B) in any case not described in subsection (b)(i)(A) of this Section 10.06, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of a Term Facility unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B)
-174-



--------------------------------------------------------------------------------



prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis;
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section 10.06 and, in
addition:
(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default pursuant to Section
8.01(a), 8.01(f) or 8.01(g) has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within eight (8) Business Days after having received notice
thereof;
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Revolving Credit Commitment if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund;
(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and
(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v) No Assignment. No such assignment shall be made (i) to the Company or any of
the Company’s Affiliates or Subsidiaries, except in accordance with Section
10.06(i), (ii) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (ii), or (iii) to a natural person.
(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender that is a Revolving Credit Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Company and the
-175-



--------------------------------------------------------------------------------



Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by such Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
(vii) No Assignment Resulting in Additional Indemnified Taxes or Other Taxes. No
such assignment shall be made to any Person that would result in the imposition
of Indemnified Taxes or Other Taxes in excess of the Indemnified Taxes or Other
Taxes that would be imposed in the absence of such assignment, except, so long
as no Event of Default pursuant to Section 8.01(a), 8.01(f) or 8.01(g) has
occurred and is continuing, to the extent that the Borrower consents to such
assignment or the proposed assignee agrees in favor of the Company to treat such
excess Indemnified Taxes and Other Taxes as Excluded Taxes.
(viii) Alternative Currencies. Unless at the time of any assignment a Default or
Event of Default shall be continuing, any assignee hereunder shall certify upon
acceptance of the assignment that it will make available to the Borrowers all
Alternative Currencies specified in this Agreement on the terms and conditions
set forth herein.
(ix) Should any assignment by a Lender qualify as a novation under French law,
the parties hereto agree, for the purposes of article 1278 of the French Code
civil, that upon any transfer in accordance with this Section 10.06, the
Collateral Documents executed with respect to any Loan Party organized under the
laws of France and the security created thereby shall be preserved for the
benefit of the new Lender.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 10.06, from and after the effective date
specified in each Assignment and Assumption, if any, or the effective date of an
assignment pursuant to Section 10.13(d), the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section 10.06.
-176-



--------------------------------------------------------------------------------



(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Borrowers and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Company or any
of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that is required to be approved by all Lenders or each affected
Lender. Subject to subsection (e) of this Section 10.06, each Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section 10.06 (it being
understood that the documentation required under Section 3.01(e) shall be
delivered to the Lender who sells the participation); provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under subsection (b) of this Section 10.06 and
(B) shall not be entitled to receive any greater payment under Section 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Company’s request and
expense, to use reasonable efforts to cooperate with the Company to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.13 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Company,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have
-177-



--------------------------------------------------------------------------------



any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. A participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.
(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in or related to any document to be signed
in connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment and Assumptions, amendments or other
modifications, Loan Notices, Swing Line Loan Notices, waivers and consents)
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.
(h) Resignation as L/C Issuer or Swing Line Lender After Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to subsection (b) above, Bank of America may, (i) upon 30 days’
notice to the Company and the Lenders, resign as L/C Issuer and/or (ii) upon 30
days’ notice to the Company, resign as Swing Line Lender. In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Company shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Company to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swing Line Lender, as the case may be. If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the
-178-



--------------------------------------------------------------------------------



right to require the Lenders to make Base Rate Revolving Credit Loans or fund
risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If
Bank of America resigns as Swing Line Lender, it shall retain all the rights of
the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Revolving Credit
Loans or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.
(i) Assignments to Purchasing Borrower Party. Notwithstanding anything to the
contrary contained in this Agreement, any Lender may assign all or a portion of
its Term Loans to any Purchasing Borrower Party; provided that:
(i) such assignment shall be made pursuant to (x) an open market purchase on a
non-pro rata basis or (y) a Dutch Auction open to all applicable Lenders on a
pro rata basis;
(ii) any Term Loans assigned to any Purchasing Borrower Party shall be
automatically and permanently cancelled upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose
hereunder;
(iii) at the time of and immediately after giving effect to any such purchase,
no Default or Event of Default shall exist;
(iv) no purchase of any Term Loans shall be made from the proceeds of any
Revolving Credit Loan or Swing Line Loan; and
(v) the assignor will deliver to the Purchasing Borrower Party customary written
assurance that it is a sophisticated investor and is willing to proceed with the
assignment.
10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; provided that the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, shall, at the sole
cost and expense of the Company, request confidential treatment of such
confidential information to the extent practicable and permitted by applicable
law and the Administrative Agent, such Lender or the L/C Issuer, as the case may
be, shall, to the extent permitted by applicable law, promptly inform the
Company with respect thereto so that the Company may seek appropriate protective
relief to the extent permitted by applicable law; provided, further, that in the
event such protective remedy or other remedy is not obtained, the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, shall furnish only
that portion of the confidential
-179-



--------------------------------------------------------------------------------



information that is legally required and shall disclose the confidential
information in a manner reasonably designed to preserve its confidential nature
and shall, at the sole cost and expense of the Company, cooperate with the
Company’s counsel to enable the Company to attempt to obtain a protective order
or other reliable assurance that confidential treatment will be accorded to the
Information, (d) to any other party hereto, (e) in connection with the exercise
of any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 10.07, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.17 or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to a Borrower and its obligations, (g) on a confidential
basis to (i) any rating agency in connection with rating the Company or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers of other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Company or (i)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section 10.07 or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company,
which source, to the actual knowledge of the Administrative Agent, such Lender
or the L/C Issuer, as the case may be, is not prohibited from disclosing such
Information to such Person by a contractual, legal or fiduciary obligation to
the Company, the Administrative Agent, any Lender or the L/C Issuer.
For purposes of this Section 10.07, “Information” means all information received
from the Company or any Subsidiary relating to the Company or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary. Any
Person required to maintain the confidentiality of Information as provided in
this Section 10.07 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.
10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower (excluding for the avoidance of doubt any Designated Regulatory
Cash) against any and all of the obligations of such Borrower now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer, irrespective of whether or not such Lender or the L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of such Borrower be contingent or unmatured or are
owed to a branch or office of such Lender or the L/C Issuer
-180-



--------------------------------------------------------------------------------



different from the branch or office holding such deposit or obligated on such
indebtedness; provided that (i)(a) the obligations of Foreign Subsidiaries that
become Designated Borrowers and of the Specified Designated Borrower are several
and not joint, and (b) no Lender shall exercise any rights under this Section
10.08 with respect to any assets of any Foreign Subsidiary other than with
respect to the direct obligations of such Foreign Subsidiary to the Lenders, and
(ii) in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.15 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section 10.08 are in addition to other
rights and remedies (including other rights of setoff) that such Lender, the L/C
Issuer or their respective Affiliates may have. Each Lender and the L/C Issuer
agrees to notify the Company and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.
10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means (e.g. “pdf”
or “tif”) shall be effective as delivery of a manually executed counterpart of
this Agreement.
10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
-181-



--------------------------------------------------------------------------------



force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
10.13 Replacement of Lenders. If (a) any Lender requests compensation under
Section 3.04, (b) any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (c) any Lender is a Defaulting Lender, (d) any Lender (a
“Non-Consenting Lender”) refuses to consent to an amendment, modification or
waiver of this Agreement that, pursuant to Section 10.01 requires consent of all
Lenders or all affected Lenders and that has been approved by the Required
Lenders or (e) because a Lender is not legally permitted to lend in the relevant
jurisdiction, the Company is not permitted, under Section 2.14(f), to designate
a Designated Borrower approved by the Required Revolving Credit Lenders and the
Administrative Agent, then the Company may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06 but subject
to clause (d) below), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:
(a) the Company shall have paid (or caused a Designated Borrower to pay) to the
Administrative Agent the assignment fee specified in Section 10.06(b);
(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 2.05(c) and Section 3.05)
from the assignee, or as set forth in clause (d) below, the Administrative Agent
(to the extent of such outstanding principal and accrued interest and fees) or
the Company or applicable Designated Borrower (in the case of all other
amounts);
(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;
(d) in the event such Lender is a Non-Consenting Lender, each assignee shall
consent, at the time of such assignment, to each matter in respect of which such
Lender was a Non-Consenting Lender and the Company also requires each other
Lender that is a Non-
-182-



--------------------------------------------------------------------------------



Consenting Lender to assign its Loans and Commitments; provided that
notwithstanding the provisions of Section 10.06, such Non-Consenting Lender
shall not be required to comply with Section 10.06(b)(iv) and no Assignment and
Assumption shall be required to effect such assignment and such assignment shall
become effective as to any Non-Consenting Lender upon receipt by it (or the
Administrative Agent who shall promptly distribute such amounts to the
applicable Non-Consenting Lender) of the amounts set forth in clause (b) above
for the account of such Non-Consenting Lender; and for the avoidance of doubt,
notwithstanding the provisions of Section 10.06, no Assignment and Assumption
shall be required in connection with any Third Amendment Assignments and such
Third Amendment Assignments shall become effective as to any Non-Consenting
Lender upon the receipt by the Administrative Agent (who shall promptly
distribute the same to the applicable Non-Consenting Lender) of the amounts set
forth in clause (b) above for the account of such Non-Consenting Lender; and
(e) such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
reasonably promptly after its receipt or notice from the Company pursuant to
this Section 10.13, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply, or, in the case of clause (a) or (b) above, such Lender notifies
the Company that the circumstances giving rise to such Lender’s request for
compensation or additional amounts shall not be used by such Lender as a basis
for future requests under Section 3.01 or 3.04.
10.14 Governing Law; Jurisdiction; Etc.
(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b) SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK SITTING IN
NEW YORK COUNTY AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR
-183-



--------------------------------------------------------------------------------



PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE COMPANY OR ANY OTHER BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c) WAIVER OF VENUE. THE COMPANY AND EACH OTHER BORROWER IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 10.14. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.
10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Joint Lead Arrangers, are
arm’s-length commercial transactions between such Borrower and its Affiliates,
on the one hand, and the Administrative Agent and the Joint Lead Arrangers, on
the other hand, (B) such Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C)
such Borrower is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (ii) (A) the Administrative Agent and the Joint Lead Arrangers,
are and have been acting solely as a principal and, except as expressly agreed
in writing by the relevant parties, has not been, is not, and
-184-



--------------------------------------------------------------------------------



will not be acting as an advisor, agent or fiduciary for such Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent nor
the Joint Lead Arrangers have any obligation to such Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent and the Joint Lead Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of such Borrower and its Affiliates, and
neither the Administrative Agent nor the Joint Lead Arrangers have any
obligation to disclose any of such interests to such Borrower or its Affiliates.
To the fullest extent permitted by law, each of the Borrowers hereby waives and
releases any claims that it may have against the Administrative Agent and the
Joint Lead Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Loan
Document or any other document executed in connection herewith shall be deemed
to include electronic signatures, the electronic matching of assignment terms
and contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act; provided
that notwithstanding anything contained herein to the contrary neither the
Administrative Agent, the L/C Issuer nor any Lender is under any obligation to
agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent, the L/C Issuer or such Lender
pursuant to procedures approved by it; provided, further, that without limiting
the foregoing, upon the request of any party, any electronic signature shall be
promptly followed by such manually executed counterpart.
10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the USA PATRIOT Act. Each Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.
10.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable
-185-



--------------------------------------------------------------------------------



provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent or such Lender, as the case may be, of any sum adjudged to be so due in
the Judgment Currency, the Administrative Agent or such Lender, as the case may
be, may in accordance with normal banking procedures purchase the Agreement
Currency with the Judgment Currency. If the amount of the Agreement Currency so
purchased is less than the sum originally due to the Administrative Agent or any
Lender from any Borrower in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable law).
10.20 CAM Agreement. Concurrently with any Lender becoming a party hereto, such
Lender shall execute documentation reasonably satisfactory to the Administrative
Agent to become party to the CAM Agreement.
10.21 Certain Representations and Confirmations.
(a) Representation by Lenders. Each Lender party to this Agreement on the
Closing Date represents and warrants that on the date hereof it is carrying on
the business of providing finance, or investing or dealing in securities, in the
course of operating in financial markets.
(b) Borrower Confirmation. The Company and the Specified Designated Borrower
(being at all relevant times members of the same wholly owned group) confirm
that:
(i) before this Agreement (described as being a “Syndicated Loan Facility”) was
entered into, invitations for participation in the syndicated loan facility were
made to at least 10 offerees (the “offerees”), each of whom, as at the date the
relevant invitation was made, the Company’s relevant officers involved in the
transaction on a day to day basis believed carried on the business of providing
finance or investing or dealing in securities in the course of operating in
financial markets, for the purposes of s128F(3A)(a)(i) of the Income Tax
Assessment Act of 1936 (Commonwealth of Australia); and
(ii) none of the offerees whose names were disclosed to the Company or the
Specified Designated Borrower by MLPFS before the date of this Agreement were
known or suspected by the Company or the Specified Designated Borrower to be an
Offshore Associate of either of them or an “Associate” (within the meaning of
the Income Tax Assessment Act of 1936 (Commonwealth of Australia)) of any other
such offeree.
10.22 [Reserved].
10.23 Parallel Debt.
(a) Each Foreign Loan Party organized under the Laws of Belgium, Germany or the
Netherlands, or any other applicable jurisdiction (each, a “Specified Foreign
Loan Party”) hereby irrevocably and unconditionally undertakes to pay to the
Administrative Agent as creditor in its own right and not as a representative of
the Secured Parties (by way of an abstract acknowledgment of debt (abstraktes
Schuldanerkenntnis, where applicable)) amounts equal to any amounts owing from
time to
-186-



--------------------------------------------------------------------------------



time by that Specified Foreign Loan Party to each of the Secured Parties under
each of the Loan Documents as and when those amounts are due for payment under
the relevant Loan Document.
(b) Each Specified Foreign Loan Party and the Administrative Agent acknowledges
that the obligations of each Specified Foreign Loan Party under paragraph (a)
above are several and are separate and independent from, and shall not in any
way limit or affect, the corresponding obligations of that Specified Foreign
Loan Party to any Secured Party under any Loan Document (its “Corresponding
Debt”) nor shall the amounts for which each Specified Foreign Loan Party is
liable under paragraph (a) above (its “Parallel Debt”) be limited or affected in
any way by its Corresponding Debt; provided that:
(i) the Parallel Debt of each of the Specified Foreign Loan Parties will be
payable in the currency or currencies of its Corresponding Debt and will become
due and payable as and when and to the extent one or more of its Corresponding
Debt become due and payable; 
(ii) each Parallel Debt constitutes an undertaking, obligation and liability to
the Administrative Agent which is separate and independent from, and without
prejudice to, the Corresponding Debt of the relevant Specified Foreign Loan
Party;
(iii) each Parallel Debt represents the Administrative Agent’s own separate and
independent claim to receive payment of the Parallel Debt from the relevant
Specified Foreign Loan Party;
(iv) the Administrative Agent shall not demand payment with regard to the
Parallel Debt of each Specified Foreign Loan Party to the extent that such Loan
Party’s Corresponding Debt has been irrevocably paid or (in the case of
guarantee obligations) discharged;
(v) a Secured Party shall not demand payment with regard to the Corresponding
Debt of each Specified Foreign Loan Party to the extent that such Specified
Foreign Loan Party’s Parallel Debt has been irrevocably paid or (in the case of
guarantee obligations) discharged; and
(vi) with respect to any Specified Foreign Loan Party organized under the Laws
of Netherlands, an Event of Default in respect of the Corresponding Debt shall
constitute a default (verzuim) within the meaning of section 3:248 of the Dutch
Civil Code with respect to the Parallel Debt without any notice being required.
(c) The Administrative Agent acts in its own name and not as a trustee, and its
claims in respect of the Parallel Debt shall not be held on trust. The security
granted under the Collateral Documents to the Administrative Agent to secure the
Parallel Debt is granted to the Administrative Agent in its capacity as creditor
of the Parallel Debt.
(d) All monies received or recovered by the Administrative Agent pursuant to
this Section 10.23, and all amounts received or recovered by the Administrative
Agent from or by the enforcement of any security granted to secure the Parallel
Debt, shall be applied in accordance with this Agreement; provided that upon
irrevocable receipt by the Administrative Agent of any amount in payment of a
Parallel Debt (a “Received Amount”), the Corresponding Debt of the relevant
Specified Foreign Loan Party towards the Administrative Agent and the Lenders
shall be reduced, if necessary pro rata in respect of the Administrative Agent
and each Lender individually, by amounts totaling an amount (a “Deductible
Amount”) equal to the Received Amount in the manner as if the Deductible Amount
were received by the Administrative Agent and the Lenders as a payment of the
Corresponding Debt owed by
-187-



--------------------------------------------------------------------------------



the relevant Specified Foreign Loan Party on the date of receipt by the
Administrative Agent of the Received Amount.
(e) Without limiting or affecting the Administrative Agent’s rights against the
Specified Foreign Loan Parties (whether under this Section 10.23 or under any
other provision of the Loan Documents), each Foreign Loan Party acknowledges
that:
(i) nothing in this Section 10.23 shall impose any obligation on the
Administrative Agent to advance any sum to any Loan Party or otherwise under any
Loan Document, except in its capacity as a Lender; and
(ii) for the purpose of any vote taken under any Loan Document, the
Administrative Agent shall not be regarded as having any participation or
commitment other than those which it has in its capacity as a Lender.
10.24 Additional Appointment. For the purposes of any Foreign Subsidiary Pledge
Documents governed by Italian law, each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act, on its name and its behalf, as
procuratore con rappresentanza pursuant to Article 1387 and following of the
Italian civil code and authorizes the Administrative Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The Administrative Agent, in acting as such,
will be entitled to the benefits of Article IX hereto in all respects.
10.25 Appointment of Company. Each of the Loan Parties that is a party hereto
hereby appoints the Company to act as its agent for all purposes of this
Agreement, the other Loan Documents and all other documents and electronic
platforms entered into in connection herewith and agrees that (a) the Company
may execute such documents and provide such authorizations on behalf of such
Loan Parties as the Company deems appropriate in its sole discretion and each
Loan Party shall be obligated by all of the terms of any such document and/or
authorization executed on its behalf, (b) any notice or communication delivered
by the Administrative Agent, L/C Issuer or a Lender to the Company shall be
deemed delivered to each Loan Party and (c) the Administrative Agent, L/C Issuer
or the Lenders may accept, and be permitted to rely on, any document,
authorization, instrument or agreement executed by the Company on behalf of each
of the Loan Parties.
10.26 Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an
EEAAffected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of an EEAWrite-Down and Conversion Powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a) the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any Lender that is an EEAAffected Financial Institution;
and:
(b) the effects of any Bail-in Action on any such liability, including, if
applicable:
-188-



--------------------------------------------------------------------------------



(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEAAffected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the write-downWrite-Down and conversion powers of any EEAConversion
Powers of the applicable Resolution Authority.
10.27 ERISA.
(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Company or any other Loan Party, that at
least one of the following is and will be true:
(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(A) such Lender is an investment fund managed by a “Qualified Professional Asset
Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84¬14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
(B) such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.
-189-



--------------------------------------------------------------------------------



(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Company or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).
10.28 Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.
[Signature Pages Intentionally Omitted]



-190-




--------------------------------------------------------------------------------



EXHIBIT B


EXHIBIT E TO THE EXISTING CREDIT AGREEMENT






--------------------------------------------------------------------------------



Exhibit E
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]2 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]3 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]4 hereunder are several and not joint.]5
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities6) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.
1. Assignor[s]: ________________________    ________________________
2. Assignee[s]: ___________________________   
____________________________   [for each Assignee, indicate [Affiliate][Approved
Fund] of [identify Lender][Purchasing Borrower Party]]

2  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
3  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
4  Select as appropriate.
5  Include bracketed language if there are either multiple Assignors or multiple
Assignees.
6  Include all applicable subfacilities.



--------------------------------------------------------------------------------



3. Company: WEX Inc., a Delaware corporation
4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement
5. Credit Agreement: Credit Agreement, dated as of July 1, 2016, among the
Company, the Designated Borrowers from time to time party thereto, the Specified
Designated Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer, and Swing Line Lender
6. Assigned Interest[s]:

Assignor[s]7Assignee[s]8Facility Assigned9Aggregate Amount of Commitment/Loans
for all Lenders10Amount of Commitment/ Loans AssignedPercentage Assigned of
Commitment/ Loans11CUSIP Number___________
$___________
$________
_______%___________
$___________
$________
_______%___________
$___________
$________
_______%

[7. Trade Date: ________________]12
Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:   Title:
ASSIGNEE
[NAME OF ASSIGNEE]

7  List each Assignor, as appropriate.
8  List each Assignee, as appropriate.
9  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Credit Commitment,” “Term A Commitment,” “Term B Commitment,” etc.).
10  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
11  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.
12  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
E-2



--------------------------------------------------------------------------------



By:   Title:
[Consented to and]13 Accepted:
BANK OF AMERICA, N.A., as  Administrative Agent
By:    Title:
[Consented to:]14
[___________________]
By:    Title:



13  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
14  To be added only if the consent of the Company and/or other parties (e.g.,
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.
E-3



--------------------------------------------------------------------------------



ANNEX 1 TO  ASSIGNMENT AND ASSUMPTION
WEX INC.  STANDARD TERMS AND CONDITIONS FOR  ASSIGNMENT AND ASSUMPTION




1. Representations and Warranties.
1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of a Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by a Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under [Section 10.06(b)(iii), (v),
(vi), (vii), (viii) and (ix)] [Section 10.06(i)]15of the Credit Agreement
(subject to such consents, if any, as may be required under Section
10.06(b)(iii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement and the CAM
Agreement, in each case as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
[1.3. Purchasing Borrower Party.

15 For Purchasing Borrower Party.
E-4



--------------------------------------------------------------------------------



(a) The Assignee further represents and warrants that (i) this Assignment and
Assumption is being entered into in connection with (x) an open market purchase
on a non-pro rata basis or (y) a Dutch Auction open to all applicable Lenders on
a pro rata basis and (ii) immediately after giving effect to this Assignment and
Assumption, no Default or Event of Default will exist.
[(b)  The Assignee affirms that this Assignment and Assumption is being made in
accordance with the Dutch Auction Procedures]16
[(c)  The Assignee affirms that the Term Loans being assigned pursuant to this
Assignment and Assumption will be automatically and permanently canceled as of
the Effective Date and otherwise consents to the provisions of the Credit
Agreement that apply to the purchase by or assignment to a Purchasing Borrower
Party of Term Loans included in the Assigned Interest.]]17
[(d) The Assignor shall deliver to the Purchasing Borrower Party customary
written assurance that it is a sophisticated investor and is willing to proceed
with this Assignment and Assumption.]
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.











16 Applicable only if the Purchasing Borrower Party is making the purchase or
assignment pursuant to a Dutch Auction process.
17 Applicable to Purchasing Borrower Parties.
E-5

